Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19     PageID.1   Page 1 of 271




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


IN RE: FORD MOTOR COMPANY                   Case No.
FUSION TRANSMISSION                         CONSUMER COMPLAINT AND
LITIGATION
                                            DEMAND FOR JURY TRIAL

THIS DOCUMENT RELATES TO:

ALL ACTIONS

AARON KINNER, et al., on behalf of
themselves,

                  Plaintiffs,

v.

FORD MOTOR COMPANY,

                  Defendant.

     CONSUMER COMPLAINT AND DEMAND FOR JURY TRIAL

     Plaintiffs, and each of them, allege as follows:

                       PRELIMINARY STATEMENT

     1.    Broadly stated, this lawsuit is a “Lemon Law” case based on defective

“6F35” (“6F35”) transmissions that defendant Ford Motor Company installed in




                                        1
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19                         PageID.2      Page 2 of 271




certain Fusion model cars between 2010 – 20171. These transmissions were

defectively designed and defectively manufactured, and failed to operate as Ford

represented to consumers. Ford, however, continued to install these defective

transmissions in “Fusion” cars, even though Ford knew of their defects. Even

worse, Ford repeatedly lied to consumers as to the reasons for the problems

consumers experienced. As a result, consumers were and are “stuck” in unsafe

Fusion autos that have costly repairs and minimal resale value due to the

transmission defects, which have been widely published. Due to the defects in the

transmissions, Ford’s failure to remedy those problems, and Ford’s fraud on

consumers, Plaintiffs have been forced to join the ranks of thousands of consumers

who have sued Ford in courts nationwide.

                                 JURISDICTION AND VENUE

          2.      This Court has jurisdiction over this action because Plaintiffs and Ford

Motor Company are citizens of different states and because the matter in

controversy exceeds $75,000.00 pursuant to 28 U.S.C. §1332(a). Declaratory relief

is available pursuant to 28 U.S.C. § § 2201 and 2202. Furthermore, this Court has

original subject-matter jurisdiction over this action under 28 U.S.C. § 1331 (federal

question). This Court also has original subject-matter jurisdiction over this action

under 28 U.S.C. § 1332(d), because there are numerous Plaintiffs, the amount in

1
    On information and belief, Plaintiffs’ vehicles are equipped with the 6F35 Transmission.



                                                      2
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.3    Page 3 of 271




controversy exceeds $5,000,000, and there is the required diversity of citizenship

pursuant to 28 U.S.C. § 1332(d)(2).

      3.     Venue is proper in this district under 28 U.S.C. § 1391(a)(3) because

Ford Motor Company is subject to personal jurisdiction in this district and there is

no other district where the suit may be brought. In addition, venue is proper in this

district under 28 U.S.C. § 1391(b) because a substantial part of the events or

omissions giving rise to Plaintiffs’ claims occurred in this District. Defendant Ford

Motor Company has marketed, advertised, sold, and leased the subject Ford Fusion

vehicles, and otherwise conducted extensive business, within this District.



                                      PARTIES

                                      Defendant

      4.     Defendant Ford Motor Company (“Ford” or “Defendant”) is a

corporation organized and in existence under the laws of the State of Delaware

with its principal offices located in the City of Dearborn, Wayne County, Michigan,

and registered with the Department of Licensing and Regulatory Affairs (LARA)

to conduct business in Michigan. At all times relevant herein, Defendant was

engaged in the business of designing, manufacturing, constructing, assembling,

marketing, distributing, selling and/or importing automobiles and other motor

vehicles and motor vehicle components in Michigan.



                                          3
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19           PageID.4    Page 4 of 271




                                       Plaintiffs

      5.     Plaintiff, Aaron Kinner (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Indiana, residing in the City of Indianapolis.

On or about November 4, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0HR9DR196668 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      6.     Plaintiff, Alison Palumbo (for the purpose of this paragraph only,



                                           4
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.5    Page 5 of 271




“Plaintiff”), is a citizen of the State of New York, residing in the City of

Tonawanda. On or about December 2, 2014, Plaintiff purchased a 2015 Ford

Fusion, Vehicle Identification Number 3FA6P0H98FR191304 (for the purpose of

this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      7.     Plaintiff, Amanda Forbes (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Texas, residing in the City of Wills Point.

On or about November 1, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle



                                          5
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.6    Page 6 of 271




Identification Number 3FA6P0HD5ER276944 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      8.     Plaintiff, Amanda Soller (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Ohio, residing in the City of Newark. On or

about October 1, 2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0G70DR372037 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                          6
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.7    Page 7 of 271




warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      9.     Plaintiff, Amaurys Estrada (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of Miami. On

or about February 24, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 1FA6P0H73E5362508 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or



                                          7
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.8    Page 8 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      10.    Plaintiff, Amber Gondran (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Missouri, residing in the City of Ofallon. On

or about December 6, 2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H96DR156578 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                           8
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19           PageID.9    Page 9 of 271




purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      11.    Plaintiff, Amy Boltz-Mielke (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of Land O'Lakes.

On or about September 1, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0K93ER115836 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                            9
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.10   Page 10 of 271




nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      12.   Plaintiff, Andrew Escutia (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Missouri, residing in the City of Lees

Summit. On or about January 1, 2014, Plaintiff purchased a 2015 Ford Fusion,

Vehicle Identification Number 3FA6P0K97FR269001 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the



                                        10
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.11    Page 11 of 271




Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      13.    Plaintiff, Angela Carlson (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Utah, residing in the City of Cedar City. On

or about July 1, 2017, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0HD7ER316537 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her



                                          11
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.12   Page 12 of 271




Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      14.   Plaintiff, Angela Peoples-Hooks (for the purpose of this paragraph

only, “Plaintiff”), is a citizen of the State of Virginia, residing in the City of

Chesapeake. On or about December 1, 2013, Plaintiff purchased a 2014 Ford

Fusion, Vehicle Identification Number 3FA6P0H78ER199268 (for the purpose of

this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,



                                        12
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.13    Page 13 of 271




she would not have purchased the Vehicle at all.

      15.    Plaintiff, Anthony Phillips (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Utah, residing in the City of Salt Lake City.

On or about February 1, 2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0HR0DR218461 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      16.    Plaintiff, Antonio Garner (for the purpose of this paragraph only,



                                          13
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.14    Page 14 of 271




“Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

Durham. On or about April 1, 2015, Plaintiff purchased a 2015 Ford Fusion,

Vehicle Identification Number 3FA6P0H78FR241990 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      17.    Plaintiff, Arthur Roberts (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of High Springs.

On or about December 20, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle



                                           14
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.15    Page 15 of 271




Identification Number 3FA6P0H71ER333456 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      18.    Plaintiff, Ashley Murphy (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Indiana, residing in the City of Granger. On

or about March 16, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 3FA6P0H76GR197893 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                          15
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.16    Page 16 of 271




warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      19.    Plaintiff, Azhari Tatum (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

or about April 22, 2017, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0HD4ER259598 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or



                                          16
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.17   Page 17 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      20.   Plaintiff, Barry Satarsky (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of Boynton

Beach. On or about November 28, 2018, Plaintiff purchased a 2016 Ford Fusion,

Vehicle Identification Number 3FA6P0H77GR243795 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                        17
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.18    Page 18 of 271




purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      21.    Plaintiff, Ben Bergstrom (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Indiana, residing in the City of Fort Wayne.

On or about October 31, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

Identification Number 3FA6P0H71FR126552 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                          18
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.19    Page 19 of 271




nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      22.    Plaintiff, Bernice Norman (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Indiana, residing in the City of Lake Station.

On or about December 2, 2014, Plaintiff purchased a 2015 Ford Fusion, Vehicle

Identification Number 3FA6P0H70FR158103 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the



                                           19
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.20   Page 20 of 271




Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      23.   Plaintiff, Beth Malafi (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

Dornsife. On or about November 1, 2014, Plaintiff purchased a 2014 Ford Fusion,

Vehicle Identification Number 1FA6P0H71E5374057 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her



                                        20
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.21    Page 21 of 271




Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      24.    Plaintiff, Brayden Wilson (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Utah, residing in the City of Draper. On or

about April 1, 2017, Plaintiff purchased a 2015 Ford Fusion, Vehicle Identification

Number 3FA6P0H73FR233151 (for the purpose of this paragraph only, the

“Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,



                                         21
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.22    Page 22 of 271




she would not have purchased the Vehicle at all.

      25.    Plaintiff, Brenda Kadel (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Kansas, residing in the City of Beloit. On or

about May 10, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification

Number 3FA6P0HR8DR361092 (for the purpose of this paragraph only, the

“Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      26.    Plaintiff, Brian Shearer (for the purpose of this paragraph only,



                                          22
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.23    Page 23 of 271




“Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

Harrisburg. On or about January 1, 2016, Plaintiff purchased a 2015 Ford Fusion,

Vehicle Identification Number 3FA6P0K91FR162784 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      27.    Plaintiff, Brittany May (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

On or about July 3, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle



                                          23
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.24    Page 24 of 271




Identification Number 3FA6P0H92DR132665 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      28.    Plaintiff, Brittany Opsomer (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Ohio, residing in the City of Deshler. On or

about April 1, 2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification

Number 3FA6P0HD3ER102161 (for the purpose of this paragraph only, the

“Vehicle”), which was manufactured and/or distributed by Ford. Express



                                          24
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.25   Page 25 of 271




warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      29.   Plaintiff, Bryan Alderman (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of New York, residing in the City of

Gansevoort. On or about October 1, 2014, Plaintiff purchased a 2014 Ford Fusion,

Vehicle Identification Number 1FA6P0H75E5383344 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or



                                        25
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.26    Page 26 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      30.    Plaintiff, Bryce Johnson (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of Cassabera.

On or about April 1, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H71DR347419 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                         26
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.27    Page 27 of 271




purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      31.    Plaintiff, Brytney Harrier (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Illinois, residing in the City of Danville. On

or about May 1, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 1FA6P0H72E5357851 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                           27
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.28    Page 28 of 271




nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      32.    Plaintiffs, Candice McGaugh and Carole Johnson (for the purpose of

this paragraph only, “Plaintiffs”), are citizens of the State of Michigan, residing in

the City of South Haven. On or about July 20, 2013, Plaintiffs purchased a 2013

Ford Fusion, Vehicle Identification Number 3FA6P0G79DR375650 (for the

purpose of this paragraph only, the “Vehicle”), which was manufactured and/or

distributed by Ford. Express warranties accompanied the sale of the Vehicle to

Plaintiffs by which Ford undertook to preserve or maintain the utility or

performance of the Vehicle or provide compensation if there was a failure in such

utility or performance. The Vehicle was purchased or used primarily for personal,

family, or household purposes. The Vehicle was delivered to Plaintiffs with serious

defects and nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiffs have experienced, and continue to experience, the



                                         28
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.29   Page 29 of 271




Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiffs would have considered when deciding whether to purchase their

Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

6F35 Transmission exhibiting the Transmission Defect and subject to premature

failure, they would not have purchased the Vehicle at all.

      33.   Plaintiff, Candith Araceli-Guzman (for the purpose of this paragraph

only, “Plaintiff”), is a citizen of the State of Virginia, residing in the City of

Parksley. On or about September 1, 2015, Plaintiff purchased a 2013 Ford Fusion,

Vehicle Identification Number 3FA6P0HR6DR171257 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her



                                        29
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.30    Page 30 of 271




Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      34.    Plaintiff, Carey Lester (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Oklahoma, residing in the City of Soper. On

or about June 10, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

Identification Number 3FA6P0H73FR127332 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,



                                         30
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.31   Page 31 of 271




he would not have purchased the Vehicle at all.

      35.   Plaintiff, Carly Goldstein (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

Wrightstown. On or about September 3, 2015, Plaintiff purchased a 2013 Ford

Fusion, Vehicle Identification Number 3FA6P0HR3DR348069 (for the purpose of

this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      36.   Plaintiff, Carol Vantyne (for the purpose of this paragraph only,



                                        31
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.32    Page 32 of 271




“Plaintiff”), is a citizen of the State of New Hampshire, residing in the City of

Seabrook. On or about September 1, 2014, Plaintiff purchased a 2013 Ford Fusion,

Vehicle Identification Number 3FA6P0HRXDR173349 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      37.    Plaintiff, Carolyn Kane (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Texas, residing in the City of Pearland. On

or about February 11, 2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle



                                         32
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.33    Page 33 of 271




Identification Number 3FA6P0HR2DR201077 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      38.   Plaintiffs, Carolyn Sue Selander and Christopher Molina (for the

purpose of this paragraph only, “Plaintiffs”), are citizens of the State of Ohio,

residing in the City of Flint. On or about June 3, 2015, Plaintiffs purchased a 2015

Ford Fusion, Vehicle Identification Number 3FA6P0G76FR291160 (for the

purpose of this paragraph only, the “Vehicle”), which was manufactured and/or



                                        33
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.34    Page 34 of 271




distributed by Ford. Express warranties accompanied the sale of the Vehicle to

Plaintiffs by which Ford undertook to preserve or maintain the utility or

performance of the Vehicle or provide compensation if there was a failure in such

utility or performance. The Vehicle was purchased or used primarily for personal,

family, or household purposes. The Vehicle was delivered to Plaintiffs with serious

defects and nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiffs have experienced, and continue to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiffs would have considered when deciding whether to purchase their

Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

6F35 Transmission exhibiting the Transmission Defect and subject to premature

failure, they would not have purchased the Vehicle at all.

      39.    Plaintiff, Carter Myers (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Virginia, residing in the City of Norfolk. On

or about October 1, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H75DR367477 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or



                                          34
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.35    Page 35 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      40.    Plaintiff, Casey Adair (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

On or about August 6, 2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H71DR335710 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                          35
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.36   Page 36 of 271




purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      41.   Plaintiff, Casey Stanley (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

Liberty. On or about September 10, 2017, Plaintiff purchased a 2014 Ford Fusion,

Vehicle Identification Number 1FA6P0G78E5369164 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                        36
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.37    Page 37 of 271




nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      42.    Plaintiff, Catherine Hellums (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Illinois, residing in the City of Cisne. On or

about July 26, 2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle Identification

Number 3FA6P0H75ER175249 (for the purpose of this paragraph only, the

“Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the



                                           37
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.38    Page 38 of 271




Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      43.   Plaintiff, Charles Taylor (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Red

Line. On or about July 1, 2017, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0H72ER153953 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his



                                         38
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.39    Page 39 of 271




Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      44.    Plaintiffs, Charlie Paul and Berlinda Paul (for the purpose of this

paragraph only, “Plaintiffs”), are citizens of the State of Oklahoma, residing in the

City of Lawton. On or about January 1, 2016, Plaintiffs purchased a 2016 Ford

Fusion, Vehicle Identification Number 1FA6P0HD7G5118028 (for the purpose of

this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiffs by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiffs with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiffs have experienced, and continue to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiffs would have considered when deciding whether to purchase their

Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

6F35 Transmission exhibiting the Transmission Defect and subject to premature



                                         39
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.40   Page 40 of 271




failure, they would not have purchased the Vehicle at all.

      45.   Plaintiff, Christian Tietjen (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Utah, residing in the City of Saratoga

Springs. On or about May 31, 2014, Plaintiff purchased a 2014 Ford Fusion,

Vehicle Identification Number 3FA6P0HD4ER184157 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      46.   Plaintiff, Christopher Hodge (for the purpose of this paragraph only,



                                        40
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.41    Page 41 of 271




“Plaintiff”), is a citizen of the State of New York, residing in the City of Elmira.

On or about January 3, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0H94ER285579 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      47.   Plaintiff, Christopher Morss (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of California, residing in the City of

Westminister. On or about June 1, 2016, Plaintiff purchased a 2013 Ford Fusion,



                                        41
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.42    Page 42 of 271




Vehicle Identification Number 3FA6P0H74DR127921 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      48.    Plaintiff, Christopher Oliver (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of Pensacola.

On or about November 14, 2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0HR8DR288841 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                         42
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.43   Page 43 of 271




warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      49.   Plaintiff, Clinton MeGee (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Kansas, residing in the City of Bonners

Springs. On or about August 21, 2016, Plaintiff purchased a 2013 Ford Fusion,

Vehicle Identification Number 3FA6P0H73DR135301 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or



                                        43
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.44    Page 44 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      50.    Plaintiff, Cody Kolbe (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Iowa, residing in the City of Urbandale. On

or about March 1, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0HR7DR144682 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                         44
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.45    Page 45 of 271




purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      51.    Plaintiff, Corey Passino (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of New York, residing in the City of Plattsburg.

On or about March 10, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H75DR320434 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                          45
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.46   Page 46 of 271




nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      52.   Plaintiff, Crystal Rhodes (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

Barnardsville. On or about August 1, 2013, Plaintiff purchased a 2013 Ford Fusion,

Vehicle Identification Number 3FA6P0HR4DR389343 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the



                                        46
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.47    Page 47 of 271




Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      53.    Plaintiff, Cynthia Craf (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Texas, residing in the City of Amarillo. On

or about July 7, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0HR5DR185294 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her



                                         47
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.48   Page 48 of 271




Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      54.   Plaintiff, Damion Green (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

Morganton. On or about August 9, 2017, Plaintiff purchased a 2015 Ford Fusion,

Vehicle Identification Number 3FA6P0HDXFR207104 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,



                                        48
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.49   Page 49 of 271




he would not have purchased the Vehicle at all.

      55.   Plaintiff, D'Anaeise Williams Ryan (for the purpose of this paragraph

only, “Plaintiff”), is a citizen of the State of Michigan, residing in the City of

Detroit. On or about March 1, 2015, Plaintiff purchased a 2015 Ford Fusion,

Vehicle Identification Number 3FA6P0H75FR162258 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      56.   Plaintiff, Daniel Gonzales (for the purpose of this paragraph only,



                                        49
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.50    Page 50 of 271




“Plaintiff”), is a citizen of the State of Delew, residing in the City of Calorado

Springs. On or about December 1, 2015, Plaintiff purchased a 2016 Ford Fusion,

Vehicle Identification Number 3FA6P0T92GR268211 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      57.    Plaintiff, Darrell Harvey (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Memphis.

On or about April 29, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle



                                         50
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.51    Page 51 of 271




Identification Number 3FA6P0HD4FR202948 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      58.    Plaintiffs, David Hobbs and Lauren Hobbs (for the purpose of this

paragraph only, “Plaintiffs”), are citizens of the State of Pennsylvania, residing in

the City of North Versailles. On or about November 1, 2016, Plaintiffs purchased

a 2013 Ford Fusion, Vehicle Identification Number 3FA6P0H9XDR139802 (for

the purpose of this paragraph only, the “Vehicle”), which was manufactured and/or



                                         51
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.52    Page 52 of 271




distributed by Ford. Express warranties accompanied the sale of the Vehicle to

Plaintiffs by which Ford undertook to preserve or maintain the utility or

performance of the Vehicle or provide compensation if there was a failure in such

utility or performance. The Vehicle was purchased or used primarily for personal,

family, or household purposes. The Vehicle was delivered to Plaintiffs with serious

defects and nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiffs have experienced, and continue to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiffs would have considered when deciding whether to purchase their

Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

6F35 Transmission exhibiting the Transmission Defect and subject to premature

failure, they would not have purchased the Vehicle at all.

      59.    Plaintiff, David Leib (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Iowa, residing in the City of Oskaloosa. On

or about July 7, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0H98ER317689 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or



                                         52
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.53    Page 53 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.Plaintiff, Deborah Engelbracht (for

the purpose of this paragraph only, “Plaintiff”), is a citizen of the State of Georgia,

residing in the City of Convers. On or about June 1, 2016, Plaintiff purchased a

2016 Ford Fusion, Vehicle Identification Number 3FA6P0G70GR374987 (for the

purpose of this paragraph only, the “Vehicle”), which was manufactured and/or

distributed by Ford. Express warranties accompanied the sale of the Vehicle to

Plaintiff by which Ford undertook to preserve or maintain the utility or

performance of the Vehicle or provide compensation if there was a failure in such

utility or performance. The Vehicle was purchased or used primarily for personal,

family, or household purposes. The Vehicle was delivered to Plaintiff with serious



                                          53
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.54    Page 54 of 271




defects and nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      60.    Plaintiff, Debra Potts (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Georgia, residing in the City of Stephens.

On or about July 20, 2014, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 3FA6P0H72GR296503 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35



                                         54
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.55    Page 55 of 271




Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      61.    Plaintiff, Debra Smith (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

or about January 1, 2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 1FA6P0H78E5360169 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact



                                          55
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19    PageID.56    Page 56 of 271




that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      62.   Plaintiff, Deidra Marsh (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of West Virginia, residing in the City of

Weston. On or about July 1, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0H78ER143556 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35



                                       56
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.57    Page 57 of 271




Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      63.   Plaintiff, Derrica Holmes (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Port

Gibson. On or about March 1, 2017, Plaintiff purchased a 2014 Ford Fusion,

Vehicle Identification Number 1FA6P0H7XE5378270 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.



                                         57
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.58    Page 58 of 271




      64.    Plaintiff, Derrick Ervin (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Michigan, residing in the City of Lake City.

On or about July 1, 2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H7XDR275488 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      65.    Plaintiff, Desiree Walters (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Tennessee, residing in the City of Nashville.



                                          58
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.59    Page 59 of 271




On or about April 1, 2017, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0K9XER183924 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      66.    Plaintiff, Diamond Rivera (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of Fort Myers.

On or about April 1, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H98DR310577 (for the purpose of this paragraph



                                          59
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.60    Page 60 of 271




only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      67.    Plaintiff, Diane Cardwell (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Georgia, residing in the City of Rigerdale.

On or about December 24, 2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 3FA6P0H73GR274283 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford



                                         60
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.61    Page 61 of 271




undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      68.    Plaintiff, Diane Waggoner (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Texas, residing in the City of Athens. On or

about November 30, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 1FA6P0HD4E5000970 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The



                                          61
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.62    Page 62 of 271




Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      69.    Plaintiff, Dominique Haggard (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of California, residing in the City of Hayward.

On or about March 1, 2018, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 3FA6P0H79GR147652 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and



                                          62
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.63    Page 63 of 271




nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      70.    Plaintiff, Elizabeth Reyes (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Colorado, residing in the City of Thorton.

On or about April 1, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0H77ER259248 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35



                                         63
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.64    Page 64 of 271




Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      71.    Plaintiff, Elizabeth Stokes (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Indiana, residing in the City of Ladoga. On

or about November 1, 2017, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0H93ER352611 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact



                                          64
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.65    Page 65 of 271




that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      72.    Plaintiff, Eric Wiltshire (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Ohio, residing in the City of Toledo. On or

about July 29, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification

Number 3FA6P0H7XDR384436 (for the purpose of this paragraph only, the

“Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35



                                         65
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.66    Page 66 of 271




Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      73.   Plaintiffs, Erin Barranti and Scott Barranti (for the purpose of this

paragraph only, “Plaintiffs”), are citizens of the State of Florida, residing in the

City of Malabar. On or about October 15, 2015, Plaintiffs purchased a 2014 Ford

Fusion, Vehicle Identification Number 1FA6P0G76E5384701 (for the purpose of

this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiffs by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiffs with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiffs have experienced, and continue to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiffs would have considered when deciding whether to purchase their

Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

6F35 Transmission exhibiting the Transmission Defect and subject to premature

failure, they would not have purchased the Vehicle at all.



                                         66
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.67    Page 67 of 271




      74.   Plaintiff, Felipe Fernandes (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of

Tewsberry. On or about April 1, 2017, Plaintiff purchased a 2014 Ford Fusion,

Vehicle Identification Number 3FA6P0HD1ER332006 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      75.   Plaintiffs, Frederick Seemann Jr. and Frederick Seemann, III (for the

purpose of this paragraph only, “Plaintiffs”), are citizens of the State of Florida,



                                        67
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.68    Page 68 of 271




residing in the City of Gainesville. On or about November 21, 2012, Plaintiffs

purchased     a    2013    Ford     Fusion,    Vehicle     Identification    Number

3FA6P0H78DR138274 (for the purpose of this paragraph only, the “Vehicle”),

which was manufactured and/or distributed by Ford. Express warranties

accompanied the sale of the Vehicle to Plaintiffs by which Ford undertook to

preserve or maintain the utility or performance of the Vehicle or provide

compensation if there was a failure in such utility or performance. The Vehicle was

purchased or used primarily for personal, family, or household purposes. The

Vehicle was delivered to Plaintiffs with serious defects and nonconformities to

warranty and developed other serious defects and nonconformities to warranty

including, but not limited to, a defective 6F35 Transmission. Plaintiffs have

experienced, and continue to experience, the Transmission Defect. The existence

of the Transmission Defect is a material fact that Plaintiffs would have considered

when deciding whether to purchase their Vehicle. Had Plaintiffs known that their

Vehicle was equipped with a defective 6F35 Transmission exhibiting the

Transmission Defect and subject to premature failure, they would not have

purchased the Vehicle at all.

      76.    Plaintiff, Garrett Schaffer (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Utah, residing in the City of South Webber.

On or about October 1, 2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle



                                         68
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.69    Page 69 of 271




Identification Number 3FA6P0H73ER318389 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      77.    Plaintiff, Gary Farr (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Maryland, residing in the City of Forest Hill.

On or about April 15, 2018, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0HR9DR349906 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                           69
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.70    Page 70 of 271




warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      78.    Plaintiff, Gary Ploense (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Illinois, residing in the City of Normal. On

or about August 1, 2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H75DR357533 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or



                                          70
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.71   Page 71 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      79.   Plaintiff, Gillianlong Hagan (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of

Pardeeville. On or about July 1, 2016, Plaintiff purchased a 2013 Ford Fusion,

Vehicle Identification Number 3FA6P0HR4DR238101 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                        71
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.72    Page 72 of 271




purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      80.    Plaintiff, Giuseppe Barbieri (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of New York, residing in the City of Mt. Sinai.

On or about July 14, 2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0K94DR301545 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                          72
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.73   Page 73 of 271




nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      81.   Plaintiff, Greg Myers (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of West Virginia, residing in the City of

Wheeling. On or about February 24, 2017, Plaintiff purchased a 2014 Ford Fusion,

Vehicle Identification Number 3FA6P0HD8ER239936 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the



                                        73
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.74    Page 74 of 271




Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      82.    Plaintiff, Greg Staten (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

On or about March 1, 2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0H96DR215113 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his



                                          74
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.75   Page 75 of 271




Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      83.   Plaintiff, Harriett Walters (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

Fayetteville. On or about January 1, 2016, Plaintiff purchased a 2013 Ford Fusion,

Vehicle Identification Number 3FA6P0HR7DR237654 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,



                                        75
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.76    Page 76 of 271




she would not have purchased the Vehicle at all.

      84.    Plaintiff, Harry Miyamoto (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Illinois, residing in the City of Aurora. On

or about December 16, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

Identification Number 1FA6P0G78F5115603 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      85.    Plaintiff, Heather Hawley (for the purpose of this paragraph only,



                                          76
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.77    Page 77 of 271




“Plaintiff”), is a citizen of the State of Missouri, residing in the City of Warsaw.

On or about January 15, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0HR3DR247629 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      86.    Plaintiff, Heather Theobald (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of New York, residing in the City of Saratoga

Springs. On or about July 5, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle



                                         77
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.78   Page 78 of 271




Identification Number 3FA6P0D93DR187521 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      87.   Plaintiff, Isaac Lopez (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

City. On or about December 13, 2012, Plaintiff purchased a 2013 Ford Fusion,

Vehicle Identification Number 3FA6P0D90DR184074 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by



                                        78
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.79    Page 79 of 271




Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      88.    Plaintiff, Issac Voyles (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Henderson.

On or about May 19, 2017, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 3FA6P0K97GR361615 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or



                                          79
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.80    Page 80 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      89.    Plaintiff, Jack Tawil (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of New York, residing in the City of Yonkers.

On or about May 1, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0HD1ER281462 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                         80
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.81    Page 81 of 271




purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      90.    Plaintiff, James Blakely (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Texas, residing in the City of Rockwall. On

or about October 1, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 1FA6P0HDXE5350166 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                         81
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.82    Page 82 of 271




nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      91.    Plaintiff, James Harrison (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Wilkes-

Barre. On or about March 20, 2017, Plaintiff purchased a 2016 Ford Fusion,

Vehicle Identification Number 3FA6P0H79GR160305 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the



                                          82
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.83    Page 83 of 271




Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      92.    Plaintiff, James Mcspedon (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of West Palm

Beach. On or about July 2, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0K91DR206781 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his



                                         83
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.84    Page 84 of 271




Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      93.    Plaintiff, James Sidelka (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Ohio, residing in the City of Cleveland. On

or about July 8, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 1FA6P0H79G5113455 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,



                                          84
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.85   Page 85 of 271




he would not have purchased the Vehicle at all.

      94.   Plaintiff, James Snyder (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

Allentown. On or about November 3, 2015, Plaintiff purchased a 2013 Ford Fusion,

Vehicle Identification Number 3FA6P0K96DR212298 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      95.   Plaintiff, Janae Henry (for the purpose of this paragraph only,



                                        85
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.86    Page 86 of 271




“Plaintiff”), is a citizen of the State of Illinois, residing in the City of Hazel Crest.

On or about March 24, 2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 1FA6P0HD5E5390185 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      96.    Plaintiff, Jeb Breese (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Arizona, residing in the City of Phoenix. On

or about October 1, 2017, Plaintiff purchased a 2015 Ford Fusion, Vehicle



                                           86
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.87    Page 87 of 271




Identification Number 1FA6P0HD3F5131258 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      97.    Plaintiff, Jeffrey Tumey (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Indiana, residing in the City of Rockville.

On or about February 1, 2017, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 3FA6P0K93GR216930 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                         87
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.88   Page 88 of 271




warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      98.   Plaintiff, Jennifer Martin (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of New York, residing in the City of

Hammondsport. On or about September 28, 2015, Plaintiff purchased a 2014 Ford

Fusion, Vehicle Identification Number 3FA6P0H74ER261880 (for the purpose of

this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or



                                        88
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.89    Page 89 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      99.    Plaintiffs, Jeremy Begley and Kimberly Begley (for the purpose of

this paragraph only, “Plaintiffs”), are citizens of the State of Ohio, residing in the

City of Cincinnati. On or about March 21, 2015, Plaintiffs purchased a 2015 Ford

Fusion, Vehicle Identification Number 3FA6P0G72FR256633 (for the purpose of

this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiffs by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                          89
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.90    Page 90 of 271




purposes. The Vehicle was delivered to Plaintiffs with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiffs have experienced, and continue to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiffs would have considered when deciding whether to purchase their

Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

6F35 Transmission exhibiting the Transmission Defect and subject to premature

failure, they would not have purchased the Vehicle at all.

      100. Plaintiff, Jessica Jones (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Missouri, residing in the City of Saint Louis.

On or about December 11, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0HD1ER165176 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                           90
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.91   Page 91 of 271




nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      101. Plaintiff, Jessica Sailor (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

Lenoir. On or about February 1, 2016, Plaintiff purchased a 2016 Ford Fusion,

Vehicle Identification Number 3FA6P0G73GR337156 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the



                                        91
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.92    Page 92 of 271




Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase her

Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

she would not have purchased the Vehicle at all.

      102. Plaintiffs, Jodi Musser and Ken Musser (for the purpose of this

paragraph only, “Plaintiffs”), are citizens of the State of Ohio, residing in the City

of Norwalk. On or about August 7, 2014, Plaintiffs purchased a 2014 Ford Fusion,

Vehicle Identification Number 3FA6P0H73ER374722 (for the purpose of this

paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiffs by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiffs with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiffs have experienced, and continue to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiffs would have considered when deciding whether to purchase their



                                         92
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.93    Page 93 of 271




Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

6F35 Transmission exhibiting the Transmission Defect and subject to premature

failure, they would not have purchased the Vehicle at all.

      103. Plaintiff, Joe Espinosa (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of Sunrise. On

or about February 7, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

Identification Number 3FA6P0H96FR203126 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,



                                          93
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.94    Page 94 of 271




he would not have purchased the Vehicle at all.

      104. Plaintiffs, Joe Tobias and Jessica Tobias (for the purpose of this

paragraph only, “Plaintiffs”), are citizens of the State of Pennsylvania, residing in

the City of Bushkill. On or about July 12, 2017, Plaintiffs purchased a 2014 Ford

Fusion, Vehicle Identification Number 3FA6P0H70ER303168 (for the purpose of

this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

Ford. Express warranties accompanied the sale of the Vehicle to Plaintiffs by which

Ford undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiffs with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiffs have experienced, and continue to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiffs would have considered when deciding whether to purchase their

Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

6F35 Transmission exhibiting the Transmission Defect and subject to premature

failure, they would not have purchased the Vehicle at all.

      105. Plaintiff, John Boyd (for the purpose of this paragraph only,



                                         94
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.95    Page 95 of 271




“Plaintiff”), is a citizen of the State of Ohio, residing in the City of Lexington. On

or about July 24, 2014, Plaintiff purchased a 2013 Ford Fusion, Vehicle

Identification Number 3FA6P0D92DR203465 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      106. Plaintiff, John Campbell (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Nevada, residing in the City of Las Vegas.

On or about February 11, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle



                                          95
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.96    Page 96 of 271




Identification Number 3FA6P0H78GR291158 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      107. Plaintiff, John Lowe (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Florida, residing in the City of St.Cloud. On

or about May 1, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

Identification Number 3FA6P0H7XER261950 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                          96
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.97    Page 97 of 271




warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      108. Plaintiff, Johnny Hendrix (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Texas, residing in the City of Kaufman. On

or about August 1, 2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 3FA6P0G77GR193093 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or



                                         97
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.98    Page 98 of 271




provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      109. Plaintiff, Jose Rodriguez (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Missouri, residing in the City of Desoto. On

or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

Identification Number 3FA6P0K97GR228028 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household



                                          98
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.99    Page 99 of 271




purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and

nonconformities to warranty including, but not limited to, a defective 6F35

Transmission. Plaintiff has experienced, and continues to experience, the

Transmission Defect. The existence of the Transmission Defect is a material fact

that Plaintiff would have considered when deciding whether to purchase his

Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

Transmission exhibiting the Transmission Defect and subject to premature failure,

he would not have purchased the Vehicle at all.

      110. Plaintiff, Joseph Milligan (for the purpose of this paragraph only,

“Plaintiff”), is a citizen of the State of Louisiana, residing in the City of Extension.

On or about October 2, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

Identification Number 3FA6P0H73FR261564 (for the purpose of this paragraph

only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

undertook to preserve or maintain the utility or performance of the Vehicle or

provide compensation if there was a failure in such utility or performance. The

Vehicle was purchased or used primarily for personal, family, or household

purposes. The Vehicle was delivered to Plaintiff with serious defects and

nonconformities to warranty and developed other serious defects and



                                          99
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.100   Page 100 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       111. Plaintiff, Joseph Zappitella (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

 Anderson. On or about October 9, 2014, Plaintiff purchased a 2015 Ford Fusion,

 Vehicle Identification Number 3FA6P0H73FR109560 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                        100
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.101    Page 101 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       112. Plaintiff, Josh Gulke (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of Beaver

 Dam. On or about November 19, 2014, Plaintiff purchased a 2014 Ford Fusion,

 Vehicle Identification Number 3FA6P0H70ER160013 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his



                                         101
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.102    Page 102 of 271




 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       113. Plaintiffs, Justin Brown and Crystal Brown (for the purpose of this

 paragraph only, “Plaintiffs”), are citizens of the State of Nebraska, residing in the

 City of Tecumseh. On or about September 1, 2016, Plaintiffs purchased a 2016

 Ford Fusion, Vehicle Identification Number 3FA6P0H71GR206810 (for the

 purpose of this paragraph only, the “Vehicle”), which was manufactured and/or

 distributed by Ford. Express warranties accompanied the sale of the Vehicle to

 Plaintiffs by which Ford undertook to preserve or maintain the utility or

 performance of the Vehicle or provide compensation if there was a failure in such

 utility or performance. The Vehicle was purchased or used primarily for personal,

 family, or household purposes. The Vehicle was delivered to Plaintiffs with serious

 defects and nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiffs have experienced, and continue to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiffs would have considered when deciding whether to purchase their

 Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

 6F35 Transmission exhibiting the Transmission Defect and subject to premature



                                         102
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.103   Page 103 of 271




 failure, they would not have purchased the Vehicle at all.Plaintiff, Justin Gethers

 (for the purpose of this paragraph only, “Plaintiff”), is a citizen of the State of

 Washington, residing in the City of Seattle. On or about December 21, 2016,

 Plaintiff purchased a 2013 Ford Fusion, Vehicle Identification Number

 3FA6P0HR5DR157558 (for the purpose of this paragraph only, the “Vehicle”),

 which was manufactured and/or distributed by Ford. Express warranties

 accompanied the sale of the Vehicle to Plaintiff by which Ford undertook to

 preserve or maintain the utility or performance of the Vehicle or provide

 compensation if there was a failure in such utility or performance. The Vehicle was

 purchased or used primarily for personal, family, or household purposes. The

 Vehicle was delivered to Plaintiff with serious defects and nonconformities to

 warranty and developed other serious defects and nonconformities to warranty

 including, but not limited to, a defective 6F35 Transmission. Plaintiff has

 experienced, and continues to experience, the Transmission Defect. The existence

 of the Transmission Defect is a material fact that Plaintiff would have considered

 when deciding whether to purchase his Vehicle. Had Plaintiff known that his

 Vehicle was equipped with a defective 6F35 Transmission exhibiting the

 Transmission Defect and subject to premature failure, he would not have purchased

 the Vehicle at all.

       114. Plaintiff, Justine Nunely (for the purpose of this paragraph only,



                                         103
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.104   Page 104 of 271




 “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

 Garner. On or about April 15, 2016, Plaintiff purchased a 2016 Ford Fusion,

 Vehicle Identification Number 3FA6P0G73GR374871 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       115. Plaintiff, Karyn Waladkewics (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

 Clarksburg. On or about September 21, 2016, Plaintiff purchased a 2014 Ford



                                        104
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.105    Page 105 of 271




 Fusion, Vehicle Identification Number 1FA6P0G75E5384091 (for the purpose of

 this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       116. Plaintiff, Kasandra Amboree (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

 On or about December 18, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 3FA6P0H9XFR269565 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                           105
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.106     Page 106 of 271




 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       117. Plaintiffs, Katherine Crab and Chauncey Dupuy (for the purpose of

 this paragraph only, “Plaintiffs”), are citizens of the State of Louisiana, residing in

 the City of Moreauville. On or about February 22, 2017, Plaintiffs purchased a

 2015 Ford Fusion, Vehicle Identification Number 1FA6P0H70F5126030 (for the

 purpose of this paragraph only, the “Vehicle”), which was manufactured and/or

 distributed by Ford. Express warranties accompanied the sale of the Vehicle to

 Plaintiffs by which Ford undertook to preserve or maintain the utility or



                                          106
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.107    Page 107 of 271




 performance of the Vehicle or provide compensation if there was a failure in such

 utility or performance. The Vehicle was purchased or used primarily for personal,

 family, or household purposes. The Vehicle was delivered to Plaintiffs with serious

 defects and nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiffs have experienced, and continue to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiffs would have considered when deciding whether to purchase their

 Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

 6F35 Transmission exhibiting the Transmission Defect and subject to premature

 failure, they would not have purchased the Vehicle at all.

       118. Plaintiff, Kelvin Sullivan (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Detroit.

 On or about July 1, 2014, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H77DR190916 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                         107
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.108    Page 108 of 271




 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       119. Plaintiff, Ken Borup (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Utah, residing in the City of Tremonton. On

 or about October 1, 2014, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR0DR313148 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and



                                          108
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.109     Page 109 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       120. Plaintiff, Khalid Sabbah (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

 On or about June 22, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 1FA6P0H78E5399490 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                          109
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.110    Page 110 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       121. Plaintiff, Kimberly Nicholson (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Conway.

 On or about September 6, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0H72GR323876 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her



                                         110
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.111    Page 111 of 271




 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       122. Plaintiff, Lance Dean (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Utah, residing in the City of Vernal. On or

 about February 1, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H78DR365285 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                          111
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.112    Page 112 of 271




 he would not have purchased the Vehicle at all.

       123. Plaintiff, Latanya Jones (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Byhalia.

 On or about October 29, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 3FA6P0HDXER312594 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       124. Plaintiff, Latisha Clark (for the purpose of this paragraph only,



                                           112
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.113    Page 113 of 271




 “Plaintiff”), is a citizen of the State of Delaware, residing in the City of Smyrna.

 On or about February 1, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 3FA6P0HD0ER210382 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       125. Plaintiff, Laura Williams (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Louisiana, residing in the City of Baker. On

 or about January 31, 2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle



                                          113
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19     PageID.114   Page 114 of 271




 Identification Number 3FA6P0H70ER126234 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       126. Plaintiff, Lisa Baldwin (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

 Chandler. On or about April 1, 2014, Plaintiff purchased a 2014 Ford Fusion,

 Vehicle Identification Number 3FA6P0H98ER281955 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by



                                        114
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.115   Page 115 of 271




 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       127. Plaintiff, Lisa Lightfoot (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

 City. On or about December 10, 2015, Plaintiff purchased a 2013 Ford Fusion,

 Vehicle Identification Number 3FA6P0HRXDR378993 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or



                                         115
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.116    Page 116 of 271




 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       128. Plaintiff, Lorraine Hodge (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New York, residing in the City of Bath. On

 or about January 29, 2013, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0D99DR206136 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                         116
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.117     Page 117 of 271




 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       129. Plaintiff, Machelle Hall (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisvile.

 On or about October 1, 2014, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 3FA6P0G75FR117984 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and



                                          117
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.118    Page 118 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       130. Plaintiff, Mandy Romero (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Hoffman

 Estates. On or about August 8, 2016, Plaintiff purchased a 2013 Ford Fusion,

 Vehicle Identification Number 3FA6P0H75DR309434 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                         118
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.119   Page 119 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       131. Plaintiff, Marcellius Smith (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Kansas

 City. On or about July 2, 2017, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0H75GR303055 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his



                                         119
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.120   Page 120 of 271




 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       132. Plaintiff, Mark Kehoe (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of

 Collingdale. On or about December 13, 2013, Plaintiff purchased a 2014 Ford

 Fusion, Vehicle Identification Number 3FA6P0H78ER230437 (for the purpose of

 this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                        120
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19           PageID.121     Page 121 of 271




 he would not have purchased the Vehicle at all.

        133. Plaintiff, Mark Phillips (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of St. Petersburg.

 On or about August 23, 2014, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 3FA6P0K94FR102059 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

        134. Plaintiff, Matthew DeLuca (for the purpose of this paragraph only,



                                            121
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.122    Page 122 of 271




 “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Seven Hills. On

 or about September 8, 2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0H91GR155665 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       135. Plaintiff, Matthew Merola (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of Orlando. On

 or about December 15, 2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle



                                           122
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.123    Page 123 of 271




 Identification Number 3FA6P0D97GR263827 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       136. Plaintiff, Matthew Pierce (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Texas, residing in the City of Magnolia. On

 or about January 1, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0K99DR307017 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                          123
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.124    Page 124 of 271




 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       137. Plaintiff, Meagan Albin (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of Brandon. On

 or about December 1, 2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0H77GR255087 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or



                                          124
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.125   Page 125 of 271




 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       138. Plaintiff, Megan Ely (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New York, residing in the City of Beaver

 Dams. On or about April 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0H76GR272799 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                        125
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.126    Page 126 of 271




 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       139. Plaintiff, Melanie Graham (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of Orange Park.

 On or about November 10, 2016, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 1FA6P0HDXF5121178 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and



                                           126
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.127    Page 127 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       140. Plaintiff, Meleesa Genereux (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Sterling.

 On or about March 25, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H93DR144629 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                          127
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.128    Page 128 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       141. Plaintiff, Melissa Lafritz (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of Rock.

 On or about June 24, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0H76GR177823 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her



                                          128
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.129    Page 129 of 271




 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       142. Plaintiff, Merritt McDowell (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Washington, residing in the City of Naches.

 On or about October 1, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 3FA6P0H75ER130005 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                          129
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.130     Page 130 of 271




 she would not have purchased the Vehicle at all.

       143. Plaintiff, Michael Hudson (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Missouri, residing in the City of St. Louis.

 On or about December 1, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H7XDR327556 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       144. Plaintiffs, Michael Oclair and Tina Oclair (for the purpose of this



                                          130
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.131    Page 131 of 271




 paragraph only, “Plaintiffs”), are citizens of the State of North Carolina, residing

 in the City of Fayetteville. On or about December 31, 2014, Plaintiffs purchased a

 2015 Ford Fusion, Vehicle Identification Number 3FA6P0H71FR141424 (for the

 purpose of this paragraph only, the “Vehicle”), which was manufactured and/or

 distributed by Ford. Express warranties accompanied the sale of the Vehicle to

 Plaintiffs by which Ford undertook to preserve or maintain the utility or

 performance of the Vehicle or provide compensation if there was a failure in such

 utility or performance. The Vehicle was purchased or used primarily for personal,

 family, or household purposes. The Vehicle was delivered to Plaintiffs with serious

 defects and nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiffs have experienced, and continue to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiffs would have considered when deciding whether to purchase their

 Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

 6F35 Transmission exhibiting the Transmission Defect and subject to premature

 failure, they would not have purchased the Vehicle at all.

       145. Plaintiff, Michael Scott (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Virginia, residing in the City of Boones Mill.

 On or about December 21, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle



                                           131
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.132    Page 132 of 271




 Identification Number 3FA6P0H72FR135261 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       146. Plaintiff, Michelle Coates (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Louisville.

 On or about May 1, 2014, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 1FA6P0H78E5385783 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                           132
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.133   Page 133 of 271




 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       147. Plaintiff, Michelle Rowland (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of South Carolina, residing in the City of

 Greenville. On or about July 10, 2017, Plaintiff purchased a 2015 Ford Fusion,

 Vehicle Identification Number 3FA6P0H73FR177809 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or



                                        133
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.134    Page 134 of 271




 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       148. Plaintiff, Nathen Horne (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Colon. On

 or about August 15, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR5DR263220 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                          134
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.135    Page 135 of 271




 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       149. Plaintiff, Nicholas Burks (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Arkansas, residing in the City of Cavot. On

 or about September 1, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H91DR249119 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and



                                          135
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.136    Page 136 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       150. Plaintiff, Nicholas Merolli (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Massachusetts, residing in the City of New

 Bedford. On or about July 24, 2018, Plaintiff purchased a 2014 Ford Fusion,

 Vehicle Identification Number 1FA6P0H74E5379446 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                         136
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.137    Page 137 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       151. Plaintiff, Nicholas Whelan (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of Pittsman.

 On or about November 1, 2014, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 1FA6P0HDXF5108253 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his



                                           137
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.138   Page 138 of 271




 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       152. Plaintiff, Nicholas Winkler (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of North Dakota, residing in the City of

 Bismark. On or about January 20, 2016, Plaintiff purchased a 2016 Ford Fusion,

 Vehicle Identification Number 3FA6P0H96GR304295 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                        138
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.139    Page 139 of 271




 he would not have purchased the Vehicle at all.

       153. Plaintiff, Nick Neace (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Minnesota, residing in the City of Roseville.

 On or about April 24, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 3FA6P0H79FR245899 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       154. Plaintiff, Nicole Parkinson (for the purpose of this paragraph only,



                                           139
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.140    Page 140 of 271




 “Plaintiff”), is a citizen of the State of Ohio, residing in the City of South

 Charleston. On or about October 1, 2016, Plaintiff purchased a 2013 Ford Fusion,

 Vehicle Identification Number 3FA6P0H77DR155082 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       155. Plaintiff, Nicole Walmsley (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Lodi. On or

 about November 28, 2016, Plaintiff purchased a 2014 Ford Fusion, Vehicle



                                         140
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.141    Page 141 of 271




 Identification Number 3FA6P0H91ER168428 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       156. Plaintiff, Noah Roy (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New York, residing in the City of Freeport.

 On or about January 1, 2013, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 3FA6P0H70ER126234 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                          141
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.142    Page 142 of 271




 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       157. Plaintiff, Orin Osbey (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Texas, residing in the City of Houston. On

 or about December 1, 2012, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0G75DR177213 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or



                                         142
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.143    Page 143 of 271




 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       158. Plaintiff, Pamela Moore (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of Fort Pierce.

 On or about May 14, 2014, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H70DR134509 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                           143
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.144    Page 144 of 271




 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       159. Plaintiffs, Peyton Sass and Elizabeth Sass (for the purpose of this

 paragraph only, “Plaintiffs”), are citizens of the State of North Carolina, residing

 in the City of Clyde. On or about December 15, 2016, Plaintiffs purchased a 2016

 Ford Fusion, Vehicle Identification Number 1FA6P0H71G5125566 (for the

 purpose of this paragraph only, the “Vehicle”), which was manufactured and/or

 distributed by Ford. Express warranties accompanied the sale of the Vehicle to

 Plaintiffs by which Ford undertook to preserve or maintain the utility or

 performance of the Vehicle or provide compensation if there was a failure in such

 utility or performance. The Vehicle was purchased or used primarily for personal,

 family, or household purposes. The Vehicle was delivered to Plaintiffs with serious

 defects and nonconformities to warranty and developed other serious defects and



                                         144
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.145     Page 145 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiffs have experienced, and continue to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiffs would have considered when deciding whether to purchase their

 Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

 6F35 Transmission exhibiting the Transmission Defect and subject to premature

 failure, they would not have purchased the Vehicle at all.

       160. Plaintiff, Prennatha Lewis (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Union.

 On or about February 16, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR7DR203584 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                          145
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.146   Page 146 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       161. Plaintiff, Priscilla Lyman (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

 Raleigh. On or about September 15, 2014, Plaintiff purchased a 2014 Ford Fusion,

 Vehicle Identification Number 3FA6P0HDXER372617 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her



                                        146
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.147    Page 147 of 271




 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       162. Plaintiff, Rachel Thomas (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Dutton. On

 or about February 9, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0G73GR323516 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                          147
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.148   Page 148 of 271




 she would not have purchased the Vehicle at all.

       163. Plaintiff, Ramona Akers Carter (for the purpose of this paragraph

 only, “Plaintiff”), is a citizen of the State of Virginia, residing in the City of

 Ridgeway. On or about December 1, 2015, Plaintiff purchased a 2013 Ford Fusion,

 Vehicle Identification Number 3FA6P0H78DR230307 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       164. Plaintiff, Rebecca Geber (for the purpose of this paragraph only,



                                        148
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.149    Page 149 of 271




 “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Stickney. On

 or about December 22, 2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0G78GR276354 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       165. Plaintiff, Rene Musslewhite (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Rochelle.

 On or about October 23, 2015, Plaintiff purchased a 2016 Ford Fusion, Vehicle



                                           149
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.150     Page 150 of 271




 Identification Number 3FA6P0G79GR231262 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       166. Plaintiff, Rhonda Levitt (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Atlanta. On

 or about October 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0H77GR402427 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                          150
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.151    Page 151 of 271




 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       167. Plaintiff, Richard Moore (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Hadley.

 On or about November 16, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 3FA6P0K97ER257428 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or



                                           151
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.152    Page 152 of 271




 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       168. Plaintiff, Rick Walker (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Kentucky, residing in the City of Science

 Hill. On or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0G70GR300937 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                         152
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.153    Page 153 of 271




 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.Plaintiffs, Robert Fair and Charletta

 Fair (for the purpose of this paragraph only, “Plaintiffs”), are citizens of the State

 of Oklahoma, residing in the City of Quapaw. On or about January 1, 2015,

 Plaintiffs purchased a 2013 Ford Fusion, Vehicle Identification Number

 3FA6P0H77DR280695 (for the purpose of this paragraph only, the “Vehicle”),

 which was manufactured and/or distributed by Ford. Express warranties

 accompanied the sale of the Vehicle to Plaintiffs by which Ford undertook to

 preserve or maintain the utility or performance of the Vehicle or provide

 compensation if there was a failure in such utility or performance. The Vehicle was

 purchased or used primarily for personal, family, or household purposes. The

 Vehicle was delivered to Plaintiffs with serious defects and nonconformities to

 warranty and developed other serious defects and nonconformities to warranty



                                          153
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.154   Page 154 of 271




 including, but not limited to, a defective 6F35 Transmission. Plaintiffs have

 experienced, and continue to experience, the Transmission Defect. The existence

 of the Transmission Defect is a material fact that Plaintiffs would have considered

 when deciding whether to purchase their Vehicle. Had Plaintiffs known that their

 Vehicle was equipped with a defective 6F35 Transmission exhibiting the

 Transmission Defect and subject to premature failure, they would not have

 purchased the Vehicle at all.

       169. Plaintiff, Robert Fitts (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New Hampshire, residing in the City of

 Salem. On or about September 1, 2015, Plaintiff purchased a 2014 Ford Fusion,

 Vehicle Identification Number 3FA6P0H74ER221055 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                        154
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.155    Page 155 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       170. Plaintiff, Robert Nickel (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of Leigh Acres.

 On or about July 4, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR6DR326650 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his



                                           155
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.156    Page 156 of 271




 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       171. Plaintiff, Roberto Cortez (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of Hallendale

 Beach. On or about October 1, 2015, Plaintiff purchased a 2013 Ford Fusion,

 Vehicle Identification Number 3FA6P0HR1DR158769 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                          156
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.157   Page 157 of 271




 he would not have purchased the Vehicle at all.

       172. Plaintiff, Robin Mirayes (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

 Phillipsburg. On or about March 1, 2015, Plaintiff purchased a 2015 Ford Fusion,

 Vehicle Identification Number 3FA6P0G78FR230814 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       173. Plaintiff, Rosaria Morea (for the purpose of this paragraph only,



                                        157
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.158     Page 158 of 271




 “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of Hamburg.

 On or about November 1, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 3FA6P0H94FR100982 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       174. Plaintiff, Rose Szymanski (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of Wauchula.

 On or about October 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle



                                          158
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.159    Page 159 of 271




 Identification Number 3FA6P0H73GR177570 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       175. Plaintiff, Russell Maryott (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of Jersey

 City. On or about March 1, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR0DR165356 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                         159
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.160    Page 160 of 271




 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       176. Plaintiff, Samantha Louise Tingle (for the purpose of this paragraph

 only, “Plaintiff”), is a citizen of the State of Alabama, residing in the City of Killen.

 On or about June 15, 2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H77DR134670 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or



                                           160
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.161    Page 161 of 271




 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       177. Plaintiff, Sarah Crouse (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of West Virginia, residing in the City of Salem.

 On or about August 28, 2017, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 1FA6P0H75F5117808 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                           161
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.162    Page 162 of 271




 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       178. Plaintiff, Scott Swendsen (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Colorado, residing in the City of Colorado

 Springs. On or about November 1, 2016, Plaintiff purchased a 2013 Ford Fusion,

 Vehicle Identification Number 3FA6P0D91DR119718 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and



                                         162
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.163    Page 163 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       179. Plaintiff, Sean Quirk (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Delaware, residing in the City of Magnolia.

 On or about May 20, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0K92DR152259 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                          163
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.164    Page 164 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       180. Plaintiff, Shannon Figures (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Illinois, residing in the City of Chicago. On

 or about June 1, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HRXDR319748 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her



                                           164
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.165    Page 165 of 271




 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       181. Plaintiff, Sherri Sprenger (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Missouri, residing in the City of Whitewater.

 On or about March 1, 2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0K9XDR146869 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                           165
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.166   Page 166 of 271




 she would not have purchased the Vehicle at all.

       182. Plaintiff, Shirley Palmer (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New York, residing in the City of

 Amsterdam. On or about December 1, 2016, Plaintiff purchased a 2016 Ford

 Fusion, Vehicle Identification Number 3FA6P0H94GR236854 (for the purpose of

 this paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       183. Plaintiff, Sophia Bramlett (for the purpose of this paragraph only,



                                        166
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.167    Page 167 of 271




 “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Meridian.

 On or about January 1, 2017, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR9DR150192 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       184. Plaintiff, Steffanie Gillentine (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of

 Coldwater. On or about February 4, 2016, Plaintiff purchased a 2014 Ford Fusion,



                                           167
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.168   Page 168 of 271




 Vehicle Identification Number 3FA6P0K94ER161921 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       185. Plaintiff, Stephen Rust (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New Jersey, residing in the City of

 Ringwood. On or about January 5, 2016, Plaintiff purchased a 2014 Ford Fusion,

 Vehicle Identification Number 3FA6P0H75ER235899 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by



                                        168
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.169    Page 169 of 271




 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       186. Plaintiff, Takeisha Nicholson-Lockett (for the purpose of this

 paragraph only, “Plaintiff”), is a citizen of the State of Tennessee, residing in the

 City of Memphis. On or about July 1, 2016, Plaintiff purchased a 2016 Ford Fusion,

 Vehicle Identification Number 3FA6P0H73GR364128 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or



                                         169
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.170    Page 170 of 271




 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       187. Plaintiffs, Tamara Neal and Peggy Pelfrey (for the purpose of this

 paragraph only, “Plaintiffs”), are citizens of the State of Georgia, residing in the

 City of Toccoa. On or about July 1, 2015, Plaintiffs purchased a 2015 Ford Fusion,

 Vehicle Identification Number 3FA6P0H93FR261288 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiffs by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                         170
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.171    Page 171 of 271




 purposes. The Vehicle was delivered to Plaintiffs with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiffs have experienced, and continue to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiffs would have considered when deciding whether to purchase their

 Vehicle. Had Plaintiffs known that their Vehicle was equipped with a defective

 6F35 Transmission exhibiting the Transmission Defect and subject to premature

 failure, they would not have purchased the Vehicle at all.

       188. Plaintiff, Terry Cole (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Texas, residing in the City of Winona. On

 or about July 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 1FA6P0H70G5117989 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and



                                         171
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.172     Page 172 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       189. Plaintiff, Terry Lewis (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Clarkston.

 On or about March 1, 2014, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H70DR342048 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                          172
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.173    Page 173 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       190. Plaintiff, Tiffany Brockington (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Michigan, residing in the City of Detroit.

 On or about December 19, 2015, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 3FA6P0K96ER358363 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her



                                         173
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.174    Page 174 of 271




 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       191. Plaintiff, Tiffeny Miller (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Georgia, residing in the City of Atlanta. On

 or about September 1, 2014, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR2DR236542 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                          174
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.175    Page 175 of 271




 she would not have purchased the Vehicle at all.

       192. Plaintiff, Tim Nash (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Maine, residing in the City of Falmouth. On

 or about September 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0H74GR149485 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       193. Plaintiff, Tim Nash (for the purpose of this paragraph only,



                                          175
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.176     Page 176 of 271




 “Plaintiff”), is a citizen of the State of Maine, residing in the City of Falmouth. On

 or about May 30, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H79DR185071 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       194. Plaintiff, Timothy Searcy (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Texas, residing in the City of Sunnyvale. On

 or about July 1, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle



                                          176
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.177    Page 177 of 271




 Identification Number 3FA6P0HD6FR126939 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       195. Plaintiff, Tonya Terrell (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Wisconsin, residing in the City of Racine.

 On or about October 1, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR9DR330661 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express



                                         177
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.178     Page 178 of 271




 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       196. Plaintiff, Trent Turner (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Florida, residing in the City of Margate. On

 or about November 1, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H94DR346279 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or



                                          178
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.179    Page 179 of 271




 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       197. Plaintiff, Tyler Dezso (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Ohio, residing in the City of Elyria. On or

 about September 1, 2016, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 3FA6P0H78FR237633 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household



                                          179
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.180    Page 180 of 271




 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       198. Plaintiff, Tyler Patin (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Gulfport.

 On or about August 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0G78GR376020 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and



                                           180
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.181    Page 181 of 271




 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       199. Plaintiff, Vertesha Taylor (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Mississippi, residing in the City of Jackson.

 On or about May 27, 2015, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0HR3DR198173 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the



                                           181
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.182    Page 182 of 271




 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       200. Plaintiff, William Hasemann (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Indiana, residing in the City of Merrillville.

 On or about January 1, 2016, Plaintiff purchased a 2016 Ford Fusion, Vehicle

 Identification Number 3FA6P0HDXGR244445 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his



                                           182
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.183     Page 183 of 271




 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       201. Plaintiff, William Holland (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of New York, residing in the City of Levittown.

 On or about June 7, 2016, Plaintiff purchased a 2013 Ford Fusion, Vehicle

 Identification Number 3FA6P0H97DR327810 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,



                                          183
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.184    Page 184 of 271




 he would not have purchased the Vehicle at all.

       202. Plaintiff, William Spear (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Maine, residing in the City of Boothbay. On

 or about July 20, 2015, Plaintiff purchased a 2015 Ford Fusion, Vehicle

 Identification Number 3FA6P0HD7FR210302 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       203. Plaintiff, Wyatt Karstetter (for the purpose of this paragraph only,



                                          184
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.185    Page 185 of 271




 “Plaintiff”), is a citizen of the State of Oregon, residing in the City of Sandy. On

 or about February 1, 2017, Plaintiff purchased a 2014 Ford Fusion, Vehicle

 Identification Number 3FA6P0K96ER294230 (for the purpose of this paragraph

 only, the “Vehicle”), which was manufactured and/or distributed by Ford. Express

 warranties accompanied the sale of the Vehicle to Plaintiff by which Ford

 undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

       204. Plaintiff, Yolanda Danzy (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of North Carolina, residing in the City of

 Garner. On or about January 1, 2017, Plaintiff purchased a 2016 Ford Fusion,



                                         185
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.186     Page 186 of 271




 Vehicle Identification Number 3FA6P0H78GR235575 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by

 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase her

 Vehicle. Had Plaintiff known that her Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 she would not have purchased the Vehicle at all.

       205. Plaintiff, Zakk Agentowicz (for the purpose of this paragraph only,

 “Plaintiff”), is a citizen of the State of Pennsylvania, residing in the City of Scott

 Twp. On or about September 12, 2015, Plaintiff purchased a 2014 Ford Fusion,

 Vehicle Identification Number 3FA6P0HD4ER261366 (for the purpose of this

 paragraph only, the “Vehicle”), which was manufactured and/or distributed by



                                          186
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.187   Page 187 of 271




 Ford. Express warranties accompanied the sale of the Vehicle to Plaintiff by which

 Ford undertook to preserve or maintain the utility or performance of the Vehicle or

 provide compensation if there was a failure in such utility or performance. The

 Vehicle was purchased or used primarily for personal, family, or household

 purposes. The Vehicle was delivered to Plaintiff with serious defects and

 nonconformities to warranty and developed other serious defects and

 nonconformities to warranty including, but not limited to, a defective 6F35

 Transmission. Plaintiff has experienced, and continues to experience, the

 Transmission Defect. The existence of the Transmission Defect is a material fact

 that Plaintiff would have considered when deciding whether to purchase his

 Vehicle. Had Plaintiff known that his Vehicle was equipped with a defective 6F35

 Transmission exhibiting the Transmission Defect and subject to premature failure,

 he would not have purchased the Vehicle at all.

          FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       206. All “Fusion” autos are backed by a New Vehicle Limited Warranty

 (“Warranty”). Ford’s Warranty covers any repairs needed to correct defects in

 materials or workmanship of covered parts. The basic coverage period lasts 36

 months or 36,000 miles, whichever comes first, and the powertrain coverage lasts

 60 months or 60,000 miles, whichever comes first. The powertrain coverage

 specifically applies to the engine, transmission and transaxle, drivetrain, and



                                        187
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.188    Page 188 of 271




 restraint system. Ford explicitly provided the Warranty to all purchasers, lessees,

 and subsequent purchasers and lessees of Fusion autos throughout the United States.

 The Warranty assured consumers that Ford would repair any defect in materials or

 workmanship under normal use.

       207. The Warranty purports to cover the 6F35 Transmission. However,

 consumers have complained that their 6F35 Transmissions failed and required

 replacement just outside the 60,000-mile warranty period. As owners of “Fusion”

 autos have reported to the National Highway Traffic Safety Administration

 (“NHTSA”), Ford’s authorized dealerships are replacing transmissions both within,

 and just outside, the 60,000- mile warranty period. See, e.g., ¶ 222(e), infra

 (transmission failure at 58,328 miles); ¶ 222(z), infra (transmission failure at 59,000

 miles); ¶ 222(hh), infra (transmission replacement needed at 55,000 miles); ¶

 222(tt), infra (transmission failures at approximately 80,000 miles); ¶ 222(xx), infra

 (transmission failures at 40,000 miles); ¶ 222(qqq), infra (transmission failures at

 13,500 miles); ¶ 222(sss), infra (complete transmission failure at 81,415 miles); ¶

 222(uuu), infra (transmission issues at 34,000 miles); ¶ 222(aaaa), infra

 (transmission issues aaat 25,000 miles); ¶ 222(nnnn), infra (transmission problems

 at approximately 46,000 miles); ¶ 222(eeeee), infra (transmission problems at only

 1,150 miles); ¶ 222(ooooo), infra (transmission problems at 10,821 miles); ¶

 222(mmm), infra (transmission replacement needed at 92,000 miles).



                                          188
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.189    Page 189 of 271




          208. Some of the causes of action to this Complaint arise out of the warranty

 obligations of Ford for a vehicle purchased/leased by Plaintiffs and for which Ford

 issued a written warranty. Plaintiffs also allege that Ford concealed a known defect

 from Plaintiffs: A defective component known as a 6F35 Transmission (hereinafter

 “6F35 Transmission”). This 6F35 Transmission is installed by Ford in certain of its

 2010 – 2017 “Fusion” model automobiles (hereinafter “Fusion Vehicles”). As

 detailed below, Ford also misrepresented to Plaintiffs the workings, performance,

 and reliability of said 6F35 Transmission.

          209. The 6F35 in Plaintiffs’ Fusion Vehicles is a front drive automatic six-

 speed transmission that, allegedly, offers more efficient power delivery, better fuel

 economy and smoother, quieter and more precise shifts.

          210. Consumers complain that their Fusion Vehicles take an inordinately

 long time to accelerate from a stop or low speed, exhibit a hard deceleration or

 “clunk” when drivers either slow down or accelerate at low speeds, shudder and

 shake or make a loud clunking or knocking sound when the 6F35 Transmission

 finally selects the appropriate gear ratio, and completely fails to accelerate. Finally,

 in addition to hesitations, slow response, and jerky/shuddering/bucking behavior, the

 lifespan of the 6F35 Transmission in Plaintiffs’ Fusion Vehicles is unreasonably

 short.

          211. Plaintiffs are informed and believe, and based thereon allege, that the



                                           189
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19                      PageID.190       Page 190 of 271




 6F35 Transmission is defective in design, materials, and/or manufacture and

 workmanship. This can result in various problems, including, but not limited to,

 sudden and unexpected shaking, violent jerking, bucking and kicking on acceleration

 (commonly referred to as “shuddering” or “juddering”), delayed acceleration

 (especially from a complete stop), gears slipping, hesitation on acceleration,

 difficulty stopping the vehicle, lack of power, delayed downshifts, hard

 decelerations or ‘clunks’ when slowing down or accelerating at low speeds,

 premature wear of the internal components, transmission failures in the middle of

 roadways creating an unreasonably dangerous situation that increases the risk of an

 accident2, and/or catastrophic failures necessitating replacement (collectively, the

 “Transmission Defect”).

         212. The Transmission Defect is inherent in and the same for each of the

 Plaintiffs’ vehicles and was present at the time of sale.


 2
   See, e.g., ¶ 222(x), infra, where a Fusion Vehicle owner complains to the National Highway Traffic Safety
 Administration: “I HAVE A 2010 FORD FUSION SEL AWD V6 WHICH I PURCHASED ABOUT 2
 YEARS AGO. I HAVE STARTED NOTICING SHIFTING PROBLEMS WITH MY CAR. IT FIRST
 STARTED ABOUT 3 WEEKS AGO NOW. THE CAR ACTED LIKE IT COULDN'T FIGURE OUT
 WHAT GEAR TO GO IN, WHILE MAKING A LEFT TURN THROUGH TRAFFIC IT HESITATED A
 LOT & THEN FIGURED OUT WHAT GEAR TO GET INTO, BARELY AVOIDING AN ACCIDENT.
 I WAS THEN COMING BACK FROM THE AIRPORT WITH MY SISTER & IT CLAMMED DOWN
 IN GEARS AS WE STARTED TO STOP & THEN, LUNGED FORWARD 2 TIMES ALMOST HITTING
 THE CAR IN FRONT OF ME.” See also, e.g., ¶ 222(cc), infra, “I HAVE A 2010 FORD FUSION I WAS
 DRIVING TO GET ON HIGHWAY TO MERGE LEFT. WHEN I ACCELERATED, I WAS AT 55 MPH
 WHEN THE CAR SUDDENLY DOWN SHIFTED, I TOOK MY FOOT OFF THE GAS AND THEN
 PROCEEDED TO ACCELERATE AGAIN SLOWLY. NOT TO SAY A CAR ALMOST HIT ME FROM
 BEHIND BECAUSE OF THE DOWNSHIFT PROBLEM. IT ALSO HAPPENS WHEN I START FROM
 A STOPPED POSITION I ACCELERATE AND IT MAKES A LOUD NOISE AND DOWNSHIFTS
 THEN THE TRANSMISSION KICKS IN. PLEASE RECALL THESE CARS BEFORE SOMEONE
 GETS KILLED.”



                                                    190
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.191    Page 191 of 271




        213. Ford sold, leased, and continues to sell and lease Fusion Vehicles

 despite knowing of the Transmission Defect and the danger it poses to consumers

 and other drivers, including Plaintiffs.

        214. Ford has chosen financial gain at the expense of consumer safety by

 failing to disclose its knowledge of this critical safety defect to consumers, including

 Plaintiffs.

        215. As early as 2009, if not before, Ford was aware of material facts

 regarding the Transmission Defect, but failed to disclose them to consumers. As a

 result of this failure, Plaintiffs have been damaged.

        216. Moreover, as early as 2009, if not before, Ford knew or should have

 known about the safety hazard posed by the defective 6F35 Transmissions before

 the sale of Plaintiffs’ vehicles from pre-market testing, warranty claims, consumer

 complaints to NHTSA, consumer complaints made directly to Ford and its dealers,

 and other sources which drove Ford to issue Technical Service Bulletins (“TSBs”)

 acknowledging the Fusion Vehicles’ Transmissions Defect. Ford should not have

 sold, leased, or marketed the Fusion Vehicles, including Plaintiffs’ vehicles, without

 a full and complete disclosure of the Fusion Vehicles’ Transmission Defect, and

 should have voluntarily recalled the Fusion Vehicles, including Plaintiffs’ vehicles,

 long ago.

        217. Each of the Plaintiffs to this Complaint requested that Ford fix the



                                            191
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.192    Page 192 of 271




 defective 6F35 Transmission in their Fusion vehicle, but Ford could not or would

 not repair it.

                  The 6F35 Defect Poses an Unreasonable Safety Hazard

        218. The 6F35 Defect poses an unreasonable safety hazard. Hesitations,

 slow/no responses, hard braking or catastrophic transmission failure impair drivers’

 control over their vehicles, which significantly increases the risk of accidents. For

 example, turning left across traffic in a vehicle with delayed and unpredictable

 acceleration is unsafe. In addition, these conditions can make it difficult to safely

 change lanes, merge into traffic, turn, brake slowly or accelerate from stop light/sign,

 and accelerate onto highways or freeways. See ¶ 222, infra.

        A.        Complaints Lodged with NHTSA

        219. Federal law requires automakers like Ford to be in close contact with

 NHTSA regarding potential auto defects, including imposing a legal requirement

 (backed by criminal penalties) compelling the confidential disclosure of defects and

 related data by automakers to NHTSA, including field reports, customer complaints,

 and warranty data. See TREAD Act, Pub. L. No. 106-414, 114 Stat. 1800 (2000).

        220. Automakers have a legal obligation to identify and report emerging

 safety-related defects to NHTSA under the Early Warning Report requirements. Id.

 Similarly, automakers monitor NHTSA databases for consumer complaints

 regarding their automobiles as part of their ongoing obligation to identify potential



                                           192
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19      PageID.193    Page 193 of 271




 defects in their vehicles, including safety-related defects. Id. Thus, Ford knew or

 should have known of the many complaints about the Transmission Defect logged

 by NHTSA’s Office of Defects Investigation (“ODI”), and the content, consistency,

 and large number of those complaints alerted, or should have alerted, Ford to the

 Transmission Defect.

       221. For years, owners of Fusion Vehicles have publicly complained to the

 United States government about the 6F35 Transmission Defect in Fusion Vehicles.

 The ODI is an office within NHTSA. ODI conducts defect investigations and

 administers safety recalls to support the NHTSA’s mission to improve safety on the

 Nation’s highways. All automobile manufacturers routinely monitor and analyze

 NHTSA complaints because this information is used in determining if a recall should

 be issued. See https://www-odi.nhtsa.dot.gov/recalls/recallprocess.cfm (last visited

 Feb. 23, 2019). Indeed, automobile manufacturers are required by law to report any

 potential safety defects to the United States government.

       222. The following complaints made to NHTSA and elsewhere online

 demonstrate that the Transmission Defect is widespread and dangerous and that it

 manifests without warning. The complaints also indicate Ford’s awareness of the

 problems with the 6F35 and the Transmission Defect, including how dangerous they

 are for drivers. These safety complaints relate to the 6F35 Transmission Defect

 (spelling and grammar mistakes remain as found in the original) (Safercar.gov,



                                         193
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.194   Page 194 of 271




 Search for Safety Issues (February 23, 2019).

       2010 Ford Fusion

       a. DATE OF INCIDENT: December 19, 2018
          DATE COMPLAINT FILED: February 3, 2019
          NHTSA/ODI ID: 11173832
          SUMMARY: WHILE IN MOTION MY VEHICLE DOES NOT SPEED
          UP WHEN COMING FROM A DEAD STOP. EVEN TRAVELING
          SPEEDS OF 60MPH I CAN NOT PUSH ON THE GAS AND PROCEED
          FAST ENOUGH TO QUICKLY SWITCH LANES. IT RUNS HIGH
          RPMS

       b. DATE OF INCIDENT: September 8, 2018
          DATE COMPLAINT FILED: September 10, 2018
          NHTSA/ODI ID: 11128447
          SUMMARY: TRANSMISSION SLIPPING AND ENGINE RACING

       c. DATE OF INCIDENT: June 16, 2018
          DATE COMPLAINT FILED: June 26, 2018
          NHTSA/ODI ID: 11104047
          SUMMARY: VEHICLE WILL LOSE POWER AT TIMES AND
          HESITATE UPON ACCELERATION

       d. DATE OF INCIDENT: June 4, 2018
          DATE COMPLAINT FILED: June 18, 2018
          NHTSA/ODI ID: 11102442
          SUMMARY: MY CAR HAS A PROBLEM HANGING UP WHEN YOU
          ACCELERATE. THIS IS MY SECOND TRANSMISSION. FIRST ONE
          WENT OUT AT 41,000 AND I HAD TO GET A NEW ONE. THE CAR
          HAS A TOTAL OF 109,000 ON IT AND I THINK THIS
          TRANSMISSION IS GOING OUT. IT HANGS UP WHEN YOU
          ACCELERATE SO I HAVE TO BE CAREFUL ABOUT HOW I
          ACCELERATE .SO THAT THE GEARS WILL CHANGE. IT IS AN
          AUTOMATIC TRANSMISSION. IT HAS BEEN SLIPPING FOR AT
          LEAST THE PAST 10,000 MILES, I AM WORRIED THAT IT WILL
          GO OUT AGAIN. THE LAST TRANSMISSION WENT OUT IN
          HEAVY TRAFFIC IN DALLAS TEXAS. WE ALMOST DIED IN THAT
          INCIDENT. THE CAR WOULDN'T GO AND STOPPED IN THE
          MIDDLE OF THE INTERSECTION. I AM WORRIED THAT THE


                                        194
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.195   Page 195 of 271




          SAME THING WILL HAPPEN WITH THIS TRANSMISSION. THIS
          PROBLEM STARTED LAST YEAR IN EARLY PART OF 2017 AND
          IS ONGOING

       e. DATE OF INCIDENT: March 20, 2018
          DATE COMPLAINT FILED: March 27, 2018
          NHTSA/ODI ID: 11081569
          SUMMARY: TRANSMISSION FAILURE DUE TO INSIDE BUSHING
          WEARING OUT AND DAMAGING AXLE AT 58,328 MILES LAST
          WEEK. WE PURCHASED THIS CAR NEW IN 2010 AND HAVE
          TAKEN GOOD CARE OF IT. CHECK ENGINE LIGHT WENT ON.
          LAST WEEK AND OUR MECHANIC DISCOVERED THE DAMAGE
          DURING A ROUTINE OIL CHANGE/MAINTENANCE CHECK UP.
          TRANSMISSION AND AXLE HAVE TO BE REPLACED AT $4300.
          FORD COMPANY SEEMS TO BE "AWARE" OF THIS PROBLEM
          AND NOTHING HAS BEEN DONE. SHOULD BE A RECALL AND
          FALL UNDER THE LEMON LAW DUE TO THE NUMBER OF
          COMPLAINTS OF TRANSMISSION FAILURE IN THE FUSIONS
          AND THIS IS DANGEROUS AND EXPENSIVE, TO SAY THE
          LEAST. WE ARE NOT THE ONLY ONES TO HAVE THIS PROBLEM.
          NOT HAPPY WITH FORD MOTOR COMPANY. DOESN'T FALL
          UNDER WARRANTY EVEN THOUGH WE HAVE LESS THAN
          60,000 MILES ON IT BECAUSE WE HAVE HAD IT LONGER THAN
          FIVE YEARS. ALSO, LOCAL FORD DEALERSHIP CHARGES $100
          JUST TO DO A CHECK ENGINE LIGHT TEST. THE INDEPENDENT
          MECHANICS IN TOWN CHARGE NOTHING.

       f. DATE OF INCIDENT: March 15, 2010
          DATE COMPLAINT FILED: March 15, 2018
          NHTSA/ODI ID: 11079670
          SUMMARY: I PURCHASED THIS CAR NEW IN 2009. WITH IN A
          FEW MONTHS I HAD PROBLEMS WITH THE TRANSMISSION.
          PUTTING THE CAR INTO DRIVE IT WOULD SLAM IN THE GEAR,
          NOT ALL THE TIME BUT MULTIPLE TIMES EACH MONTH. THE
          TRANSMISSION SLIPS WHILE DRIVING AND WILL NOT SHIFT
          PROPERLY, AGAIN RANDOMLY. DEALER CAN NEVER
          DUPLICATE THE PROBLEM. I WILL PUT THE LAST TIME THIS
          HAPPENED BELOW AS I DO NOT RECALL THE DATE THE FIRST
          TIME IT HAPPENED



                                      195
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.196   Page 196 of 271




       g. DATE OF INCIDENT: March 5, 2018
          DATE COMPLAINT FILED: March 5, 2018
          NHTSA/ODI ID: 11076309
          SUMMARY: TRANSMISSION SLIPS, HARD, GOING 1ST TO 2ND.
          TRANSMISSION OIL IS BLACK AT 55,000 AND THE SERVICE
          "ADVANCETRAC" KEEPS COMING ON.

       h. DATE OF INCIDENT: July 23, 2017
          DATE COMPLAINT FILED: July 24, 2017
          NHTSA/ODI ID: 11010189
          SUMMARY: IN LOWER GEARS / BELOW 3500 RPM, I WILL
          OCCASIONALLY EXPERIENCE A SUDDEN DECELERATION,
          AND THEN AN ABRUPT ACCELERATION AS THE VEHICLE
          ATTEMPTS TO MAKE IT TO THE COMMANDED SPEED. THIS
          ONLY OCCURS WHEN THE VEHICLE IS ALREADY IN MOTION,
          MOST OFTEN CITY STREETS, OCCASIONALLY WHILE
          ACCELERATING ONTO A HIGHWAY. I BELIEVE THIS CREATES
          A POTENTIALLY DANGEROUS SITUATION, AS A DRIVER MAY
          NOT HAVE THE FULL, CONSISTENT ACCELERATION THAT HE
          EXPECTS TO HAVE. THIS ISSUE BEGAN SHORTLY AFTER
          RECEIVING "CHECK FUEL FILTER" CODES, DUE TO A POORLY
          DESIGNED INNER GAS CAP GASKET, WHICH ALLOWS FOR
          CONTAMINATION TO OBSTRUCT THE EASY FILL SYSTEM'S
          INNER SEAL. I BELIEVE THIS MAY ALSO BE RELATED TO AN
          ISSUE WITH A THROTTLE BODY CONTROLLER, SIMILAR TO
          THE MANY FORD PRODUCTS AND CUSTOMERS WHOM HAVE
          SUBMITTED PRIOR COMPLAINTS. NOT SURE WHY THOSE
          THROTTLE BODY CONTROLLERS DIDN'T GET A RECALL, THE
          PROBLEM IS COMMON ENOUGH AND THE POTENTIAL
          DAMAGE SUBSTANTIAL.

       i. DATE OF INCIDENT: August 18, 2014
          DATE COMPLAINT FILED: May 25, 2017
          NHTSA/ODI ID: 10991708
          SUMMARY: WHILE DRIVING THE CAR WILL RANDOMLY
          STALL OUT...THE CAR WILL BEGIN BUCKING, DECELERATE,
          LOSE POWER, AND LIGHTS ON DASH WILL START FLASHING...
          RENDERING THE DRIVER PRETTY MUCH HELPLESS. THIS
          PROBLEM HAPPENED ON SEVERAL OCCASIONS PRIOR TO
          FORDS THROTTLE BODY ASSEMBLY RECALL. EACH TIME THIS


                                      196
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.197   Page 197 of 271




          HAPPENED FORD WAS UNABLE TO DETERMINE THE PROBLEM
          CAUSE NO DIAGNOSTIC CODES WERE PRESENT. THIS
          PROBLEM WILL OCCUR AND THE CAR WILL BE FINE THEN
          WILL REOCCUR RANDOMLY. THE RECALL WAS PERFORMED
          AND THE PROBLEM APPEARED TO RESOLVE ITSELF FOR 2YRS.
          THE CAR IS NOW HAVING THE SAME PROBLEM...I HAD THE
          VEHICLE TOWED TO A FORD DEALER AND AFTER 2 DAYS IN
          THE SHOP AGAIN NO PROBLEMS WERE FOUND BY THE
          TECHNICIANS. THE CAR AGAIN CONTINUES TO HAVE THE
          SAME PROBLEMS IMMEDIATELY AFTER PICKING UP FROM
          SERVICE CENTER. THE CAR HAD TO BE TOWED 250 MILES TO
          MY HOUSE WHERE IT NOW SITS ROTTING AWAY FOR FEAR OF
          DRIVING THIS VEHICLE.

       j. DATE OF INCIDENT: May 18, 2017
          DATE COMPLAINT FILED: May 18, 2017
          NHTSA/ODI ID: 10986360
          SUMMARY: TL* THE CONTACT OWNS A 2010 FORD FUSION.
          WHEN THE ACCELERATOR PEDAL WAS DEPRESSED, THE
          VEHICLE    HESITATED   BEFORE    ACCELERATING. THE
          TRANSMISSION AND CHECK ENGINE WARNING INDICATORS
          ILLUMINATED. THE VEHICLE WAS NOT DIAGNOSED OR
          REPAIRED. THE MANUFACTURER WAS NOT MADE AWARE OF
          THE FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS
          50,820.

       k. DATE OF INCIDENT: December 7, 2016
          DATE COMPLAINT FILED: December 9, 2016
          NHTSA/ODI ID: 10934120
          SUMMARY: TL* THE CONTACT OWNS A 2010 FORD FUSION.
          WHILE DRIVING VARIOUS SPEEDS AND DEPRESSING THE
          ACCELERATOR PEDAL, THE VEHICLE SHIFTED GEARS
          ROUGHLY. THERE WERE NO WARNING INDICATORS
          ILLUMINATED. THE FAILURE OCCURRED ON SEVERAL
          OCCASIONS WITHOUT WARNING. THE VEHICLE WAS NOT
          DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS NOT
          MADE AWARE OF THE ISSUE. THE VIN WAS UNKNOWN. THE
          FAILURE MILEAGE WAS 25,000.

       l. DATE OF INCIDENT: November 23, 2016


                                      197
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.198   Page 198 of 271




          DATE COMPLAINT FILED: November 12, 2016
          NHTSA/ODI ID: 10927626
          SUMMARY: HARD & ROUGH SHIFTING FROM 1-2 DURING
          STARTUP AND DRIVING. TRANSMISSION JOLTS VEHICLE
          FORWARD OR FEELS LIKE THE VEHICLE IS GOING TO STALL
          MID-INTERSECTION OR WHILE GETTING ON THE HIGHWAY.

       m. DATE OF INCIDENT: October 14, 2016
          DATE COMPLAINT FILED: October 18, 2016
          NHTSA/ODI ID: 10916717
          SUMMARY: THIS INSTANCE VEHICLE GOING STEADY 35MPH
          AND STARTED REVVING RPM'S UP LIKE IT WAS GOING TO
          SHIFT INTO ANOTHER GEAR, IT THEN SLAMMED AND JERKED
          THE CAR AND STARTED THE REVVING AGAIN. STOPPED AT A
          STOP LIGHT AND TURNED LEFT, WHILE TURNING AND
          HITTING ACCELERATOR THE CAR DID NOT WANT TO MOVE
          AND STARTED REVVING AGAIN AND THEN SLAMMED AND
          JERKED ALMOST MAKING THE PERSON BEHIND ME REAR END
          ME. PREVIOUS INSTANCE WAS A STEADY 75 MPH ON THE FLAT
          HIGHWAY AND THE SAME REVVING AND SLAM/JERKING HAD
          HAPPENED. 5TH TIME IT'S DONE IT THIS YEAR ALONE. 13
          TIMES SINCE 2011. THIS INSTANCE THE ORANGE WRENCH
          LIGHT CAME ON THE DASH. CAR IS AT DEALERSHIP TO GET
          LOOKED AT. THIS IS VERY UNSAFE ESPECIALLY SINCE IT IS
          ERRATIC AND DOES IT AT ANY TIME IT FEELS LIKE. THIS CAR
          IS NOT SAFE TO HAVE MY FAMILY IN. *TR

       n. DATE OF INCIDENT: June 19, 2013
          DATE COMPLAINT FILED: August 16, 2016
          NHTSA/ODI ID: 10896413
          SUMMARY: TRANSMISSION SLIPPING

       o. DATE OF INCIDENT: July 1, 2015
          DATE COMPLAINT FILED: August 15, 2016
          NHTSA/ODI ID: 10896089
          SUMMARY: THE NIGHT WE BOUGHT THIS CAR, USED FROM A
          FORD DEALER, IT WOULDN'T GO IN REVERSE WITHOUT
          JUMPING/BUCKING. THEY WERE SWIFT TO GIVE US A LOANER
          WHILE THEY "REPROGRAMEMD" THE CAR. NOW, IT ALL
          MAKES SENSE. THEY PUT A BANDAID ON IT UNTIL WE


                                      198
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.199   Page 199 of 271




          COULDN'T RETURN IT. SINCE THEN, JUST OVER 2YRS AGO, WE
          HAVE HAD THROTTLE REPLACED X3, CLEANED ONCE FOR
          $250 (WHILE ON THE WAY SOUTH FOR VACA, WE GOT STUCK
          HUNDREDS OF MILES FROM HM UNTIL FORD DEALER OPENED
          2 DAYS LATER.) THIS CAR HAS STRANDED US THREE DIFF
          TIMES WHILE OUT OF STATE ON VACA. NOW WHILE ON
          INTERSTATE, THE WRENCH LIGHT WILL GO ON, THE CAR
          STARTS BUCKING AND ACTING LIKE A MANUAL IN THE
          WRONG GEAR. BUT, HAS NO ACCELERATION. JUST REVS TO
          4K-6K RPMS. DANGEROUS ALMOST BEING RUN OVER BY
          SEMIS GOING FULL SPEED BEHIND YOU OR HAVING TO TRY
          AND CROSS 5 LANES OF TRAFFIC TO GET TO EMERGENCY
          LANE--WITH NO ACCELERATION! THIS CAR IS A DANGEROUS
          DEATH TRAP. SHOCKING TO ME HOW FORD HASN'T STOOD
          BEHIND THEIR VEHICLES. WE, AS A HUGE EXTENDED FAMILY,
          HAVE ALWAYS STOOD BEHIND FORD. ALWAYS BOUGHT
          FORD. NOW, WE HAVE BEEN DUPED BY THEM. THEY
          KNOWINGLY SOLD US A FAULTY CAR, PUTTING THOUSANDS
          OF OTHER BUYERS IN DANGER AS WELL, AND HAVEN'T DONE
          A THING TO PROVE TO THE CONSUMERS THAT THEY CARE
          ABOUT US AS CUSTOMERS OR ONE IOTA ABOUT OUR LIVES. IF
          FORD DOESN'T RECALL THESE, I KNOW WE WILL SEE DEATHS
          FROM IT. ITS PROB GOING TO BE THE NEXT AUTOMOTIVE
          WORLD SCANDEL LIKE THE AIRBAGS. OUR FUSION IS AN
          EXPENSIVE PIECE OF METAL, WITH A HUGE PYMT, JUST
          SITTING IN OUR DRIVEWAY USELESS. SOMEHOW, WE HAVE TO
          FIGURE A WAY TO SAVE THOUSANDS FOR A TRANSMISSION
          ON A 6YR OLD CAR. NEVER THOUGHT FORD WOULD TURN
          OUT TO TREAT THEIR LOYAL CUSTOMERS THIS WAY.

       p. DATE OF INCIDENT: June 1, 2016
          DATE COMPLAINT FILED: August 7, 2016
          NHTSA/ODI ID: 10893817
          SUMMARY: THIS FIRST HAPPENED TO ME ON JUNE 1, 2016. MY
          2010 FORD FUSION LOSES POWER ONCE IN A WHILE WHEN
          DRIVING. A WRENCH LIGHT APPEARS ON THE DASH BOARD
          AND THE CAR STARTS TO SLOW DOWN, ACCELERATOR DOES
          NOT WORK AND SOMETIMES THE CAR STARTS TO SHAKE. YOU
          WILL HAVE TO PULL OVER, TURN THE CAR OFF FOR A FEW
          MINUTES AND THEN TURN IT OFF IN ORDER TO DRIVE IT


                                      199
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.200   Page 200 of 271




          UNTIL THE LIGHT COMES BACK ON AGAIN. IT IS VERY
          DANGEROUS TO DRIVE IT IN THE HIGHWAY AND SPECIALLY
          WHEN SPEED LIMIT ITS 50 AND TRUCKS OR OTHER CARS ARE
          COMING AT A HIGH SPEED BEHIND YOU BECAUSE YOU DO
          NOT KNOW WHEN THIS IS GOING TO HAPPEN TO YOU AGAIN. I
          HAVE THIS PROBLEM FOR A FEW WEEKS. I TOOK MY CAR FOR
          A RECALL FOR SOMETHING ELSE ON JUNE 24, 2016 AND I
          MENTIONED TO THEM ABOUT THIS ISSUE AND THEY SAID
          EVERYTHING WAS FINE. BUT I'M SURE IT WILL NOT BE FINE IF
          I GET INTO A CAR ACCIDENT AFTER COMPLAINING ABOUT
          THIS ISSUE. THE DEALER WILL ASK IF THE LIGHT ITS ON IN
          ORDER FOR THEM TO CHECK IT. BUT I HAVE MENTION THAT
          THE LIGHT GOES ON AND AS SOON AS YOU LOSE POWER AND
          TURN THE CAR OFF AND ON IT DISAPPEARS.

       q. DATE OF INCIDENT: July 18, 2016
          DATE COMPLAINT FILED: July 27, 2016
          NHTSA/ODI ID: 10888927
          SUMMARY: MY 2010 FORD FUSION STARTED EXPIERENCING
          TRANSMISSION PROBLEMS WHILE AT A TRAFFIC LIGHT LAST
          WEEK. THE CAR SUDDENLY WENT INTO NEUTRAL WHILE THE
          GEAR SHIFT WAS IN THE DRIVE POSITION. AFTER PUSHING
          THE GAS PEDAL TO THE FLOOR FOR SEVERAL SECONDS THE
          CAR SLAMED INTO GEAR. I TOOK IT IMMEDIATELY FOR
          REPAIR. THERE HAVE BEEN NO ISSUES WITH THIS
          TRANSMISSION PROIR TO THIS EVENT. THE CAR HAS
          EXACTLY 111,856 MILES ON IT TO DATE. THE FORD
          DEALERSHIP DID AN UPDATE ON THE POWERTRAIN CONTROL
          MODULE AND TRANSMISSION CONTROL MODULE. THIS DID
          NOT FIX THE PROBLEM. UPON FURTHER INSPECTION, THE CAR
          WAS FOUND TO NEED A COMPLETE TRANSMISSION
          REPLACEMENT. I DID SOME RESEARCH AND FOUND
          HUNDREDS OF COMPLAINTS ONLINE ABOUT FORD FUSIONS
          HAVING TRANSMISSION ISSUES. I CONTACTED FORD SO THAT
          THEY COULD DOCUMENT YET ANOTHER COMPLAINT ABOUT
          ONE OF THEIR FUSIONS HAVING TRANSMISSION FAILURE,
          AND ASKED THAT THERE BE A RECALL ISSUED. THEY SAID
          THEY HAD NO INTENTION OF ISSUING A RECALL. SO, I AM
          ASKING THE NHTSA TO PUT SOME PRESSURE ON THEM TO
          SERIOUSLY CONSIDER ISSUING A RECALL BEFORE SOMEONE


                                      200
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.201   Page 201 of 271




          GETS INJURED DUE TO A TRANMSSION FAILURE ON THE
          ROAD.

       r. DATE OF INCIDENT: June 30, 2016
          DATE COMPLAINT FILED: July 24, 2016
          NHTSA/ODI ID: 10888033
          SUMMARY: LOSS OF POWER DURING ACCELERATION, DUE TO
          TRANSMISSION NOT SHIFTING PROPERLY. THE ENGINE RUNS
          AT HIGH RPM, BUT CAR DOESN'T MOVE. THIS ONLY HAPPENS
          AFTER CAR/TRANSMISSION HAS BEEN DRIVEN FOR HOUR OR
          MORE. IT APPEARS BASED ON INTERNET SEARCHING, TO BE A
          COMMON PROBLEM WITH 6F35 TRANSMISSIONS IN FUSIONS
          AND ESCAPES. THIS HAPPENS MOSTLY ON CITY DRIVING -
          WHICH AFTER IT IS ON HIGHWAY SPEEDS IS IN THE TOP GEAR.
          ON HOT DAY, WHEN THE CAR IS WELL WARMED UP, STOP AND
          GO TRAFFIC IS VERY DIFFICULT AND COULD CAUSE
          ACCIDENTS.

       s. DATE OF INCIDENT: October 2, 2014
          DATE COMPLAINT FILED: July 5, 2016
          NHTSA/ODI ID: 10882778
          SUMMARY: TL* THE CONTACT OWNS A 2010 FORD FUSION.
          WHILE DRIVING 55 MPH, THE VEHICLE STALLED WITHOUT
          WARNING. AFTERWARDS, THE THROTTLE BODY AND
          TRANSMISSION WARNING LIGHTS ILLUMINATED. THE
          CONTACT WAS ON THE HIGHWAY WHEN THE VEHICLE
          STALLED. THE CONTACT WAS ABLE TO DRIVE AFTER
          RESTARTING THE VEHICLE. THE DEALER WAS NOTIFIED, BUT
          THE VEHICLE WAS NOT DIAGNOSED OR REPAIRED. THE
          FAILURE RECURRED MULTIPLE TIMES SINCE THE FIRST
          FAILURE. THE CONTACT NOTIFIED ANOTHER DEALER WHERE
          IT WAS DIAGNOSED THAT THE THROTTLE BODY NEEDED TO
          BE REPLACED. THE FAILURE MILEAGE WAS 84,000.

       t. DATE OF INCIDENT: April 9, 2014
          DATE COMPLAINT FILED: April 10, 2016
          NHTSA/ODI ID: 10854669
          SUMMARY: INTAKE FUEL OUTLET HAS A PROBLEM CAR
          JERKS TRANSMISSION IS HORRIBLE



                                      201
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.202   Page 202 of 271




       u. DATE OF INCIDENT: February 17, 2016
          DATE COMPLAINT FILED: February 19, 2016
          NHTSA/ODI ID: 10837253
          SUMMARY: 1ST TIME, I WAS STOPPED AT A RED LIGHT AFTER
          DRIVING 50 MILES WHEN THE LIGHT TURNED GREEN, I
          STEPPED ON THE GAS, THE CAR REV'D LIKE THE CAR WAS IN
          NEUTRAL AND WOULD NOT GO INTO GEAR. AFTER SEVERAL
          TRIES, IT WENT INTO GEAR AND DROVE OK.

          THE 2ND TIME, I WAS TRAVELING ABOUT 60 MPH, AND THE
          CAR STARTED REVING AT 4,000 RPMS AND LOST ALL POWER. I
          PULLED OVER, PUT IT IN NEUTRAL AND BACK IN GEAR
          SEVERAL TIMES TILL IT STARTED AGAIN. I PULLED OUT
          AGAIN ON THE 4 LANE AND THE CAR CONTINUED REVING AT
          AROUND 4,000 RPMS AND HAD NO POWER SO I GOT OFF THE
          ROAD AGAIN. THE "WRENCH" TROUBLE LIGHT LIT UP. I
          TURNED THE CAR OFF, SAT ABOUT 5 MINUTES, STARTED IT
          BACK UP AND IT WORKED FINE. I TOOK IT STRAIGHT TO A
          FORD DEALER WHO COULD NOT FIND OUT WHAT WAS
          WRONG WITH IT.

       v. DATE OF INCIDENT: September 1, 2015
          DATE COMPLAINT FILED: February 3, 2016
          NHTSA/ODI ID: 10824114
          SUMMARY: TRANSMISSION IS LEAKING JUST LIKE THE
          HUNDREDS OF OTHERS I'M READING ABOUT ON FORUMS AND
          IT SOUNDS LIKE A VERY COMMON PROBLEM THAT MUST BE
          CONSTANTLY REPAIRED.

       w. DATE OF INCIDENT: December 26, 2015
          DATE COMPLAINT FILED: January 9, 2016
          NHTSA/ODI ID: 10819136
          SUMMARY: DELAYED SHIFTING, ENGINE REVS WITH LITTLE
          PRESSURE ON GAS PEDAL AND CAR LURCHES FORWARD
          VIOLENTLY.

       x. DATE OF INCIDENT: October 14, 2015
          DATE COMPLAINT FILED: October 30, 2015
          NHTSA/ODI ID: 10787171
          SUMMARY: I HAVE A 2010 FORD FUSION SEL AWD V6 WHICH I


                                      202
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.203   Page 203 of 271




          PURCHASED ABOUT 2 YEARS AGO. I HAVE STARTED NOTICING
          SHIFTING PROBLEMS WITH MY CAR. IT FIRST STARTED ABOUT
          3 WEEKS AGO NOW. THE CAR ACTED LIKE IT COULDN'T
          FIGURE OUT WHAT GEAR TO GO IN, WHILE MAKING A LEFT
          TURN THROUGH TRAFFIC IT HESITATED A LOT & THEN
          FIGURED OUT WHAT GEAR TO GET INTO, BARELY AVOIDING
          AN ACCIDENT. I WAS THEN COMING BACK FROM THE AIRPORT
          WITH MY SISTER & IT CLAMMED DOWN IN GEARS AS WE
          STARTED TO STOP & THEN, LUNGED FORWARD 2 TIMES
          ALMOST HITTING THE CAR IN FRONT OF ME. I HAVE TAKEN IT
          INTO THE SHOP & THEY SAID THEY NEEDED TO REFLASH THE
          PCM, THIS WAS DONE THE DAY BEFORE YESTERDAY. I GOT IT
          BACK YESTERDAY & IT STARTED DOING THE EXACT SAME
          THINGS. I HAVE SEEN THAT A RECALL NOTICE WAS SENT OUT
          TO SOME PEOPLE YEARS AGO WITH A TIME LIMIT ON GETTING
          THIS FIXED. RECALL NOTICE 10B15. IT SAID IT ENDED IN APRIL
          OF 2011. CAN THR BE A TIME LIMIT ON THIS SORT OF THING?
          SOME PEOPLE DON'T HAVE $1,000'S OF DOLLARS TO FIX CARS.
          WHAT CAN SOMEONE DO TO CORRECT THIS ISSUE.

       y. DATE OF INCIDENT: September 23, 2015
          DATE COMPLAINT FILED: October 5, 2015
          NHTSA/ODI ID: 10779850
          SUMMARY: THIS IS THE SECOND OCCASION IN 2 YEARS THAT
          I AM HAVING TO HAVE THE TRANSMISSION REPLACED IN MY
          CAR DUE TO LEAVING AXLE SEALS THAT CONTINUE TO LEAK
          TRANSMISSION FLUID AFTER REPLACEMENT. THE CAR HAS A
          HARD SHIFT BETWEEN 1ST AND 2ND GEAR AS WELL AS 2ND
          TO 3RD. I HAVE HAD THE SEALS REPLACED THREE TIMES. THE
          CV JOINTS HAVE BEEN REPLACED AND THE TRANSMISSION
          WAS REPLACED IN 2014. IT IS NOW 2015 AND I AM HAVING THE
          SAME ISSUE I HAD LAST YEAR WITH THE SAME COST
          ASSOCIATED WITH THE REPAIRS. I AM CURRENTLY WAITING
          ON APPROVALS FROM MY EXTENDED WARRANTY COMPANY
          TO COMPLETE THE NEEDED REPAIRS. THIS IS ALSO MY 2ND
          COMPLAINT FOR THIS ISSUE WITH SAFERCAR.GOV.

       z. DATE OF INCIDENT: June 1, 2011
          DATE COMPLAINT FILED: September 24, 2015
          NHTSA/ODI ID: 10775919


                                      203
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.204   Page 204 of 271




          SUMMARY: INITIALLY TOOK VEHICLE TO DEALER FOR
          TRANSMISSION ROUGH SHIFTING. TECH WAS UNABLE TO
          FIND CAUSE AND TROUBLE REPORT WAS LEFT "OPEN" SINCE
          WE WOULDN'T SIGN AS SATISFACTORILY COMPLETED.
          SECOND INCIDENT WAS IDENTICAL TO FIRST. YEARS PASSED
          BY AS WE LEARNED TO LIVE WITH THE ROUGH SHIFTING.

          MORE RECENTLY, ON INTERSTATE HIGHWAY, CAR LOST
          POWER, WOULD ONLY ACCELERATE TO 50MPH WITH RPM AT
          6,000. FORD SCANNED, CONCLUDED TRANSMISSION NEEDS
          REPAIRED SOON. LAST EVENING, MY WIFE WAS RETURNING
          FROM WORK, THE FUSION QUICKLY DECELERATED TO 15-20
          MPH ON OPEN HIGHWAY. A SEMI NEARLY STRUCK HER CAR
          FROM BEHIND DUE TO THIS QUICK CHANGE OF SPEEDS,
          WHICH NEARLY CAUSED SEVERAL OTHER COLLISIONS.
          LOCAL AUTO PARTS STATED CODE CAUSING ENGINE LIGHT
          TO ILLUMINATE IS 'THROTTLE BODY' PROBLEMS, A CODE
          (WARRANTY) 'MISSED' BY THE FORD DEALERSHIP.

          THIS CAR HAS LIVED AN EASY LIFE, ONLY 59K MILES, VERY
          CONSERVATIVE DRIVER AND DRIVEN ON LEVEL, PAVED,
          MOSTLY INTERSTATE HIGHWAYS. THE CAR WAS PROPERLY
          MAINTAINED AND BOUGHT NEW FROM THE LOT. PLEASE
          HELP US, AND THE PUBLIC WHO PREFER TO PURCHASE
          AMERICAN-MADE AUTOS, TO INSURE, THAT THE 'POWER
          DOWN' MODE OF THIS TRANSMISSION IS ADDRESSED AND IS
          A HIGH PRIORITY ITEM.

          ADDITIONALLY, PLEASE RECONSIDER A RECALL ON THESE
          TRANSMISSIONS. IT IS A VERY COSTLY REPAIR, AND A VERY
          SIGNIFICANT ONE TO OUR MODEST INCOME. A TRANSMISSION
          FAILURE AT 59K MILES IS UNACCEPTABLE.

       aa. DATE OF INCIDENT: July 18, 2015
           DATE COMPLAINT FILED: August 18, 2015
           NHTSA/ODI ID: 10749416
           SUMMARY: I WAS DRIVING DOWN THE ROAD, ACCELERATING
           THROUGH AN INTERSECTION WHEN THE CAR JERKED,
           STALLED OR BECAME UNRESPONSIVE TO ACCELERATING. I
           COULD ONLY BRAKE BUT THE RADIO AND A/C WERE FINE


                                      204
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.205   Page 205 of 271




          AND KEPT RIGHT ON, THE CAR JUST WOULD NOT GO. SO, I
          SLOWED DOWN, PULLED OVER, TURNED THE KEY OFF, LET
          THE CAR SIT A MOMENT, THEN I TURNED THE CAR ON AGAIN.
          IT STARTED UP NO PROBLEM AND I DROVE AWAY. THIS HAS
          HAPPENED MULTIPLE TIMES ACCELERATING DOWN THE
          ROAD GONG ANYWHERE BETWEEN 25-60MPH. AFTER EACH
          INCIDENT THE CAR SEEMS TO HAVE A SLIGHT HESITATION OR
          SO I FEEL, MAYBE I'M JUST BEING SENSITIVE TO THE CAR SO I
          CAN READ IT CORRECTLY. BUT EACH COMPUTER PROBLEM
          PRINTOUT AT A NON DEALERSHIP PARTS STORE SHOWS
          NOTHING IS WRONG. THE WRENCH WARNING LIGHT COMES
          ON WHEN THE CAR STALLS DURING ACCELERATING AND THE
          LIGHT TURNS OFF ONCE I HAVE RESTARTED THE CAR.

       bb.DATE OF INCIDENT: April 18, 2015
          DATE COMPLAINT FILED: May 28, 2015
          NHTSA/ODI ID: 10722069
          SUMMARY: I WAS DRIVING FOR ABOUT AN HOUR DOWN THE
          FREEWAY IN CRUISE CONTROL. THE CAR JERKED SLIGHTLY
          AND WENT LIMP, DECELERATING WHILE MAINTAINING A
          ROUGH IDLE AROUND 1000 RPM'S. THE GAS PEDAL WAS NON-
          RESPONSIVE WHILE IDLING AND I WAS ABLE TO COAST OFF
          TO THE SIDE OF THE ROAD WHERE THERE WAS NO THROTTLE
          RESPONSE. THE WRENCH LIGHT WAS ON THE DASH. I TURNED
          THE CAR OFF AND TRIED TO START IT AGAIN, IT STARTED
          FINE AND I WAS ABLE TO DRIVE IT THE REST OF THE WAY
          HOME WITHOUT FURTHER INCIDENT. I HAVE BEEN AFRAID TO
          DRIVE ANYMORE ON THE FREEWAY SINCE OR ANY SERIOUS
          LENGTH KNOWING THERE IS A SERIOUS ISSUE WITH THE
          VEHICLE. THIS IS A TERRIBLE FEELING KNOWING I HAVE A
          FAIRLY NEW CAR THAT I CANNOT TRUST TO DRIVE SAFELY
          IN. I HAVE READ OTHERS’ STORIES ABOUT THIS PROBLEM
          AND SERIOUSLY HOPE THE VEHICLE'S ISSUES DO NOT CAUSE
          ME TO BE INVOLVED IN ANY ACCIDENT ON THE FREEWAY AT
          HIGH SPEEDS. THERE IS OBVIOUSLY AN ISSUE WITH A
          SERIOUS FLAW AND NEEDS TO BE ADDRESSED.

       cc. DATE OF INCIDENT: May 4, 2015
           DATE COMPLAINT FILED: May 21, 2015
           NHTSA/ODI ID: 10717724


                                      205
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.206   Page 206 of 271




          SUMMARY: I HAVE A 2010 FORD FUSION I WAS DRIVING TO
          GET ON HIGHWAY TO MERGE LEFT. WHEN I ACCELERATED, I
          WAS AT 55 MPH WHEN THE CAR SUDDENLY DOWN SHIFTED, I
          TOOK MY FOOT OFF THE GAS AND THEN PROCEEDED TO
          ACCELERATE AGAIN SLOWLY. NOT TO SAY A CAR ALMOST
          HIT ME FROM BEHIND BECAUSE OF THE DOWNSHIFT
          PROBLEM. IT ALSO HAPPENS WHEN I START FROM A STOPPED
          POSITION I ACCELERATE AND IT MAKES A LOUD NOISE AND
          DOWNSHIFTS THEN THE TRANSMISSION KICKS IN. PLEASE
          RECALL THESE CARS BEFORE SOMEONE GETS KILLED.

          2011 Ford Fusion

       dd.DATE OF INCIDENT: July 7, 2017
          DATE COMPLAINT FILED: October 25, 2018
          NHTSA/ODI ID: 11142712
          SUMMARY: WHEN TRAVELING ON A HIGHWAY THE CAR
          SHIFTS HARD AND WILL NOT ACCELERATE. DEALER WOULD
          NOT REPLACE THRODDLE BODY WHEN ASKED TO. THERE IS A
          RECALL ON THIS. I ALSO SUGGESTED A SOFTWARE UPDATE. I
          WAS TOLD I NEED A NEW TRANSMISSION. THE CAR HAS BEEN
          SITTING SINCE LAST YEAR. I PURCHASED A NEW CAR.

          DATE OF INCIDENT: December 19, 2017
          DATE COMPLAINT FILED: January 3, 2018
          NHTSA/ODI ID: 11058323
          SUMMARY: VEHICLE STARTED LEAKING TRANSMISSION
          FLUID FROM THE SEAL MECHANIC SAID IT IS A PROBLEM
          WITH THIS YEAR FORD FUSION AND THERE SHOULD HAVE
          BEEN A RECALL

       ee. DATE OF INCIDENT: April 15, 2017
           DATE COMPLAINT FILED: November 15, 2017
           NHTSA/ODI ID: 11046256
           SUMMARY: TAKATA RECALL STILL WAITING, ON BACK
           ORDER AS OF 11/14/2017

          AUTOMATIC TRANSMISSION DOWNSHIFTS HARSHLY, AND I
          HAD TO PAY FORD DEALER TO REPROGRAM IT EVEN THOUGH
          THERE IS A SERVICE ADVISORY FOR THIS PROBLEM.


                                      206
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.207   Page 207 of 271




       ff. DATE OF INCIDENT: September 22, 2017
           DATE COMPLAINT FILED: October 24, 2017
           NHTSA/ODI ID: 11039467
           SUMMARY: CAR SPONTANEOUSLY SHUT DOWN WITH NO
           POWER TO ENGINE WHILE DRIVING ON HIGHWAY WHEN
           CHECK THROTTLE/TRANSMISSION WARNING LIGHT CAME
           ON. PROBLEM IS RELATED TO NHTSA ACTION NUMBER:
           PE13003. DEALERS REFUSED TO FIX IT. FORD CORPORATE
           NEVER RESPONDED TO MY MAIL.

       gg.DATE OF INCIDENT: February 28, 2017
          DATE COMPLAINT FILED: April 28, 2017
          NHTSA/ODI ID: 10981279
          SUMMARY: TL* THE CONTACT OWNS A 2011 FORD FUSION.
          THE CONTACT STATED THAT THE TRANSMISSION SHIFTED
          ABNORMALLY IN BETWEEN GEARS. THE FAILURE OCCURRED
          WITHOUT WARNING. THE VEHICLE WAS TAKEN TO THE
          DEALER, BUT WAS NOT DIAGNOSED DUE TO THE DIAGNOSTIC
          FEES. THE MANUFACTURER WAS NOTIFIED OF THE FAILURE
          AND REFERRED THE CONTACT TO NHTSA. THE FAILURE
          MILEAGE WAS APPROXIMATELY 86,000.

       hh.DATE OF INCIDENT: March 21, 2017
          DATE COMPLAINT FILED: March 27, 2017
          NHTSA/ODI ID: 10968592
          SUMMARY: 2011 FORD FUSION SE HAD A TRANSMISSION
          PROBLEM WHILE IT WAS STILL UNDER WARRANTY (NOV.
          2013).   OUR   VEHICLE     RECENTLY    HAD  TROUBLE
          ACCELERATING AND SHIFTING BETWEEN GEARS. WE TOOK
          OUR CAR TO A MECHANIC AND HE INFORMED US THAT 3
          GEARS IN THE TRANSMISSION BROKE AND WE NEED A NEW
          TRANSMISSION. THIS CAR ONLY HAS 55K MILES ON IT AND
          THIS IS THE SECOND TRANSMISSION PROBLEM WE'VE HAD!!
          THE MECHANIC SAID HE'S NEVER SEEN A TRANSMISSION GO
          THIS EARLY, BUT READING REVIEWS ONLINE OF 2011 FORD
          FUSIONS, IT SEEMS LIKE THIS IS MORE COMMON THAN WE'D
          LIKE TO THINK.

       ii. DATE OF INCIDENT: January 21, 2017


                                      207
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.208   Page 208 of 271




          DATE COMPLAINT FILED: January 30, 2017
          NHTSA/ODI ID: 10948472
          SUMMARY: WHILE DRIVING ON THE FREEWAY THE CAR
          FLASHES YELLOW TRIANGLE, WRENCH AND THE STOP
          SAFELY NOW. THE CAR LOSES ALL POWER CAUSING YOU TO
          TRY TO DRIFT TO THE SIDE OF THE FREEWAY. IT HAS BEEN IN
          THE REPAIR SHOP FOR 5 MONTHS WITH CERTIFIED HYBRID
          MECHANICS.

          WAS TOLD IT WAS THE TRANSMISSION, THAT WAS REPAIRED.
          THE THROTTLE, REPAIRED. HARNESS WIRING REPLACED
          ALONG WITH A NEW BATTERY. THIS IS AN ONGOING
          PROBLEM WITH NO RESOLUTION. THE SAFETY OF NOT JUST
          MYSELF, BUT MY FAMILY AND OTHERS HAVE BEEN PUT AT
          RISK. I WOULD LIKE TO SPEAK WITH SOMEONE REGARDING
          THIS ISSUE.

          THE CAR HAS 125,000 MILES ON IT. *TR

       jj. DATE OF INCIDENT: December 9, 2016
           DATE COMPLAINT FILED: December 12, 2016
           NHTSA/ODI ID: 10934893
           SUMMARY: 6 MONTHS OLD CAR HAD TRANSMITION AND
           ELECTRICAL PROBLEMS, DRIVER DOOR LOCK NOT OPENING,
           AC WENT OUT! AIR BAGS SENSOR OUT, AND NOW
           EXPERIENCING 2ND TRANSMITION ISSUE. DEALERSHIP IS NOT
           TAKING FULL RESPONSIBILITY FOR IT, AS TRANSMITION WAS
           REPLACED AT ANOTHER GARAGE! HAVE BEEN DEALING WITH
           THIS CAR SINCE 2012. HARD JERKING.

       kk.DATE OF INCIDENT: November 12, 2016
          DATE COMPLAINT FILED: November 16, 2016
          NHTSA/ODI ID: 10926438
          SUMMARY: WHILE DRIVING 70 MPH ON THE HIGHWAY THE
          CAR SUDDENLY SHUDDERED. THE YELLOW WRENCH LIGHT
          CAME ON AND THE GAS PEDAL WOULD NOT WORK. FORCED
          TO COAST TO THE SHOULDER. SHUT CAR OFF WAITED 30
          SECONDS AND TRIED TO RESTART. CAR STARTED AND
          WRENCH LIGHT WENT OUT. WAS ABLE TO DRIVE. HAS
          HAPPENED REPEATEDLY. I CALLED FORD AND THERE IS A


                                      208
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.209   Page 209 of 271




          CUSTOMER SATISFACTION PROGRAM 13N03. TO ADDRESS
          THIS BUT SAID THEY COULD ONLY CORRECT IF THE
          COMPUTER SAVED A CODE. SINCE THIS PROBLEM HAS THUS
          FAR FAILED TO TRIP MY CHECK ENGINE LIGHT, IT IS NOT
          STORING A CODE. I ARGUED THAT IT WAS UNSAFE FOR ME TO
          DRIVE THE CARE LIKE THIS. THEY STATED THAT FORD DOES
          NOT RECOMMEND I DRIVE THE CAR AND STATED MY ONLY
          OPTIONS ARE TO TAKE TO DEALERSHIP FOR DIAGNOSIS
          WHERE THE ONLY HOPE IS THAT THEY CAN DRIVE THE CAR
          AND MAYBE THE INTERMITTENT PROBLEM WILL LUCKILY
          HAPPEN. THIS IS UNACCEPTABLE. THEY KNOW THE ISSUE
          EXISTS AND IS UNSAFE. I HAVE READ MULTIPLE ACCOUNTS
          OF THIS ON THE INTERNET. HOW MANY MORE ARE REQUIRED
          TO TRIGGER A RECALL?

       ll. DATE OF INCIDENT: August 15, 2016
           DATE COMPLAINT FILED: August 15, 2016
           NHTSA/ODI ID: 10896168
           SUMMARY: WHILE DRIVING AT 60 MILES PER HOUR MY
           VEHICLE DECELERATE IN RUSH HOUR TRAFFIC, MILES AWAY
           FROM HOME. I WAS ABLE TO PUT MY EMERGENCY FLASHERS
           ON AND MOVE OVER TO THE SHOULDER BEFORE MY CAR
           COMPLETELY LOST POWER. I HAD A TOOL LIGHT COME ON
           THE DASH AND THE CAR WAS STILL ON BUT NO POWER. I
           TURN THE ENGINE COMPLETELY OFF FOR ABOUT T 1 MINUTE
           AND THEN RESTART MY CAR. I WAS ABLE TO SAFELY MAKE
           IT HOME.

          ON MY GRANDCHILDREN FIRST DAY OF SCHOOL, WHILE
          PICKING UP AT 1 OF 3 SCHOOLS ON THE WAY TO THE SECOND
          SCHOOL MY CAR DECELERATED JUST BEFORE A TRAIN
          TRACK DURING RUSH HOUR ONCE AGAIN. THIS TIME MY
          ENGINE LIGHT CAME ON THE DASH. FOLLOWING THE SAME
          TECHNIQUE, I RESTARTED MY CAR, MADE IT ACROSS THE
          TRACK ONLY FOR IT TO QUIT AGAIN. MY GRAND BABY WAS
          WORRIED AND NEEDLESS TO SAY SO WAS I. USING THE SAME
          TECHNIQUE WE WERE ABLE TO MAKE IT SAFELY HOME.
          REQUIRING ANOTHER VEHICLE TO GO PICK UP AT THE OTHER
          TWO SCHOOL LATE....



                                      209
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.210   Page 210 of 271




          PLEASE TELL ME I SHOULDN'T BE AFRAID TO DRIVE MY CAR
          BECAUSE RIGHT NOW I AM I ATTEMPTED TO PERFORM A
          VEHICLE HEALTH CHECK BUT IT WANT ALLOW ME TOO.
          PLEASE SAY

          THERE IS A SOLUTION TO THIS ONGOING PROBLEM SURELY
          FORD IS AWARE OF THIS PROBLEM AND THERE'S A RECALL
          AND I'M UNAWARE RIGHT

      mm. DATE OF INCIDENT: March 29, 2016
          DATE COMPLAINT FILED: March 31, 2016
          NHTSA/ODI ID: 10852768
          SUMMARY: TL* THE CONTACT OWNS A 2011 FORD FUSION.
          WHILE DRIVING APPROXIMATELY 40 MPH, THE VEHICLE
          JERKED AND SHOOK. THE WRENCH WARNING INDICATOR
          ILLUMINATED. THE CONTACT HAD TO MANEUVER TO THE
          SIDE OF THE ROAD. AFTER A FEW MINUTES, THE VEHICLE
          RESUMED NORMAL OPERATION. THE WARNING INDICATOR
          WAS NO LONGER ILLUMINATED. THE VEHICLE WAS DRIVEN
          TO THE CONTACT'S RESIDENCE, BUT THE ACCELERATION
          WAS NOT NORMAL. THE VEHICLE WAS TAKEN TO AN
          INDEPENDENT MECHANIC, BUT THE FAILURE COULD NOT BE
          REPLICATED. THE VEHICLE WAS NOT REPAIRED. THE
          MANUFACTURER WAS NOT NOTIFIED OF THE FAILURE. THE
          APPROXIMATE FAILURE MILEAGE WAS 99,700.

       nn.DATE OF INCIDENT: December 1, 2015
          DATE COMPLAINT FILED: February 9, 2016
          NHTSA/ODI ID: 10825058
          SUMMARY: WHILE DRIVING ON CITY STREET CAR JUST LOSS
          POWER AND SLOWLY STOP MOVING, SO I PULL OVER INTO
          THE CENTER DIVIDER AS IT SHUT DOWN. I TURNED THE
          IGNITION TO OFF STARTED IT BACK UP AND CONTINUED ON
          THAT HAPPENED A FEW YEARS AFTER I BOUGHT THE CAR
          BRAND NEW, RECENTLY MY CAR HAS BEN DOING A LOT OF
          JERKING AS IF I'M RUNNING OVER A ROCK SO I TOOK IT IN AND
          SOME WORK WAS DONE WITH THE TRANSMISSION, THAT WAS
          ABOUT 2/3 WEEKS AGO AND IT STARTED DOING THE JERKING
          AGAIN IT USUALLY HAPPENS WHEN I TAKE OFF. SO I CALL
          TODAY AND MADE ANOTHER APPOINTMENT. MY CONCERN IS


                                      210
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.211   Page 211 of 271




          THAT THIS CAR ISN'T EVEN 5 YEARS OLD AND ALREADY
          HAVING PROBLEMS WITH THE TRANSMISSION AND OTHER
          ISSUE. AND I GOT THE 5 YEAR WARRANTY WITH IS SOON TO
          EXPIRE AND THE I STUCK WITH A CAR THAT I FEEL WAS
          FAULTY FROM THE BEGINNING.

       oo.DATE OF INCIDENT: December 12, 2015
          DATE COMPLAINT FILED: December 18, 2015
          NHTSA/ODI ID: 10811127
          SUMMARY: WHEN DECELERATING, MY CAR SOMETIMES
          "JERKS", ACCOMPANIED BY MULTIPLE WARNING LIGHTS
          AND--DANGEROUSLY--A TOTAL LOSS OF ENGINE POWER. THE
          CAR GOES DEAD, IN THE MIDDLE OF THE ROAD, AND HAS TO
          BE RESTARTED BY REMOVING THE KEY AND REINSERTING IT.
          THIS COULD CAUSE A COLLISION BOTH FROM BEHIND (BY
          SOMEONE WHO DOESN'T REALIZE THAT THE CAR HAS JUST
          "DIED"--ESPECIALLY AT NIGHT), AS WELL AS THE "JERK"
          POTENTIALLY CAUSING ME TO COLLIDE WITH SOMEONE IN
          FRONT.

          MY DEALERSHIP TOLD ME THAT FORD HAD "PUT OUT A
          BULLETIN" REGARDING THIS ISSUE, WHICH CALLED FOR THE
          INSTALLATION OF A NEW WIRING HARNESS. AND YET--
          INEXPLICABLY GIVEN THAT THIS IS A SAFETY HAZARD--THIS
          APPARENTLY "KNOWN" ISSUE IS NOT TREATED AS A RECALL,
          WITH ME BEING CHARGED MORE THAN $500 FOR PARTS AND
          LABOR. I'VE SEEN NUMEROUS REPORTS OF PEOPLE WITH THE
          SAME ISSUE, MANY WITH LESS MILEAGE THAN MYSELF
          (97,000), SO I'M SHOCKED THAT A RECALL HASN'T HAPPENED,
          ESPECIALLY GIVEN THE DANGER THAT THIS ISSUE POSES TO
          THE CAR'S OCCUPANTS AND THOSE NEARBY.

       pp.DATE OF INCIDENT: July 31, 2015
          DATE COMPLAINT FILED: July 31, 2015
          NHTSA/ODI ID: 10745209
          SUMMARY: CAR WAS TRAVELING 60MPH ON STRAIGHT ROAD
          WHEN IT JERKED AND WRENCH LIGHT AND CHECK ENGINE
          LIGHT AND ABS AND STABILITY LIGHTS CAME ON. PULLED TO
          SIDE OF ROAD AND SHUT OFF CAR. RESTARTED AND DROVE
          100 FEET AND WRENCH LIGHT CAME BACK ON AND ONCE


                                      211
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.212   Page 212 of 271




          AGAIN PULLED OVER TO SHOULDER TO RESTART CAR. AFTER
          2ND RESTART IT DROVE FINE FOR 15 MINUTES AND THEN
          STALLED COMPLETELY, ONCE AGAIN RESTARTED CAR AND
          DROVE 5 FEET IT ONCE AGAIN STALLED AND LOST ALL
          POWER. RESTARTED AND DROVE FOR 10 MINUTES TO HAVE IT
          START JERKING AT A STOP LIGHT AND THEN STALL OUT ONCE
          I PULLED INTO WORK.

       qq.DATE OF INCIDENT: May 30, 2015
          DATE COMPLAINT FILED: May 31, 2015
          NHTSA/ODI ID: 10722539
          SUMMARY: WHEN LEAVING FROM WORK, REVERSED OUT OF
          PARKING SPACE. THE CAR TOOK A BIT MORE PRESSING ON
          THE GAS TO ACCELERATE THAN NORMAL. WHEN PULLING
          OUT OF DRIVEWAY, THE RPM SHOT UP TO 4000 AND THE CAR
          DID NOT SHIFT INTO GEAR TO ACCELERATE. WHEN SHIFTING
          INTO SECOND GEAR IT WAS HARSH AND JERKY. WHEN
          APPROACHING A STOP SIGN, DOWN SHIFTING WAS JERKY.
          WHEN TRAFFIC MOVED FORWARD AND I PRESSED ON THE
          ACCELERATOR, THE CAR SHIFTED INTO REVERSE AND I
          QUICKLY HAD TO BRAKE. I COULD FEEL THAT SHIFTING FOR
          EVERY GEAR TOOK MORE RPM'S AND IT WAS VERY VIOLENT,
          DRIVING IS DANGEROUS AND I AM NOW SCARED TO DRIVE
          MY CAR. I AM HAVING IT TOWED TO DEALERSHIP TOMORROW
          TO TRY AND FIND OUT EXACTLY WHAT IS GOING ON AND
          HOW TO FIX IT.

       rr. DATE OF INCIDENT: May 26, 2015
           DATE COMPLAINT FILED: May 26, 2015
           NHTSA/ODI ID: 10721564
           SUMMARY: FORD FUSION 2011 ENGINE SURGED AND
           DROPPED SPEED AND RESULTING IN ME NEARLY BEING REAR
           ENDED BY VEHICLE BEHIND ME. ENGINE FELT AS IF THE
           TRANSMISSION HESITATED IN BETWEEN SHIFTING GEARS.

          2012 Ford Fusion

       ss. DATE OF INCIDENT: July 15, 2017
           DATE COMPLAINT FILED: November 9, 2018
           NHTSA/ODI ID: 11150238


                                      212
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.213   Page 213 of 271




          SUMMARY: WHILE DRIVING THE VEHICLE HAS ISSUES WHILE
          TRANSMISSION IS UPSHIFTING. HAVE HAD VEHICLE
          SERVICED FOR COMPLAINT AT FORD YET CONTINUES TO BE
          AN ISSUE EVEN AFTER REPAIR WAS MADE

       tt. DATE OF INCIDENT: September 1, 2018
           DATE COMPLAINT FILED: September 2, 2018
           NHTSA/ODI ID: 11124056
           SUMMARY: MY TRANSMISSION HAS BEEN JOLTING
           WHENEVER IT SHIFTS INTO GEAR 3, ESPECIALLY WHEN GOING
           UP HILLS. MY VEHICLE HAS BEEN WELL TAKEN CARE OF AND
           NOT BEEN INVOLVED ANY PREVIOUS ACCIDENTS. THE
           PROBLEM STARTED WHEN IT HAD ABOUT 80,000 MILES ON IT,
           AND NOW IT HAS 110,000 MILES AND THE PROBLEM IS WORSE.
           I HAVE LOOKED AT OTHER ONLINE FORUMS AND CAN
           CONFIRM THAT I AM NOT THE ONLY ONE WITH THIS
           PROBLEM.

       uu.DATE OF INCIDENT: July 26, 2018
          DATE COMPLAINT FILED: August 30, 2018
          NHTSA/ODI ID: 11123376
          SUMMARY: CAR JERKS AND SHIFTS POORLY AND SOMETIMES
          AT THE WRONG TIME WHEN STARTING UP FROM A STOP. ALSO
          DOWNSHIFTED FROM 6TH GREAR TO MUCH LOWER GEAR
          WHEN ON THE HIGHWAY AT HIGHWAY SPEED IN HOT
          WEATHER (OVER 100 DEGREES F), CAUSING FRIGHTENING
          LOSS OF SPEED AND ACCELERATING MOTOR RPMS.

       vv.DATE OF INCIDENT: July 21, 2018
          DATE COMPLAINT FILED: July 23, 2018
          NHTSA/ODI ID: 11112998
          SUMMARY: LUNGING, NOT GOING INTO GEAR, SHUTTERING,
          NOT ABLE TO CONTROL SPEED ON ANY TYPE OF HIGHWAY.
          CAN'T DRIVE IT SAFELY TO GET IT TO THE FORD SERVICE
          DEPT. CAR IS IN CHARLOTTE, NC. CONTACTED CAPITAL FORD
          ON N TRYON ST AND HUNTERSVILLE FORD ON STATESVILLE
          RD. BOTH DEALERS LOOK AT IT FOR 4 OR 5 DAYS AND WE
          HAVE TO BRING IT TO THEM. IT'S NOT SAFE TO DRIVE.

      ww. DATE OF INCIDENT: November 1, 2016


                                      213
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.214   Page 214 of 271




          DATE COMPLAINT FILED: March 22, 2017
          NHTSA/ODI ID: 10967830
          SUMMARY: TL* THE CONTACT OWNS A 2012 FORD FUSION.
          THE CONTACT STATED THAT THERE WAS A SUDDEN LOSS OF
          POWER. THE VEHICLE FAILED TO ACCELERATE, LUNGED
          FORWARD, AND JERKED WHILE IN MOTION OR MAKING A
          TURN. IN ADDITION, THE POWER TRAIN WARNING INDICATOR
          FLASHED SEVERAL TIMES. TWO DEALERS WERE NOTIFIED OF
          THE FAILURE, BUT THE DTC WAS NOT PRESENT; THEREFORE,
          THE FAILURE WAS UNABLE TO BE REPLICATED AND
          DIAGNOSED. THE MANUFACTURER HAD A SERVICE
          CAMPAIGN, BUT REFUSED TO PROVIDE A SOLUTION. THE
          DEALER WOULD NOT REPLACE THE PART UNLESS THEY
          COULD DETERMINE THE FAILURE. THE CONTACT WAS ABLE
          TO ORDER THE PART FROM THE MANUFACTURER AND
          REPLACED THE ELECTRONIC THROTTLE BODY. THE
          MANUFACTURER HAD NOT ISSUED A RECALL. THE VIN WAS
          NOT INCLUDED IN NHTSA ACTION NUMBER: PE13003 (ENGINE).
          THE FAILURE MILEAGE WAS NOT AVAILABLE.

       xx.DATE OF INCIDENT: February 23, 2017
          DATE COMPLAINT FILED: March 3, 2017
          NHTSA/ODI ID: 10958346
          SUMMARY: I JUST HIT 40,000 MILES, VEHICLE HAS BECOME
          VERY UNSAFE, WHILE DRIVING VEHICLE SHUTS OFF.
          ACCELERATION TAKE TOO LONG AND ONCE IT KICKS IN IT
          SLAMS INTO GEAR. IF I NEED TO REVERSE IT WON'T FIND THE
          GEAR AND WHEN IT DOES, I SLAMS INTO GEAR, THE WRENCH
          CONTINUES TO APPEAR ON DASH WHEN SAID EVENT IS
          HAPPENING. THERE SHOULD BE A RECALL ON THAT
          TRANSMISSION OR ENGINE. VERY UNSAFE. WHEN VEHICLE
          STALLS IT BECOMES A HAZARD TO EVERYONE AROUND ME.
          IF SOMEONE COULD PLEASE CONTACT ME THIS WOULD BE
          GREAT. UPON SEARCHING WHAT THE PROBLEM COULD BE I
          NOTICED NUMEROUS COMPLAINTS ABOUT THE SAME ISSUE.
          PLEASE HELP! I DON'T HAVE ANY PHOTOS OF THE VEHICLE
          SHUTTING DOWN AND WHAT A HAZARD IT CAN BE. TELL ME
          WHAT TO DO PLEASE.

       yy. DATE OF INCIDENT: August 1, 2016


                                      214
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.215   Page 215 of 271




          DATE COMPLAINT FILED: August 15, 2016
          NHTSA/ODI ID: 10896074
          SUMMARY: HARSH SHIFTS BETWEEN 1-2 AND OR 2-3, FLARES
          WHEN ACCELERATING AT TIMES.... CLUTCHES SEEM TO BE
          SLIPPING INSIDE THE TRAMSMISSION AT TIMES DURING HARD
          ACCELERATION....HARSH DOWNSHIFTS... WHEN SLOWING
          DOWN FOR A TRAFFIC LIGHT BUT NOT COMING TO A
          COMPLETE STOP AND TRYING TO ACCELERATE THE CAR ACTS
          "BOGGY" WHEN THE AIR IS ON. IT SEEMS LIKE IT CAN'T
          DECIDE WHICH GEAR IT SHOULD BE IN.

       zz. DATE OF INCIDENT: May 9, 2016
           DATE COMPLAINT FILED: May 16, 2016
           NHTSA/ODI ID: 10865173
           SUMMARY: WHEN I'M EITHER TAKING OFF OR IN MOTION
           RIDING DOWN ANY TYPE OF ROAD OR HIGHWAY A WRENCH
           LIGHT COMES ON SOME TIME. I LOOK THE ICON UP AND IT
           SAYS SOMETHING ABOUT THE POWER TRAN OR
           TRANSMISSION. WHILE IN MOTION IT FEEL AS IF I LOST SPEED
           AND THEN THE WRENCH ICON POPS ON. WHEN TAKING OFF I
           CAN FEEL A JERK AS IF IT CAN'T GET THE POWER TO SHIFT
           AND GO.

      aaa. DATE OF INCIDENT: April 1, 2015
           DATE COMPLAINT FILED: April 6, 2016
           NHTSA/ODI ID: 10853918
           SUMMARY: THE VEHICLE HAS A HARD SHIFT BETWEEN 1ST
           AND 2ND GEAR. ALSO, THE CAR WILL HAVE A HARD JERKING
           WHILE DRIVING. THIS DOESNT HAPPEN ALL THE TIME BUT IS
           GETTING NOTICBLY WORSE.

      bbb. DATE OF INCIDENT: September 30, 2014
           DATE COMPLAINT FILED: March 20, 2016
           NHTSA/ODI ID: 10850609
           SUMMARY:        IT    NORMALLY       HAPPENS     WHEN
           ACCELERATING.SOMETIMES IT WILL HAPPEN WHILE VEHICLE
           IS ALREADY IN MOTION. IT FEELS LIKE THE TRANSMISSION IS
           SLIPPING. IT JERKS VERY HARD WHEN SHIFTING.

          I HAD THIS ISSUE ADDRESS AT THE FORD DEALER ON 30 SEP


                                      215
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.216   Page 216 of 271




          2014 AND THEY STATE THEY COULD NOT FIND THE
          PROBLEM.DEALER SHOWS MILEAGE IN AND MILEAGE OUT AS
          THE SAME. DOESN'T APPEAR THAT THEY DROVE IT TO FIND
          THE ISSUE.

      ccc. DATE OF INCIDENT: March 9, 2016
           DATE COMPLAINT FILED: March 11, 2016
           NHTSA/ODI ID: 10846198
           SUMMARY:      TRANSMISSION      SHIFTING ERRATICALLY,
           COMPLETED FORD REFLASH OF TCM (TSB# 12-6-12) AND MADE
           THE TRANSMISSION FLARE AND GEAR PAUSE GO AWAY.
           HOWEVER NOW THE VEHICLE AFTER DRIVING IT A FEW
           HUNDRED MILES SHIFTS VERY HARD. THIS ALSO CAUSES THE
           VEHICLE TO ACCELERATE FORWARD IN AN INCONSTANT
           MANNER (EXAMPLE - PUSHING ON THE GAS PEDAL THE SAME
           AMOUNT 2 DIFFERENT TIMES FROM A STOP RESULTED IN A
           JACK RABBIT START AND THE OTHER ACCELERATED MORE
           SMOOTHLY WITHOUT THE SUDDEN JOLT.) THE VEHICLE WILL
           DO THIS REPEATEDLY BUT ONLY IN LIGHT THROTTLE
           APPLICATIONS,    1/2   THROTTLE      AND ABOVE    THE
           TRANSMISSION SHIFTS PERFECT. THE 6F35 TRANSMISSION
           SHOULD BE RECALLED FOR ISSUES AS THE 2010-2016 MODEL
           FUSION / ESCAPE VEHICLES HAVE THESE ISSUES WHEN
           SEARCHING FOR COMMON ISSUES OR REMEDIES FOR THE
           ISSUES I'VE EXPERIENCED.

          2013 Ford Fusion

      ddd. DATE OF INCIDENT: February 8, 2019
           DATE COMPLAINT FILED: February 22, 2019
           NHTSA/ODI ID: 11181774
           SUMMARY: I HAVE A 2013 FORD FUSION. IT HAS BEEN
           DISPLAYING A JERKING MOTION WITH PULLING IS OUT A
           PARK AND INTO DRIVE. WHEN GOING TO TURN THE CORNER
           IT STALLED OUT ON ME. I WAS ABLE TO GET IT STATED BACK
           UP BUT WHEN DRIVING ITS LIKE IT HAD NO POWER AND IT
           WAS GOING SLOW.

      eee. DATE OF INCIDENT: February 10, 2019
           DATE COMPLAINT FILED: February 11, 2019


                                      216
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.217   Page 217 of 271




          NHTSA/ODI ID: 11176297
          SUMMARY: MY CAR HAS BEEN SKIPPING AND HESITATION
          WITH POWER TRAIN OR TRANSMISSION WHILE DRIVING
          WHENEVER IT WANTS. IT’S NOTHING SPECIFIC TO MAKE THAT
          HAPPEN. LAST WEEK BACK POWER WINDOWS QUIT WORKING.
          NOW....STARTED CAR IN DRIVE, STEERING WAS LOCKED.
          DROVE BACK AND FORTH, TRIED DIFFERENT GEARS, TRIED
          RESTARTING, IT FINALLY STARTED BY TURNING KEY OVER.
          CAME HOME, PARKED IN DRIVEWAY, CAN’T GET STEERING TO
          UNLOCK AT ALL NOW! I AM OVER AN HOUR AWAY FROM
          HOME, SO WHENEVER IT DECIDES TO TURN, I CAN HEAD
          HOME. BUT AFTER READING THESE REVIEWS, DO I DARE?
          DOES FORD WANT US OWNERS TO DIE, OR THE INNOCENT WE
          MAY HIT? EITHER WAY I WOULD SUE BECAUSE THEY CANNOT
          DENY KNOWING THERE’S A PROBLEM!

      fff. DATE OF INCIDENT: October 31, 2018
           DATE COMPLAINT FILED: November 5, 2018
           NHTSA/ODI ID: 11145334
           SUMMARY: TRANSMISSION JUST WENT OUT, IT WILL REV UP
           BUT NOT HO INTO GEAR. IT WAS IN MOTION AND WHEN IT
           WAS SLOWING DOWN IT DIDNT DOWN SHIFT AND JUST
           STOPPED MOVING.

      ggg. DATE OF INCIDENT: July 1, 2018
           DATE COMPLAINT FILED: September 24, 2018
           NHTSA/ODI ID: 11131074
           SUMMARY: TL* THE CONTACT OWNS A 2013 FORD FUSION.
           WHILE DRIVING VARIOUS SPEEDS, THE POWER STEERING AND
           TRANSMISSION FAILED. COLLEY FORD (1945 AUTO CENTRE
           DRIVE, GLENDORA, CALIFORNIA 91741, (909) 592-4131) WAS
           MADE AWARE OF THE FAILURE AND REPLACED THE
           BATTERY, BUT THE FAILURE RECURRED. ON MORE THAN ONE
           OCCASION,        THE         TRANSMISSION      SLIPPED
           (DOWNSHIFTED/UPSHIFTED) OUT OF GEAR. THE SAME
           DEALER DIAGNOSED THAT THE RACK AND PINION WAS
           FAULTY. THE VEHICLE WAS NOT REPAIRED A SECOND TIME.
           THE MANUFACTURER WAS MADE AWARE OF THE FAILURES.
           THE FAILURE MILEAGE WAS APPROXIMATELY 86,000.



                                      217
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.218   Page 218 of 271




      hhh. DATE OF INCIDENT: September 20, 2018
           DATE COMPLAINT FILED: September 20, 2018
           NHTSA/ODI ID: 11130373
           SUMMARY: TRANSMISSION ISSUE

          I HAD MY FORD FUSION RECALL REPAIR DONE ON THE
          CLUTCH ASSEMBLY. THE DEALERSHIP DETERMINED MY
          TRANSMISSION NEEDED TO BE REPLACED AS WELL BUT SAID
          IT WAS NOT RELATED THE OTHER RECALL.

          MY CLUTCH AND FLYWHEEL WERE DAMAGED AS WELL. I
          DON'T SEE ANY WAY HOW THE TRANSMISSION DAMAGE IS
          NOT RELATED TO THE CLUTCH AND FLYWHEEL WHEN
          THEY'RE ALL CONNECTED IN THE DRIVE TRAIN. I'M SURE I'VE
          NOT THE FIRST PERSON TO HAVE THIS ISSUE. THE
          TRANSMISSION CONSTANTLY WHINES NO MATTER HOW FAST
          I DRIVE.

      iii. DATE OF INCIDENT: August 29, 2018
           DATE COMPLAINT FILED: September 10, 2018
           NHTSA/ODI ID: 11128525
           SUMMARY: WHEN STARTING TO DRIVE THE CAR IT HAS SOME
           SLIPPING AND HESITANCY GOING FROM FIRST TO SECOND
           GEAR AND SECOND TO THIRD. ONCE IT GETS TO THIRD GEAR
           IT USUALLY RUNS FINE. WHEN PLUGGED IN TO DIAGNOSIS
           THE ERROR FOR SOLENOID COMES UP. IT IS CURRENTLY AT
           THE DEALERSHIP TO BE FIXED. WHEN ONLINE DOING
           RESEARCH ABOUT THIS PROBLEM I NOTICED A LOT OF
           SIMILAR COMPLAINTS FROM OTHERS AND NO RECALLS HAVE
           BEEN ISSUED BY FORD.

      jjj. DATE OF INCIDENT: June 25, 2018
           DATE COMPLAINT FILED: July 9, 2018
           NHTSA/ODI ID: 11110265
           SUMMARY: WHILE DRIVING MY FUSION I SUDDENLY
           NOTICED A LOUD SOUND AND THEN MY TRANSMISSION
           STARTED SHIFTING VERY ROUGHLY. I WAS OUT OF TOWN
           AND EVERY STOPLIGHT IT TOOK AN EXTENDED PERIOD OF
           TIME FOR THE CAR TO SHIFT WHEN TRYING TO TAKE OFF.
           AFTER ABOUT 30 MINUTES I PULLED INTO A DEALERSHIP TO


                                      218
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.219   Page 219 of 271




           SEE IF IT WAS SAFE FOR ME TO CONTINUE HOME. I WAS
           ADVISED THAT IT WAS NOT AND THAT I WOULD NEED A
           WHOLE NEW TRANSMISSION.

       kkk. DATE OF INCIDENT: December 31, 2017
            DATE COMPLAINT FILED: March 6, 2018
            NHTSA/ODI ID: 11076513
            SUMMARY: VERY HARD UPSHIFT INTO 3RD GEAR. HAD
            VEHICLE AT MY LOCAL FORD DEALER THE DAY AFTER I
            BOUGHT IT IN NOVEMBER 2017 AND HAD SOME INTERNAL
            TRANSMISSION REPAIRS DONE UNDER ILLINOIS USED
            VEHICLE POWERTRAIN WARRANTY. GOT THE VEHICLE BACK
            25 DAYS LATER AND THE HARD SHIFTING DID NOT CHANGE,
            NOT EVEN A LITTLE. TOOK VEHICLE BACK THE FOLLOWING
            DAY AND THEY SAID THE HARD SHIFTING IS NOW NORMAL TO
            THAT VEHICLE. THE SHIFTING HAS GOTTEN SO BAD THE
            FRONT TIRES CHIRP WHEN GOING INTO GEAR. I NOW HAVE
            DRIVEN THE CAR ALMOST 3,000 MILES AND THE ADAPTIVE
            LEARN HAS NOT SOFTENED THE SHIFTING EVEN THOUGH
            FORD SAYS IT CAN TAKE UP TO 1,000 MILES. MULTIPLE
            COMPLAINTS ABOUT THIS TRANSMISSION (6F35) ON THE
            INTERNET.

    lll.   DATE OF INCIDENT: December 24, 2017
           DATE COMPLAINT FILED: January 25, 2018
           NHTSA/ODI ID: 11064841
           SUMMARY: MY 2013 FORD FUSION TITANIUMTRANSMISSION
           WENT OUT AT 80K. I WAS INFORMED BY THE DEALER THAT,
           "UPON TEARDOWN FOUND TRANSMISSION CASE CRACKED
           AND METAL IN TRANSMISSION." HERE IS THE LETTER
           DESCRIBING THE SITUATION THAT I SENT TO THE FORD
           DEALER AFTER MANY CALLS WITH FORD MANUFACTURE:

           I WOULD REALLY APPRECIATE YOUR ASSISTANCE IN
           DEALING WITH MY TRANSMISSION REPAIR, STEERING
           TEMPORARY LOCKING, AND CHECK ENGINE LIGHT ISSUES
           WITH MY 2013 FORD FUSION. ON DECEMBER 24, 2017, I
           STARTED MY CAR AFTER TAKING MY OLDEST SON TO GET HIS
           HAIRCUT, WHEN MY FORD FUSION STARTED TO JERK, LOSE
           POWER, AND STEERING LOCKED WHEN WE ATTEMPTED TO


                                      219
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.220   Page 220 of 271




          DRIVE AWAY FROM THE PARKING LOT. I WAS REALLY
          DISAPPOINTED THAT MY CAR, AT SUCH A YOUNG AGE,
          STARTED TO ACT UP, BUT SOMEWHAT GRATEFUL IT
          HAPPENED PRIOR TO LEAVING TOWN ON DECEMBER 26TH.

          MY CAR HAS BEEN AT THE DEALERSHIP SINCE DECEMBER
          26TH, AND I WAS FINALLY INFORMED OF THE HEFTY COST OF
          THE REPAIRS THIS WEEK (25 DAYS LATER), FOR A NEW
          TRANSMISSION. AS YOU MAY UNDERSTAND, THIS IS VERY
          DISCOURAGING BECAUSE I ONLY NEED NINE MORE
          PAYMENTS TO PAY OFF THE CAR AND DON’T UNDERSTAND
          WHY THE TRANSMISSION SUDDENLY GIVES OUT AND THE
          STEERING TEMPORARILY LOCKS BEFORE PAYING OFF THE
          CAR.

          I’M PERPLEXED BY THE DENIAL FROM THE FORD
          MANUFACTURE COMPANY TO ASSIST IN THIS MATTER SINCE
          THIS IS A TRANSMISSION PRODUCT ISSUE. PLEASE EXPLAIN,
          BECAUSE I HAVE SEVERAL CONCERNS:

          IS THIS THE TYPICAL SHELF LIFE OF A 2013 FORD FUSION
          TRANSMISSION?

          IF NOT, THEN IT WOULD APPEAR TO BE A MANUFACTURE
          DEFECT.

          IF SO, THEN THE TRANSMISSION AND PRODUCT OF THIS MAKE
          AND MODEL IS NOT OF GOOD QUALITY.

          IS THE DAMAGE FROM A CRACKED TRANSMISSION OR THE
          GEARS ARE DEFAULTING TO 5TH GEAR OR BOTH?

          WE WOULD REALLY APPRECIATE YOU LOOKING INTO THIS
          MATTER AND ASSIST WITH PAYING THE COSTS OF THE
          TRANSMISSION MALFUNCTION. WHAT OTHER SOLUTIONS OR
          RECOMMENDATIONS DO YOU HAVE AVAILABLE?

      mmm. DATE OF INCIDENT: December 1, 2017
        DATE COMPLAINT FILED: December 19, 2017
        NHTSA/ODI ID: 11055513


                                      220
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.221   Page 221 of 271




          SUMMARY: TL* THE CONTACT OWNS A 2013 FORD FUSION
          HYBRID. WHILE DRIVING APPROXIMATELY 45 MPH, THE
          ENGINE MADE A GRINDING NOISE. THERE WERE NO WARNING
          INDICATORS ILLUMINATED. THE VEHICLE WAS TAKEN TO AN
          INDEPENDENT MECHANIC WHO DIAGNOSED THAT THE
          TRANSMISSION AND BOTH FRONT AXLE AND BEARINGS
          FAILED AND NEEDED TO BE REPLACED. THE VEHICLE WAS
          NOT     REPAIRED.   THE   VEHICLE   WAS  TAKEN   TO
          THOROUGHBRED FORD (8501 N BOARDWALK AVE, KANSAS
          CITY, MO 64154, PHONE: (816) 505-1818) WHERE IT WAS
          DIAGNOSED THAT THE TRANSMISSION FAILED AND NEEDED
          TO BE REPLACED. THE MANUFACTURER STATED THAT THE
          CUSTOMER       SATISFACTION    PROGRAM    FOR   THE
          TRANSMISSION HAD EXPIRED AND THE VEHICLE COULD NOT
          BE REPAIRED. THE APPROXIMATE FAILURE MILEAGE WAS
          92,000.

          2014 Ford Fusion

      nnn. DATE OF INCIDENT: December 13, 2018
           DATE COMPLAINT FILED: February 15, 2019
           NHTSA/ODI ID: 11180324
           SUMMARY: TRANSMISSION DOWN SHIFTS AND THE CAR
           LOSSES FORWARD SPEED WHILE DRIVING AT HIGHWAY AND
           CITY STREETS.

      ooo. DATE OF INCIDENT: January 24, 2019
           DATE COMPLAINT FILED: January 24, 2019
           NHTSA/ODI ID: 11171831
           SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION.
           WHILE DRIVING 75 MPH ON THE FREEWAY, THE VEHICLE
           STALLED. THE VEHICLE WAS PULLED OVER TO THE ROAD
           SHOULDER AND WOULD NOT RESTART. THE VEHICLE WAS
           TOWED TO AN UNKNOWN LOCATION. ALSO, WHEN THE
           CONTACT FILLED THE TANK WITH FUEL, THE ENGINE MADE
           AN ABNORMAL SOUND. IN ADDITION, THE TRANSMISSION
           SLIPPED AND WOULD NOT SHIFT INTO THE CORRECT GEAR
           AND THE CHECK ENGINE INDICATOR ILLUMINATED. THE
           DEALER AND MANUFACTURER WERE NOT NOTIFIED. THE
           FAILURE MILEAGE WAS 93,973.


                                      221
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.222   Page 222 of 271




      ppp. DATE OF INCIDENT: October 3, 2018
           DATE COMPLAINT FILED: November 26, 2018
           NHTSA/ODI ID: 11153969
           SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION.
           WHILE DRIVING AT AN UNKNOWN SPEED, THE VEHICLE
           SHIFTED INTO FOURTH GEAR WITHOUT WARNING. THE
           VEHICLE WAS NOT TAKEN TO A DEALER OR AN INDEPENDENT
           MECHANIC FOR DIAGNOSTIC TESTING. THE VIN WAS
           INCLUDED IN NHTSA CAMPAIGN NUMBER: 18V471000 (POWER
           TRAIN). THE MANUFACTURER WAS NOT NOTIFIED OF THE
           FAILURE. THE APPROXIMATE FAILURE MILEAGE WAS 76,000.

      qqq. DATE OF INCIDENT: April 3, 2018
           DATE COMPLAINT FILED: April 3, 2018
           NHTSA/ODI ID: 11082642
           SUMMARY: WHILE IN MOTION, AUTOMATIC TRANSMISSION
           HESITATES TO SHIFT FROM 2ND GEAR TO 3RD GEAR. THIS
           OCCURS AT ALL TEMPERATURES AND SPEEDS. VEHICLE IS
           2014 FUSION SE, 2.5L WITH SIX SPEED AUTOMATIC, HAS 13,500
           MILES AS OF 4/3/18.

      rrr. DATE OF INCIDENT: April 2, 2018
           DATE COMPLAINT FILED: April 3, 2018
           NHTSA/ODI ID: 11082678
           SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION.
           THE CONTACT STATED THAT THE CLUTCH WAS DEFECTIVE,
           WHICH MADE IT DIFFICULT TO SWITCH GEARS
           OCCASIONALLY. THERE WERE NO WARNING INDICATORS
           ILLUMINATED BEFORE OR AFTER THE FAILURE. THE VEHICLE
           WAS TAKEN TO ANGELA KRAUSE FORD LINCOLN (1575
           MANSELL RD, ALPHARETTA, GA 30009), BUT WAS NOT
           DIAGNOSED OR REPAIRED. THE MANUFACTURER WAS
           NOTIFIED OF THE FAILURE. THE VIN WAS UNKNOWN. THE
           APPROXIMATE FAILURE MILEAGE WAS 56,000.

      sss. DATE OF INCIDENT: February 14, 2017
           DATE COMPLAINT FILED: February 15, 2017
           NHTSA/ODI ID: 10954828
           SUMMARY: OUR 2014 FORD FUSION HAS 81415.5 MILES AND


                                      222
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.223   Page 223 of 271




          LAST NIGHT WE LOST POWER WHILE DRIVING, THE
          ACCELERATOR WAS UNRESPONSIVE AND THE ENGINE WAS
          IDLING REAL ROUGH. SO, WE GOT IT HOME AND INTO OUR
          GARAGE NOW THE CAR WHEN TRYING TO START IT JUST
          SPUTTERS AND DIES. FORD SAID HO WELL, ITS YOUR
          PROBLEM.

      ttt. DATE OF INCIDENT: December 4, 2016
           DATE COMPLAINT FILED: December 5, 2016
           NHTSA/ODI ID: 10929848
           SUMMARY: WHILE DRIVING I HAD TOTAL LOSS OF POWER
           AND CAR SHUT OFF. IT HAPPENED 3 TIMES IN A TWO DAY
           SPAN. *TR

      uuu. DATE OF INCIDENT: September 25, 2016
           DATE COMPLAINT FILED: September 29, 2016
           NHTSA/ODI ID: 10910686
           SUMMARY: I BOUGHT A USED 2014 FORD FUSION FROM OUR
           LOCAL FORD DEALERSHIP WITH 34,000 MILES ON IT, ONE
           OWNER, NO HISTORY OF ANY ISSUES. AS SOON AS I DROVE
           OFF THE LOT, I COULD FEEL A HARD SHIFT BETWEEN 2ND AND
           3RD AND THE ENGINE REVS UP TO 4500 BEFORE FALLING
           BACK DOWN TO AROUND 2000. THEN IT'S WORSE GOING FROM
           3RD TO 2ND WHEN APPLYING THE BRAKES, THE CAR JOLTS
           FORWARD AND THE ENGINE REVS HIGH AS YOU APPLY THE
           BRAKES. I'VE HAD THE CAR FOR 3 DAYS NOW AND IT HAS THE
           WORST TRANSMISSION I'VE EVER EXPERIENCED. IT'S A VERY
           UNCOMFORTABLE DRIVE AND I DON'T FEEL SAFE DRIVING IT
           WHEN I KNOW MY CAR IS GOING TO SHIFT SO HARD THAT THE
           WHOLE JERKS FORWARD. I'VE NEVER BEEN MORE UNHAPPY
           WITH A CAR IN MY LIFE.

    vvv. DATE OF INCIDENT: May 2, 2016
     www. DATE COMPLAINT FILED: August 4, 2016
         NHTSA/ODI ID: 10893269
         SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION.
         THE CONTACT STATED THAT THE VEHICLE WAS SLOW TO
         ACCELERATE AND ALSO STALLED SEVERAL TIMES WITHOUT
         WARNING. THE VEHICLE WAS TAKEN TO THE DEALER FOR
         INSPECTION AND DIAGNOSTIC TESTING. THE CONTACT WAS


                                      223
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.224   Page 224 of 271




          UNCERTAIN OF THE SPECIFIC REPAIR SOLUTION THAT WAS
          PROVIDED, BUT THE FAILURE CONTINUED. THE VEHICLE WAS
          TAKEN BACK TO THE DEALER FOR FURTHER INSPECTION,
          DIAGNOSTIC TESTING, AND REPAIR. THE MANUFACTURER
          WAS NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS
          NOT AVAILABLE.

      xxx. DATE OF INCIDENT: January 5, 2016
           DATE COMPLAINT FILED: January 28, 2016
           NHTSA/ODI ID: 10822770
           SUMMARY: TRANSMISSION VIOLENTLY ENGAGES INTO GEAR
           THRUSTING THE DRIVER FORWARD AND CAUSING EXCESSIVE
           WEAR ON TRANSMISSION, AS WELL AS SAFETY ISSUES BY
           STOPPING THE CAR BETWEEN GEARS THEN SHOOTING
           FORWARD. I WAS GETTING ONTO THE HIGHWAY AND WHEN
           THE CAR UPSHIFTED, I ALMOST GOT HIT BY THE CAR BEHIND
           ME BECAUSE IT WAS AS IF THE CAR FIRST DOWNSHIFTS, THEN
           SLAMS UP INTO THE HIGHER GEAR.

      yyy. DATE OF INCIDENT: September 22, 2014
           DATE COMPLAINT FILED: January 13, 2016
           NHTSA/ODI ID: 10820042
           SUMMARY: TRANSMISSION SLIPS. SHUDDERS AND SHAKES
           SHIFTING INTO GEAR FROM A STOP.

    zzz. DATE OF INCIDENT: December 13, 2015
         DATE COMPLAINT FILED: December 17, 2015
         NHTSA/ODI ID: 10810989
         SUMMARY: I STARTED TO EXPERIENCE HARSH GEAR SHIFT
         ON DECEMBER 13, 2015 EVERY TIME I PUT THE CAR IN
         REVERSE. ALSO, WHEN I REACHED 20MPH AND 40MPH I FELT
         THE HARSH GEAR SHIFT AND THE CAR WOULD JERK
         FORWARD. I TOOK MY CAR TO THE DEALERSHIP ON
         DECEMBER 14, 2015 AND THEY SAID THE MOUNT FOR THE
         TRANSMISSION WAS BROKEN. THE TECHNICIAN WASN'T
         THERE TO CHECK OUT THE CAR IN ORDER TO DETERMINE IF
         IT WAS MECHANICAL OR NOT, BUT THEY DID THE WORK ON
         THE CAR ANYWAY AND ON DECEMBER 16, 2015, THE DEALER
         CALLED TO SAY THE CAR WAS READY. IT WAS VERY OBVIOUS
         THEY DID NOT TEST DRIVE THE CAR AFTER SUPPOSEDLY


                                      224
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.225   Page 225 of 271




          REPAIRING THE MOUNT BECAUSE MY CAR WAS DOING THE
          SAME THING, EXCEPT WORSE. WHEN I TOOK IT BACK THE
          NEXT DAY, THE TECHNICIAN WAS THERE AND SAID IT IS A
          MECHANICAL PROBLEM. I ASKED FOR A LOAN SINCE THEY
          SAID A PART HAD TO BE ORDERED AND THEY WOULD NEED
          TO KEEP MY CAR FOR A FEW DAYS AND I WAS TOLD I
          COULDN'T GET A LOANER. INSTEAD, THE DEALER SAID MY
          CAR WAS DRIVABLE AND DID DELIVER GOOD CUSTOMER
          SERVICE. IT FELT AS THOUGH HE WAS TRYING TO TAKE
          ADVANTAGE AND NOT TAKE CARE OF THE CUSTOMER. THEN
          HE PROCEEDED TO TELL ME THERE MIGHT BE A FURTHER
          PROBLEM, BUT COULD NOT TELL ME WHAT IT WAS. I AM
          EXTREMELY DISSATISFIED WITH FORD. I HAD THE CAR SINCE
          MARCH 2014 AND SHOULDN'T BE EXPERIENCING A
          TRANSMISSION PROBLEM LESS THAN 2 YEARS LATER. THERE
          WAS ALSO A RECALL ON THE STEERING BOLTS AND I DIDN'T
          RECEIVE NOTIFICATION OF THE RECALL.

    aaaa. DATE OF INCIDENT: June 4, 2015
          DATE COMPLAINT FILED: June 24, 2015
          NHTSA/ODI ID: 10727035
          SUMMARY: ON 6/4/2015 AT 7AM I HAD JUST DROPPED MY SON
          OFF AT HIS DAYCARE FACILITY. WHILE TRYING TO PULL OUT
          OF FACILITY PARKING LOT AND ONTO THE MAIN ROAD, MY
          CAR COMPLETELY LOST POWER ALMOST CAUSING A
          HORRIFIC ACCIDENT WITH ONCOMING TRAFFIC ON A TWO
          WAY ROAD. AFTER THE HORRIBLE SCARE AND MANY PEOPLE
          HONKING AND ANGRY AT ME AS IF I HAD DONE IT
          PURPOSELY, I WAS ABLE TO MOSTLY PULL OVER ON THE SIDE
          ROAD. I TURNED OFF THE CAR AND THEN TURNED IT BACK ON
          AND I WAS ABLE TO MOVE THE CAR AGAIN BUT BY PUSHING
          GAS PEDAL ALL THE WAY DOWN AND GETTING PAST
          2000RPM. EVERY TIME I CAME TO A STOP IT WAS THE SAME
          SCENARIO. SINCE THE DEALERSHIP WAS NOT YET OPEN, I
          MANAGED TO MAKE IT TO WORK AND CALLED THEM
          IMMEDIATELY AT 8 AM TO TELL THEM WHAT I HAD
          EXPERIENCED. INFORMED THEM OF THE POWER TRAIN FAULT
          MY CAR WAS GIVING ME AND ASKED IF THEY BELIEVED IT
          WAS SAFE TO DRIVE IT TO THE DEALER WHEN I GOT OFF OF
          WORK. THE SERVICE ADVISOR TOLD ME THAT I SHOULD BE


                                      225
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.226   Page 226 of 271




          FINE AND TO DROP OFF THE CAR AS SOON AS I GOT OFF.

          WHILE GETTING IN MY CAR THAT AFTERNOON, I NOTICED
          THAT IT GOT CONSIDERABLY WORSE. MY CAR STARTED
          BUCKING FORCEFULLY WHEN COMING TO A STOP AND AT
          THIS POINT THE CHECK ENGINE LIGHT ALSO CAME ON. I HAVE
          ONLY HAD THIS CAR FOR A LITTLE OVER YEAR AND IT HAS
          25K MILES ON IT. THERE IS NO REASON TO BE EXPERIENCING
          SUCH TROUBLE WITH A BRAND NEW CAR. SLOWLY BUT
          SURELY, I MADE IT TO THE DEALER AND ALMOST
          IMMEDIATELY THE TECHNICIAN KNEW THAT IT WAS THE
          TRANSMISSION. A FEW DAYS AT THE SHOP TURNED INTO A
          WEEK, THEN A WEEK TURNED INTO TWO WEEKS, AND NOW
          TWO WEEKS HAS TURNED INTO THREE WEEKS AND THE CAR
          IS STILL NOT FIXED. IM TOLD OF THE MANY PARTS ORDERED
          ONE IS ON NATIONAL BACK ORDER WHICH MAKES ME
          EXTREMELY       CONCERNED       AND    UNFORTUNATELY
          EXTREMELY UNSAFE TO EVEN DRIVE THE CAR AGAIN.
          TERRIFIED SOMETHING MORE SERIOUS CAN HAPPEN NEXT
          TIME. VERY UNSATISFIED WITH FORD AND THE SAFETY OF
          THEIR VEHICLES.

    bbbb. DATE OF INCIDENT: August 30, 2014
          DATE COMPLAINT FILED: October 20, 2014
          NHTSA/ODI ID: 10648826
          SUMMARY: I WAS EXITING A FREEWAY WHEN I EXPERIENCED
          MY FIRST PROBLEM. IN THE MIDDLE OF TRAFFIC, MY CAR
          SHUT OFF AND I LOST MOST FUNCTIONALITY OF THE
          VEHICLE. THE DASHBOARD DISPLAYED AN ALERT
          TRANSMISSION NOT IN PARK. I WAS DRIVING NORMALLY AND
          DID NOT PRESS ANY BUTTONS OR MAKE ANY ADJUSTMENTS
          TO THE GEARS. HE ONLY THING THAT WAS FUNCTIONING
          WAS THE BRAKES AND STEERING WHEEL, I HAD NO CONTROL
          OVER THE GAS. THE PROBLEM HAPPENED AGAIN THE NEXT
          DAY. I WAS SPEEDING UP TO GET ON TO THE FREEWAY WHEN
          MY CAR SHUT OFF AGAIN, DISPLAYING THE SAME MESSAGE.
          HOWEVER, THIS TIME, BECAUSE IT WAS NIGHT, THE LIGHTS
          POWERED OFF AND IT WAS DIFFICULT TO SEE WHAT WAS
          AHEAD OF ME. I TURNED ON MY HAZARDS AND WAS FORCED
          TO PULL OVER TO THE SIDE, PLACE THE CAR IN PARK AND


                                      226
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.227   Page 227 of 271




          RESTART THE IGNITION AND CONTINUE ON. I CALLED ABOUT
          THE ISSUE AS SOON AS THE FORD DEALERSHIP OPENED THE
          NEXT DAY. THEY TOLD ME TO BRING IT RIGHT IN. HOWEVER,
          THE PROBLEM HAPPENED AGAIN BEFORE I HAD A CHANCE TO
          BRING IT IN. I WAS DRIVING ON THE FREEWAY WHEN I WAS
          TRYING TO PASS AN 18 WHEELER. I SUCCESSFULLY PASSED
          THE TRUCK, BUT AFTER I DID, THE POWER SHUT OFF AGAIN
          AND I WAS SANDWICHED BETWEEN TWO 18 WHEELERS.THE
          NEXT DAY, I BROUGHT THE VEHICLE INTO THE DEALERSHIP.
          THEY TOOK IT OFF MY HANDS FOR ABOUT A WEEK WHILE
          THEY TESTED IT FOR PROBLEMS. I RECEIVED A CALL AND THE
          REPRESENTATIVE SAID THAT THEY FIXED A CABLE THAT
          APPEARED TO BE LOOSE THAT MIGHT HAVE LED TO THE
          PROBLEM, AND ALSO GAVE THE CAR A SOFTWARE UPDATE. I
          WAS PLEASED WITH THE RESPONSE.A WEEK LATER I WAS
          DRIVING BACK HOME WHEN THE CAR SHUT OFF AGAIN. I
          IMMEDIATELY DROVE THE CAR TO THE DEALERSHIP. I
          CALLED THE FORD CARE TEAM AND THEY SAID THEY WOULD
          OPEN A CASE FOR A BUYBACK.ON SEPT 23, I RECEIVED A
          VOICEMAIL FROM THE DEALERSHIP SAYING THAT THEY
          COULD NOT FIX THE VEHICLE BECAUSE WHEN THEY TESTED
          IT WAS FUNCTIONING AS IT SHOULD. THEY CAN AND WILL
          NOT FIX OR REPLACE THE VEHICLE. *TR

    cccc. DATE OF INCIDENT: June 23, 2014
          DATE COMPLAINT FILED: June 29, 2014
          NHTSA/ODI ID: 10606838
          SUMMARY: WHILE DRIVING 35 MPH THE CAR STALLED AND I
          GOT A WARNING MESSAGE STATING 'TRANSMISSION IS IN
          PARK'. I WAS ABLE TO COAST TO THE SIDE OF THE ROAD. PUT
          ON MY FLASHERS, PUT THE CAR IN PARK AND TURNED IT OFF.
          I TURNED IT BACK ON AND THE MESSAGE WAS GONE AND IT
          GOT ME HOME. TOOK IT TO BOWEN SCARFF FORD ON 6/26,
          THEY KEPT IT OVERNIGHT AND SAID NOTHING SHOWED UP
          ON THEIR DIAGNOSTIC TESTS AND GAVE IT BACK SAYING
          NOTHING IS WRONG WITH IT. THE CAR STALLED. HAD I BEEN
          ON A HIGHWAY OR A MIDDLE LANE I MOST LIKELY WOULD
          HAVE BEEN HIT. I DO NOT FEEL SAFE DRIVING THIS BRAND
          NEW CAR. AND THE FORD DEALER JUST GAVE IT BACK TO ME.
          *TR


                                      227
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.228   Page 228 of 271




    dddd. DATE OF INCIDENT: October 18, 2013
          DATE COMPLAINT FILED: November 4, 2013
          NHTSA/ODI ID: 10550785
          SUMMARY: TL* THE CONTACT OWNS A 2014 FORD FUSION.
          THE CONTACT STATED WHILE PARKING THE VEHICLE IT
          SURGED FORWARD ACROSS THE PARKING MEDIUM AND
          CRASHED INTO A PARKED VEHICLE. THE VEHICLE WAS
          TOWED TO THE DEALER; HOWEVER, THE DIAGNOSTIC TEST
          DID NOT DETERMINE THE FAILURE. THE MANUFACTURER
          WAS MADE AWARE OF THE FAILURE. THE FRONT END OF THE
          VEHICLE WAS REPAIRED. THE FAILURE AND CURRENT
          MILEAGE WAS 29. UPDATED 01/07/2014*LJ UPDATED 1/14/2014
          *JS

          2015 Ford Fusion

    eeee. DATE OF INCIDENT: February 9, 2019
          DATE COMPLAINT FILED: February 9, 2019
          NHTSA/ODI ID: 11175956
          SUMMARY: WHEN THE CAR IS COLD THE TRANSMISSION
          SHIFTS HARD, FROM PARK TO REVERSE THEN TO ALL GEARS
          UNTIL WE GET TO THE CORRECT SPEED. I TOOK IT TO THE
          DEALER I BOUGHT IT FROM WHILE IT WAS STILL UNDER
          WARRANTY (ABOUT 50000 MILES ON IT). THEY SAID THEY
          COULDN'T DO ANYTHING UNLESS THEY COULD DUPLICATE
          THE PROBLEM AND OF COURSE THEY COULDN'T GET IT TO.
          WELL NOW IT HAS STARTED DOING IT MORE OFTEN EVEN
          WHEN THE CAR IS WARM. I FEEL LIKE THIS IS AN ISSUE WITH
          A LOT OF FUSIONS.

    ffff. DATE OF INCIDENT: February 1, 2019
          DATE COMPLAINT FILED: February 8, 2019
          NHTSA/ODI ID: 11175217
          SUMMARY: TL* THE CONTACT OWNS A 2015 FORD FUSION.
          WHILE DRIVING 20 MPH, THE CONTACT EXPERIENCED A
          FAILURE WITH THE TRANSMISSION CORD AND STATED THAT
          THE GEARS FAILED TO ENGAGE. THE CONTACT PULLED THE
          VEHICLE OVER AND HAD IT TOWED HOME. THE CONTACT
          RECEIVED NOTIFICATION OF NHTSA CAMPAIGN NUMBERS:


                                      228
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.229   Page 229 of 271




          18V167000 (STEERING) AND 18V471000 (POWER TRAIN). THE
          PARTS TO DO THE REPAIR WERE UNAVAILABLE. THE
          CONTACT STATED THAT THE MANUFACTURER EXCEEDED A
          REASONABLE AMOUNT OF TIME FOR THE RECALL REPAIR.
          MAPLECREST FORD LINCOLN (2800 SPRINGFIELD AVE,
          VAUXHALL, NJ 07088, (908) 964-7700) WAS CONTACTED AND
          CONFIRMED THAT THE PARTS WERE NOT AVAILABLE FOR
          THE RECALL REMEDY. THE VEHICLE WAS NOT DIAGNOSED OR
          REPAIRED. THE MANUFACTURER WAS NOTIFIED. THE
          FAILURE MILEAGE WAS 47,000. PARTS DISTRIBUTION
          DISCONNECT.

    gggg. DATE OF INCIDENT: October 21, 2018
          DATE COMPLAINT FILED: November 25, 2018
          NHTSA/ODI ID: 11153579
          SUMMARY: MY CAR HAS 109,227 MILES ON IT. AND THE
          TRANSMISSION IS SHIFTING HARD AND DELAYING. THIS IS
          MAKING THE CAR UNSAFE TO DRIVE AND SOMETIMES ACTS
          LIKE IT DOESN’T WANT TO GO INTO GEAR. OTHER PEOPLE
          HAVE COMPLAINED ON THE INTERNET. IN A CAR THIS NEW
          STILL SHOULD HAVE NOT HAVE THIS ISSUE SO SOON. THERE
          SHOULD BE AN INVESTIGATION AND A RECALL TO CORRECT
          THE ISSUE. THIS HAPPENS EVERY TIME. FROM HIGHWAY TO
          CITY. AND EVEN WHEN DOING 50 AND SPEEDING UP TO 70 IT
          STILL SHIFTS HARD.

    hhhh. DATE OF INCIDENT: November 10, 2018
          DATE COMPLAINT FILED: November 20, 2018
          NHTSA/ODI ID: 11152859
          SUMMARY: TL* THE CONTACT OWNS A 2015 FORD FUSION.
          WHILE     DRIVING     APPROXIMATELY        50  MPH,   THE
          ACCELERATOR PEDAL WAS DEPRESSED, BUT THE VEHICLE
          FAILED TO RESPOND. THE CONTACT STATED THAT THE
          FAILURE OCCURRED AT DIFFERENT SPEED INTERVALS. THE
          CONTACT HEARD AN ABNORMAL NOISE AND A SLIPPAGE IN
          THE TRANSMISSION DURING THE FAILURE. THE VEHICLE WAS
          TOWED TO BOB BELL FORD (LOCATED AT 1230 BEL AIR RD,
          BEL AIR, MD 21014, (410) 879-2544) WHERE IT WAS DIAGNOSED
          THAT THE SOLENOID BODY NEEDED TO BE REPLACED. THE
          CONTACT WAS INFORMED THAT THE VEHICLE NEEDED TO BE


                                      229
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.230   Page 230 of 271




            TOWED TO PLAZA FORD (LOCATED AT 1701 BEL AIR RD, BEL
            AIR, MD 21014, (410) 838-3100) TO BE REPAIRED. THE VEHICLE
            WAS REPAIRED; HOWEVER, THE FAILURE RECURRED. THE
            MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
            APPROXIMATE FAILURE MILEAGE WAS 80,033.

    iiii.   DATE OF INCIDENT: February 23, 2018
            DATE COMPLAINT FILED: November 2, 2018
            NHTSA/ODI ID: 11144835
            SUMMARY: THE CAR JERKS DURING SHIFTING ON CITY
            STREETS, ALL TIMES OF DAY, ALL ROAD CONDITIONS.

    jjjj.   DATE OF INCIDENT: August 22, 2018
            DATE COMPLAINT FILED: October 31, 2018
            NHTSA/ODI ID: 11114426
            SUMMARY: WHEN I PARK OR DRIVE MY TRANSMISSION
            JUMPS. I’VE BEEN TO THE DEALER BUT THEY DONT HAVE GUY
            TO CHECK IT

    kkkk. DATE OF INCIDENT: July 12, 2018
          DATE COMPLAINT FILED: October 29, 2018
          NHTSA/ODI ID: 11143962
          SUMMARY: WHEN IN DRIVE THE CAR JERKS VERY HARD
          WHENEVER IT SWITCHES GEARS ALSO THE CAR WOULD
          STALL AFTER PUTTING IT INTO DRIVE SOMETIMES IT WILL
          NOT MOVE FORCING ME TO TURN THE IGNITION OFF AND
          BACK ON TO TRY IT AGAIN.

            DATE OF INCIDENT: April 24, 2018
            DATE COMPLAINT FILED: July 24, 2018
            NHTSA/ODI ID: 11113276
            SUMMARY: MY 2015 FORD FUSION HAS DIFFICULTY
            CHANGING GEARS WHILE DRIVING, SPECIFICALLY SHIFTING
            FROM FIRST TO SECOND, THEN SECOND TO THIRD. ALSO,
            ROUGH SHIFTING FROM PARK TO REVERSE WITH MY FOOT ON
            THE BRAKE. THE LATEST INCIDENT WAS WHEN I MOVED THE
            GEAR SHIFT FROM PARK TO REVERSE AND THE CAR DID NOT
            SHIFT INTO GEAR. I PUT IT BACK INTO PARK, THEN INTO
            REVERSE AGAIN AND IT SHIFTED. I DRIVE IT HOME, VERY
            SLOWLY, AND HAD IT TOWED TO THE DEALERSHIP THE NEXT


                                      230
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.231   Page 231 of 271




          MORNING.

          FORD CORPORATE IS INVOLVED, AFTER FOUR MONTHS OF ME
          ASKING FOR A NEW TRANSMISSION, AND THEY HAVE NOT
          INFORMED ME OF A CONCLUSIVE DECISION ON WHAT THEY
          ARE GOING TO DO.

          I AM AFRAID FOR MY LIFE TO DRIVE THIS VEHICLE, AND HAVE
          TOLD THE DEALERSHIP AND FORD CORPORATE SO MULTIPLE
          TIMES. THE CAR ISN'T GENERATING ANY CODES, AND THEY
          HAVE, SO FAR, REFUSED TO PUT A NEW TRANSMISSION AND
          ASSOCIATED PARTS IN THE VEHICLE.

          I DO NOT QUALIFY FOR THE LEMON LAWS IN MY STATE
          BECAUSE I AM THE SECOND OWNER OF THE VEHICLE.
          HOWEVER, I PURCHASED IT AS A CERTIFIED PRE-OWNED
          VEHICLE FROM WHAT I THOUGHT WAS A REPUTABLE
          DEALER. IN DEALING WITH THIS DEALERSHIP, I HAVE COME
          TO REALIZE THAT THE DEALER IS WORTHLESS AND SHADY.
          I'M WORKING WITH ANOTHER DEALER NOW, AND THEY SEEM
          TO BE A BIT BETTER.

          FORD CORPORATE IS REFUSING TO TAKE RESPONSIBILITY
          FOR THE ISSUES WITH THIS DEATHTRAP THEY SOLD ME, AND
          I'M STRUGGLING TO GET OUT OF THE CAR EVEN THOUGH IT'S
          BEEN IN THE SHOP FIVE TIMES NOW FOR THE SAME ISSUE. MY
          CAR IS STILL UNDER WARRANTY. THEY HAVE REPLACED
          SEVERAL ITEMS, BUT THE CAR DRIVES MORE ROUGHLY
          AFTER EVERY "REPAIR" ATTEMPT. I WANT OUT OF THIS
          DEATHTRAP, AND I WANT FORD TO GIVE ME ALL OF MY
          MONEY BACK THAT I PAID FOR IT.

          WORD TO THE WISE, DON'T EVER BUY A FORD.

  llll.   DATE OF INCIDENT: February 9, 2018
          DATE COMPLAINT FILED: June 5, 2018
          NHTSA/ODI ID: 11099982
          SUMMARY: THERE IS A SHIFT LAG BETWEEN 2ND AND 3RD
          GEAR COLD OR HOT, ESPECIALLY WITH GRADUAL
          ACCELERATION. FORD REPLACED THE SHIFT SOLENOID, WITH


                                      231
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.232   Page 232 of 271




          NO IMPROVEMENT. TOOK IT BACK AND THEY SAID THEY
          RECEIVE AN SSM FORD TO THE EFFECT THAT IT WAS NORMAL
          TO HAVE THIS ISSUE.

    mmmm. DATE OF INCIDENT: March 29, 2018
       DATE COMPLAINT FILED: April 1, 2018
       NHTSA/ODI ID: 11082333
       SUMMARY: WRENCH LIGHT IS ON ONCE I START THE CAR
       (STILL IN PARK) IN DRIVEWAY. AFTER DRIVING ABOUT 50
       FEET AND I COME TO A COMPLETE STOP ONCE I HIT THE GAS
       TO ACCELERATE MY CAR DOES NOT GO FORWARD AND IF IT
       DOES IT WILL SLOWLY JUT FORWARD, REPEATS THIS ACTION
       OVER AND OVER AGAIN UNTIL CAR IS TURNED OFF AND
       RESTARTED. ONCE CAR IS RESTARTED THE WRENCH LIGHT
       TURNS OFF. THIS HAS OCCURRED THREE SEPERATE TIMES
       ABOUT TWO TO THREE MONTHS APART EACH TIME. FORD
       CLAIMS THEY ARE UNABLE TO DIAGNOSE THE PROBLEM. I DO
       NOT FEEL SAFE IN MY VEHICLE. VERY SCARY TO TURN IN
       FRONT OF ONCOMING TRAFFIC WHEN YOU DON’T KNOW IF
       YOUR CAR IS GOING TO ACTUALLY ACCELERATE OR NOT.

    nnnn. DATE OF INCIDENT: February 12, 2018
          DATE COMPLAINT FILED: February 20, 2018
          NHTSA/ODI ID: 11073831
          SUMMARY: DEPRESS THE ACCELERATOR AND OFTEN THE
          VEHICLE HAS NO POWER. SPUTTERS AND THEN THE ENGINE
          REVS HIGH AND TAKES OFF. OFTEN DURING DRIVING THE
          RPM GAUGE WILL SPIKE, LOSS OF POWER OCCURS AND THEN
          THE VEHICLE JERKS AND POWER IS RESTORED. DOES NOT
          MATTER THE LENGTH OF TIME THE VEHICLE IS DRIVEN,
          THESE INCIDENTS HAPPEN EVERY DAY, EVERY TIME THE
          VEHICLE IS DRIVEN. JUST PURCHASED THE VEHICLE ON 2-12-
          2018, USED WITH 46XXX MILES ON IT.

    oooo. DATE OF INCIDENT: February 18, 2018
          DATE COMPLAINT FILED: February 18, 2018
          NHTSA/ODI ID: 11073503
          SUMMARY: AT TIMES THERE IS A LOUS CLUNKING WHEN
          GOING FROM PARK TO DRIVE, PARK TO REVERSE, REVERSE TO
          DRIVE AND VICE VERSA. ALSO, THERE IS SOME HARD


                                      232
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.233   Page 233 of 271




          SHIFTING WHEN ACCELERATING.

    pppp. DATE OF INCIDENT: December 29, 2017
          DATE COMPLAINT FILED: January 2, 2018
          NHTSA/ODI ID: 11057941
          SUMMARY: STOPPED IN DRIVE THRU AT FAST FOOD
          RESTAURANT. CAR WAS FINE. GOT READY TO PUT CAR IN
          DRIVE, WOULD NOT MOVE AND COULD NOT CHANGE GEARS,
          COULD NOT REMOVE KEY FROM IGNITION. WHEN TOW TRUCK
          DRIVER ARRIVED, HE NOTICED THAT THE SHIFT LINKAGE
          WAS DISCONNECTED FROM GEAR CHANGER. NO PART IN
          STOCK TO RECONNECT IT, EVEN AFTER CONTACTING
          DEALERSHIP. A CAR THIS NEW SHOULD NOT HAVE THIS
          PROBLEM. ONLY NORMAL DRIVING ACTIVITY AND REGULAR
          MAINTENANCE.

    qqqq. DATE OF INCIDENT: October 14, 2017
          DATE COMPLAINT FILED: November 14, 2017
          NHTSA/ODI ID: 11045981
          SUMMARY: THERE HAS BEEN MANY ISSUES WITH THE FRONT
          END OF MY CAR. BOTH STRUTS HAVE BEEN REPLACED AT
          22,000 MILES. THE SWAY BAR LINK WAS ALSO REPLACED.I AM
          NOW AT 23,000 MILES EXPERIENCING A NOISE LIKE A BALL
          JOINT CLUNKING IN THE PASSENGER FRONT AND THE
          DEALERSHIPS CANNOT FIGURE OUT WHAT IS MAKING THE
          NOISE. I HAVE BROUGHT IT TO 2 SEPARATE DEALERSHIPS FOR
          A SYNOPSIS. STILL NOTHING. ALSO, THE TRANSMISSION
          SHIFTS VERY ROUGH AND SLAMS INTO THE NEXT GEAR FROM
          2-3. I PURCHASED THIS CAR FROM SPORT AUTOMOTIVE USED
          CARS ON OCTOBER 2017. EVER SINCE NOTHING BUT ISSUES.
          VERY DISSATISFIED WITH THIS VEHICLE. ESPECIALLY SINCE
          FORDS HAVE ALWAYS BEEN PURCHASED IN MY FAMILY.

    rrrr. DATE OF INCIDENT: July 10, 2017
          DATE COMPLAINT FILED: August 2, 2017
          NHTSA/ODI ID: 11012368
          SUMMARY: RECENTLY, WHILE TRAVELING FROM CHICAGO,
          IL TO LAS VEGAS NEVADA, I EXPERIENCED MECHANICAL
          ISSUES WITH MY 2015 FORD FUSION. THE CAR BROKE DOWN
          IN LAS VEGAS, NEVADA, WHERE I TOOK IT TO A LOCAL


                                      233
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.234   Page 234 of 271




          REPAIR SHOP, DUE TO THE CLOSENESS OF THE WHERE IT
          BROKE DOWN. THE REPAIR SHOP STATED THAT THEY WOULD
          NEED A FEW DAYS TO DIAGNOSE THE VEHICLE.
          UNFORTUNATELY, I HAD NO MORE DAYS TO STAY IN VEGAS,
          AS I NEEDED TO RETURN HOME. THUS, I FLEW BACK TO
          CHICAGO, AND LEFT MY CAR IN LAS VEGAS, NEVADA IN THE
          CARE OF THE REPAIR SHOP FOR TESTING AND DIAGNOSIS AND
          REPAIR.

          THE REPAIR SHOP CALLED AND STATED THAT MY CAR
          NEEDED A NEW TRANSMISSION. THIS BEFUDDLED ME, AS MY
          CAR WAS JUST BARELY TWO YEARS OLD AND HAS LOW
          MILEAGE. UPON DOING SOME RESEARCH, I FOUND THAT FORD
          FUSIONS FROM 2013-2016 HAVE KNOWN MECHANICAL ISSUES
          WITH THE TRANSMISSION AND MANY HAVE ALREADY BEEN
          RECALLED.

          I CALLED THE FORD CORPORATE OFFICE AFTER THE REPAIR
          SHOP ADVISED THAT THE TRANSMISSION NEEDED
          REPLACING. I WAS ADVISED TO HAVE THE VEHICLE TOWED
          TO A FORD DEALERSHIP. I HAD THE CAR TOWED TO FRIENDLY
          FORD, WHERE I AM WAITING FOR THE DIAGNOSIS TO BE
          COMPLETED. HOWEVER, I WAS ALREADY ADVISED THAT IF IN
          FACT THE TRANSMISSION NEEDS TO BE REPLACED, IT WOULD
          BE TAKE APPROXIMATELY 4-6 WEEKS TO BE COMPLETED.
          THIS PRESENTS A TREMENDOUS INCONVENIENCE TO ME, AS I
          AM IN CHICAGO AND MY VEHICLE IS 1800 MILES AWAY FROM
          ME, ESSENTIALLY USELESS TO MY DAY TO DAY ACTIVITIES
          WHICH INCLUDE SCHOOL, WORK, DOCTORS’ APPOINTMENT
          ETC. I AM A FULL-TIME STUDENT, AND WORK FULL TIME.
          UNFORTUNATELY, RECENTLY I HAVE BECOME VERY ILL AND
          HAVE HAD TO CATCH RIDES TO MY VARIOUS DOCTORS’
          APPOINTMENTS.     GETTING     AROUND     HAS     BEEN
          SIGNIFICANTLY CHALLENGING WITH NO VEHICLE.

          I BELIEVE THAT FORD KNEW THAT THERE WERE
          TRANSMISSION FAILURES ON AND FAILED TO RECALL ALL OF
          THEM TO SAVE MONEY, AND AVOID EXPENSIVE REPAIR
          COSTS ON POORLY



                                      234
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.235   Page 235 of 271




    ssss. DATE OF INCIDENT: April 1, 2017
          DATE COMPLAINT FILED: April 24, 2017
          NHTSA/ODI ID: 10980249
          SUMMARY: TL* THE CONTACT OWNS A 2015 FORD FUSION.
          WHILE DRIVING VARIOUS SPEEDS OR AFTER STOPPING THE
          VEHICLE, IT STALLED WITHOUT WARNING INTERMITTENTLY.
          THE FAILURE RECURRED EIGHT TIMES. THE VEHICLE WAS
          ABLE TO BE RESTARTED. THE VEHICLE WAS TAKEN TO THE
          DEALER, BUT THE FAILURE WAS UNABLE TO BE DUPLICATED.
          THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
          NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS
          13,000.

            UPDATED 10/31/2017*JS

    tttt.   DATE OF INCIDENT: March 1, 2015
            DATE COMPLAINT FILED: April 5, 2017
            NHTSA/ODI ID: 10970828
            SUMMARY: I'VE HAD STEERING AND TRANSMISSION ISSUES
            SINCE I PURCHASED THIS CAR THAT CAN'T BE AND/OR WON'T
            BE ADDRESSED BY THE DEALER. THE CAR IS VERY HARD TO
            KEEP IN THE LANE ESPECIALLY ON THE EXPRESSWAY. THE
            TRANSMISSION SHIFTS VERY HARD UPON ACCELERATION
            AND DECELERATION. THE SUSPENSION IS WEAK MAKING THE
            CAR SEEM AS IF IT'S SINKING ON THE DRIVERS SIDE AND
            BOUNCES WAY TOO MUCH AS WELL AS THE SWAYING AS THE
            CAR IS DRIVEN AND HAS WHERE ROLL ON TURNS. THE
            VEHICLE SITS TOO LOW TO CLEAR ALL DRIVE WAYS AND THE
            WIPERS DON'T CLEAR THE WINDOWS PROPERLY. THE FRONT
            WINDOW ALWAYS GETS FOGGY CAUSING THE HEAT OR AC TO
            BE USED CONSTANTLY.

    uuuu. DATE OF INCIDENT: November 15, 2016
          DATE COMPLAINT FILED: November 17, 2016
          NHTSA/ODI ID: 10926644
          SUMMARY: THE 2015 FUSION HAD A SURGE AND THE CAR
          JERKED FORWARD. MY WIFE SAID THAT HAPPENED TO HER
          BEFORE. WHEN IT HAPPENED WHEN I WAS IN THE CAR
          DRIVING IT WE BOTH LOOKED AT EACH OTHER. THIS
          HAPPENED TO US WITH THE 2010 RAV4 AND THE 2009 SIENNE


                                      235
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.236   Page 236 of 271




          THAT CRASHED INTO A TREE. PLEASE CHECK THIS CAR FOR A
          COMPUTER PROBLEM.

  vvvv.   DATE OF INCIDENT: June 22, 2015
          DATE COMPLAINT FILED: June 23, 2015
          NHTSA/ODI ID: 10726908
          SUMMARY: ON MORE THAN THREE OCCASIONS, THE
          VEHICLE'S ENGINE HAS ABRUPTLY SHUT DOWN WHILE
          DRIVING OR COMING TO COMPLETE STOP WHEN THE GEAR
          WAS IN THE DRIVE POSITION. THIS HAS ALSO OCCURRED
          WHILE DRIVING OVER 60 MPH ON THE EXPRESSWAY AND IT
          POSES A GRAVE DANGER AND SAFETY RISK. WHEN THE
          INCIDENTS OCCURRED, THE CONSOLE DISPLAY READ
          "TRANSMISSION NOT IN PARK". AFTER THE FIRST TWO
          INCIDENTS, THE VEHICLE WAS RETURNED TO ROD BAKER
          FORD IN JOLIET, ILLINOIS FOR SERVICE (PURCHASE
          LOCATION). THEY STATED THAT THEY COULD NOT IDENTIFY
          THE PROBLEM, BUT I BELIEVE THAT THEY DID NOT CONTACT
          FORD OR TAKE THE NECESSARY STEPS TO FIX THIS SERIOUS
          DEFECT. MOST RECENTLY ON JUNE 22, 2015, THE VEHICLE'S
          ENGINE SHUT DOWN WHILE COMING TO A STOP WHEN THE
          GEAR WAS IN DRIVE......THERE IS A SERIOUS AND
          POTENTIALLY LIFE-THREATENING DEFECT WITH MY 2015
          FORD FUSION AND IT MUST BE REPAIRED OR REPLACED. I
          ALSO SUGGEST THAT FORD BE INFORMED TO ENSURE THAT
          OTHER AFFECTED VEHICLES ARE EITHER REPAIRED OR
          REPLACED. ...UPDATED 09/08/15 *BF

          UPDATED 10/26/2017*CN

          2016 Ford Fusion

    wwww. DATE OF INCIDENT: February 18, 2019
        DATE COMPLAINT FILED: February 18, 2019
        NHTSA/ODI ID: 11180969
        SUMMARY: TRANSMISSION SLIPPING DESPITE CAR ONLY
        BEING 2 YEARS OLD. IT HAS ALSO HAD ELECTRICAL ISSUES.
        MUST REPLACE ENTIRE TRANSMISSION

    xxxx. DATE OF INCIDENT: December 5, 2018


                                      236
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.237   Page 237 of 271




          DATE COMPLAINT FILED: December 7, 2018
          NHTSA/ODI ID: 11156754
          SUMMARY: VEHICLE SHIFTS HARD AND SLIPS WHEN
          SHIFTING INTO 2ND AND 3RD GEARS WHEN THE
          TRANSMISSION IS COLD

    yyyy. DATE OF INCIDENT: February 1, 2018
          DATE COMPLAINT FILED: November 19, 2018
          NHTSA/ODI ID: 11152552
          SUMMARY: EXTREMELY HARD SHIFTS WITH HESITATION
          JUST PRIOR. IHAVE TAKEN THE VEHICLE IN AND HAVE BEEN
          TOLD THEY CANNOT REPEAT THE PROBLEM AND THE
          SHIFTING IS NORMAL.

          (THE MILEAGE AND DATE ARE APPROXIMATE AS THE
          PROBLEM IS ONGOING)

    zzzz. DATE OF INCIDENT: October 16, 2018
          DATE COMPLAINT FILED: October 17, 2018
          NHTSA/ODI ID: 11141045
          SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION.
          AFTER STARTING THE VEHICLE AND SWITCHING THE SHIFTER
          INTO REVERSE, THE TRANSMISSION WOULD NOT REMAIN IN
          GEAR. THE VEHICLE WAS UNABLE TO BE DRIVEN DUE TO THE
          FAILURE. THE VEHICLE WAS TOWED TO THE LOCAL DEALER
          (PARKS FORD, 3333 N. MAIN ST., GAINESVILLE, FL) WHERE IT
          WAS DIAGNOSED THAT THE BUSHING WIRE FROM THE
          TRANSMISSION SHIFT CABLE FRACTURED AND NEEDED TO BE
          REPLACED. THE VEHICLE WAS NOT REPAIRED. THE
          MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
          CONTACT WAS INFORMED THAT THE VIN WAS NOT INCLUDED
          IN NHTSA CAMPAIGN NUMBER: 18V471000 (POWER TRAIN),
          ALTHOUGH THE FAILURE WAS THE SAME. THE FAILURE
          MILEAGE WAS 68,000.

   aaaaa. DATE OF INCIDENT: October 17, 2018
          DATE COMPLAINT FILED: October 17, 2018
          NHTSA/ODI ID: 11141044
          SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION.
          WHILE DRIVING APPROXIMATELY 10 MPH, THE VEHICLE


                                      237
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.238   Page 238 of 271




          CAME TO A STOP AND FAILED TO ENGAGE IN PARK. THE
          CONTACT DEPRESSED THE BRAKE PEDAL AND APPLIED THE
          EMERGENCY BRAKE. THE VEHICLE WAS DRIVEN TO D-
          PATRICK FORD LINCOLN (1100 E WALNUT STREET,
          EVANSVILLE, IN 47714) WHERE IT WAS DIAGNOSED THAT THE
          SHIFT CABLE WAS FRACTURED AND NEEDED REPLACEMENT.
          THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
          NOTIFIED OF THE FAILURE. THE APPROXIMATE FAILURE
          MILEAGE WAS 84,395.

   bbbbb. DATE OF INCIDENT: May 1, 2018
          DATE COMPLAINT FILED: August 24, 2018
          NHTSA/ODI ID: 11122108
          SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION.
          THE CONTACT STATED THAT THE TRANSMISSION WAS IN A
          DIFFERENT GEAR THAN THE GEAR THAT WAS SELECTED BY
          THE CONTACT. AFTER REVERSING, THE CONTACT CHANGED
          THE GEAR TO DRIVE, BUT THE VEHICLE KEPT REVERSING. THE
          VEHICLE WAS TOWED TO SUNRISE FORD (5435 US-1, FORT
          PIERCE, FL 34982, (772) 461-6000) WHERE THE CONTACT WAS
          INFORMED THAT THE BUSHING NEEDED TO BE REPLACED.
          THE VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
          MADE AWARE OF THE FAILURE. THE FAILURE MILEAGE WAS
          UNKNOWN.

   ccccc. DATE OF INCIDENT: August 2, 2018
          DATE COMPLAINT FILED: August 6, 2018
          NHTSA/ODI ID: 11115907
          SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION.
          WHILE DRIVING 80 MPH, THE VEHICLE HESITATED AND AN
          ABNORMAL GRINDING NOISE WAS HEARD WHEN SHIFTING
          GEARS. THE CONTACT STATED THAT THE CHECK ENGINE
          WARNING INDICATOR ILLUMINATED. THE CONTACT CALLED
          SUNRISE BUICK GMC COVINGTON PIKE AT (901) 372-8000 (1800
          COVINGTON PIKE, MEMPHIS, TN 38128) AND WAS INFORMED
          TO CALL NHTSA. THE VEHICLE WAS NOT DIAGNOSED OR
          REPAIRED. THE MANUFACTURER WAS NOTIFIED AND ALSO
          ADVISED THE CONTACT TO CALL NHTSA. THE FAILURE
          MILEAGE WAS 74,000.



                                      238
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.239   Page 239 of 271




   ddddd. DATE OF INCIDENT: March 22, 2018
          DATE COMPLAINT FILED: March 22, 2018
          NHTSA/ODI ID: 11080845
          SUMMARY: SHAKING NO POWER WON’T ACCELERATE AND
          JERKING WHEN BACKING UP

   eeeee. DATE OF INCIDENT: September 11, 2017
          DATE COMPLAINT FILED: November 11, 2017
          NHTSA/ODI ID: 11045301
          SUMMARY: HARSH OR DELAYED SHIFTING WHEN STARTING
          FROM A STOPPED POSITION OR AFTER SLOWING IN TRAFFIC
          AND TRYING TO ACCELERATE. HAPPENS IN DRIVE AND
          REVERSE. I BOUGHT THE CAR NEW AND HAS BEEN
          HAPPENING SINCE. ONLY 1150 MILES ON CAR AT THIS TIME.
          HAVE TAKEN TO DEALERSHIP SEVERAL TIMES WITH NO
          RESOLUTION.

   fffff.   DATE OF INCIDENT: October 29, 2016
            DATE COMPLAINT FILED: October 30, 2016
            NHTSA/ODI ID: 10920122
            SUMMARY: 4TH TIME: ENGINE MISSES, VIOLENT SHAKING
            LIKE TORQUE CONVERTER IS CONNECTED, GAS PEDAL NOT
            RESPONSIVE, DASH BOARD LIGHTS UP WITH A WRENCH.
            OWNERS MANUAL SAYS GO TO DEALER ASAP. BEEN TO
            DEALER     ONCE,    THEY      SAID   A  TRANSMISSION
            REPROGRAMMING WAS NECESSARY. NOW IT HAS HAPPENED
            AGAIN WITHIN 12 DAYS OF BEING "FIXED". THIS IS VERY
            DANGEROUS WHEN DRIVING AT HIGHWAY SPEED, OR ANY
            SPEED FOR THAT MATTER, AND THE CAR DIES AND SHAKES
            AND JOLTS. THIS HAS HAPPENED AT 25 MPH AND 50 MPH. ONE
            TIME IN HEAVY TRAFFIC ON A HILL AND I COULDN'T GET UP
            THE HILL AND JUST HAD TO BLOCK TRAFFIC. HELP! IF I CAN
            MAKE IT, BACK TO THE DEALER TOMORROW. *TR

   ggggg. DATE OF INCIDENT: September 19, 2016
          DATE COMPLAINT FILED: September 28, 2016
          NHTSA/ODI ID: 10910232
          SUMMARY: WHILE TRAVELING ON BUSINESS MY 2016 FORD
          FUSION FLEET VEHICLE SUDDENLY LOST POWER TO THE
          ACCELERATOR AND BEGAN VIBRATING. THE GAS PEDAL


                                      239
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.240   Page 240 of 271




          COULD BE PRESSED BUT HAD NO AFFECT AS IF IT HAD BEEN
          DISCONNECTED AND AN ORANGE WRENCH APPEARED
          STATING SEE MANUAL. I WAS TRAVELING APPROXIMATELY
          70 MILES AN HOUR AT THE TIME (CRUISE CONTROL WAS SET
          AND HAD BEEN AT THIS SPEED FOR SOME TIME, NO RECENT
          ACCELERATION HAD OCCURRED). WHEN IT HAPPENED, I WAS
          IN THE MIDDLE OF A HIGHWAY CONSTRUCTION ZONE WITH
          NO SHOULDER. I WENT TO TAP THE BRAKE TO SEE IF IT WAS
          STILL FUNCTIONING AND WHEN I REACHED FOR IT WITH MY
          FOOT IT WAS ALREADY PARTIALLY DEPRESSED AND WHEN I
          TAPPED IT THE CAR FELT LIKE THE BRAKES HAD LOCKED OR
          WERE FOR SOME REASON EXTREMELY SENSITIVE CAUSING
          ME TO RAPIDLY DECELERATE ALMOST CAUSING AN
          ACCIDENT SINCE PEOPLE WERE TRAVELING BEHIND ME.
          AFTER THAT HAPPENED I DECIDED I HAD NO OTHER OPTION
          AND MOVED OFF TO THE RIGHT BETWEEN THE CONES AND
          BROUGHT THE VEHICLE TO A COMPLETE STOP. WHEN I WAS
          AT A COMPLETE STOP THE VIBRATING INTENSIFIED BRIEFLY
          BEFORE I WAS ABLE TO SHUT THE CAR OFF. I WAITED 5 OR 10
          SECONDS AND TURNED THE CAR BACK ON AND IT SEEMED TO
          WORK FINE. I COMPLETED THE REMAINING 60-70 MILES OF MY
          DRIVE AND HAVE MADE A FEW 50-100 MILE TRIPS SINCE
          WITHOUT IT OCCURRING AGAIN SO I THOUGHT IT WAS A
          FLUKE THING UNTIL I GOT AN EMAIL FROM THE FLEET
          COMPANY STATING THIS IS A KNOWN ISSUE, I AM SCHEDULED
          TO BRING THE CAR IN FOR REPAIR NOW. THE INCIDENT
          OCCURRED AT APPROXIMATELY 12,000 MILES.

   hhhhh. DATE OF INCIDENT: July 27, 2015
          DATE COMPLAINT FILED: August 21, 2015
          NHTSA/ODI ID: 10750248
          SUMMARY: TL* THE CONTACT OWNS A 2016 FORD FUSION.
          WHILE    DRIVING     APPROXIMATELY    65  MPH,   THE
          TRANSMISSION SLIPPED WHEN SHIFTED INTO SECOND OR
          THIRD GEAR. IN ADDITION, THE CONTACT MENTIONED THAT
          WHEN THE ACCELERATOR PEDAL WAS DEPRESSED, THERE
          WAS AN ABNORMAL NOISE COMING FROM THE FRONT OF THE
          VEHICLE. THE VEHICLE WAS TAKEN TO A DEALER WHERE THE
          TECHNICIAN INFORMED THE CONTACT THAT THE VEHICLE
          WAS OPERATING AS DESIGNED. THE MANUFACTURER WAS


                                      240
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.241   Page 241 of 271




            NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE WAS 2,000.

            2017 Ford Fusion

   iiiii.   DATE OF INCIDENT: November 21, 2018
            DATE COMPLAINT FILED: November 26, 2018
            NHTSA/ODI ID: 11153731
            SUMMARY: TL* THE CONTACT OWNS A 2017 FORD FUSION.
            WHILE THE VEHICLE WAS STATIONARY WITH THE BRAKE
            PEDAL DEPRESSED, THE TRANSMISSION FAILED. THE
            CONTACT ATTEMPTED TO PLACE THE VEHICLE IN THE DRIVE
            POSITION AND THE GEAR BECAME STUCK IN THE PARK
            POSITION. ALSO, THE "SHIFT SYSTEM FAULT, SEE MANUAL"
            MESSAGE APPEARED. THE VEHICLE WAS TOWED TO FIVE
            STAR FORD STONE MOUNTAIN (3800 US-78, SNELLVILLE,
            GEORGIA 30039, (678) 384-4242) WHERE IT WAS DIAGNOSED
            THAT THE CABLE BUSHING WITHIN THE TRANSMISSION WAS
            FAULTY AND NEEDED TO BE REPLACED. IN ADDITION, THE
            DEALER REFERENCED NHTSA CAMPAIGN NUMBER: 18V471000
            (POWER TRAIN) AS A POTENTIAL CAUSE OF THE FAILURE. THE
            VEHICLE WAS NOT REPAIRED. THE MANUFACTURER WAS
            MADE AWARE OF THE FAILURE AND REFERRED THE CONTACT
            TO NHTSA. THE FAILURE MILEAGE WAS APPROXIMATELY
            71,000.

   jjjjj.   DATE OF INCIDENT: October 9, 2018
            DATE COMPLAINT FILED: October 11, 2018
            NHTSA/ODI ID: 11139680
            SUMMARY: ON MAY 13, 2017 OR THERE ABOUT MY 2017 FORD
            FUSION FROM A STOPPED DURING TAKE OFF ACCELERATED
            VERY FAST ALMOST CAUSING ME TO RUN INTO THE REAR OF
            ANOTHER VEHICLE. ON MAY 15, 2017 I TOOK MY CAR IN FOR
            SERVICE AND TOLD TECHNICIAN ABOUT IT. HE COULD NOT
            FIND A PROBLEM. AGAIN, ON SEPTEMBER 20, 2017 I TOOK MY
            CAR IN SPECIFICALLY TO HAVE THE ACCELERATION
            PROBLEM CHECKED OUT AND AGAIN NO PROBLEM WAS
            FOUND. I WAS TOLD TO BRING THE VEHICLE IN SOON AS IT
            HAPPENED. ON OCTOBER 10, 2017 TAKING OFF FROM A
            STATIONARY POSITION I TOOK OFF AFTER LIGHT TURNED
            GREEN AND THE CAR JUST TOOK OFF ACCELERATING IN A


                                      241
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.242   Page 242 of 271




          CURVE CAUSING ME TO LOSE CONTROL AND I RAN INTO A
          TREE.

    kkkkk. DATE OF INCIDENT: August 29, 2018
           DATE COMPLAINT FILED: August 30, 2018
           NHTSA/ODI ID: 11123548
           SUMMARY: TL* THE CONTACT OWNS A 2017 FORD FUSION.
           THE CONTACT STATED THAT THERE WAS A SUDDEN LOSS OF
           POWER, VARIOUS WARNING INDICATORS AND GAUGES
           ILLUMINATED ON THE INSTRUMENT PANEL, AND THE
           VEHICLE STALLED. THE CONTACT MADE SEVERAL ATTEMPTS
           TO RESTART THE VEHICLE AND MANEUVER THE GEAR
           SHIFTER FROM THE PARK POSITION, BUT IT WAS EXTREMELY
           DIFFICULT. THE VEHICLE WAS CAUTIOUSLY DRIVEN TO
           CRATER LAKE FORD LINCOLN (2611 BIDDLE RD, MEDFORD, OR
           97504, (541) 887-6176). AN APPOINTMENT WAS MADE TO HAVE
           THE VEHICLE DIAGNOSED. THE VEHICLE WAS NOT REPAIRED.
           THE MANUFACTURER WAS NOTIFIED OF THE FAILURE. THE
           VIN AND FAILURE MILEAGE WERE NOT AVAILABLE.

 lllll.   DATE OF INCIDENT: August 7, 2018
          DATE COMPLAINT FILED: August 9, 2018
          NHTSA/ODI ID: 11118727
          SUMMARY: IN MAY 2017 MY FORD FUSION SPORT LOST
          POWER TO THE WHEELS WHILE ACCELERATING, I WAS ABLE
          TO BRAKE AND COAST TO A STOP ON THE SIDE OF THE ROAD.
          TURNED VEHICLE OFF AND ISSUE WENT AWAY. TOOK CAR TO
          BOB RORHMAN DEALERSHIP IN SCHAUMBURG IL, FORD AND
          DEALERSHIP STATES NTF, NO TROUBLE FOUND, FORD
          CORPORATE SERVICE MANAGERS ALSO SAID NTF, CASE FILE
          12313619-N2S9X3. ON AUGUST 7TH, 2018 THE ISSUE HAPPENED
          AGAIN AS I WAS LEAVING WORK, I ACCELERATED AND CAR
          WENT INTO LIMP MODE. I PROCEEDED TO THE SIDE OF THE
          ROAD AS I WAS GETTING HONKED AT BY OTHER DRIVERS,
          TURNED CAR OFF AND ON AND THE ISSUE WENT AWAY. I
          OPENED A NEW CASE FILE WITH FORD CAS15469320 ON
          8/9/2018. THE ETB HAS BEEN AN ISSUE IN THE PAST,
          REFERENCE “CUSTOMER SATISFACTION PROGRAM (13N03)”. I
          DEEM THIS A CRITICAL SAFETY CONCERN, IF I WAS A FORD
          ENGINEER ON MY FMEA THIS FAILURE MODE SEVERITY IS A


                                      242
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19   PageID.243   Page 243 of 271




          10, I WORK IN AUTOMOTIVE. I HAVE PHOTOS AND VIDEOS OF
          THE INCIDENT.

   mmmmm. DATE OF INCIDENT: June 12, 2018
       DATE COMPLAINT FILED: June 12, 2018
       NHTSA/ODI ID: 11101494
       SUMMARY: TL* THE CONTACT WAS DRIVING A 2017 FORD
       FUSION. WHILE DRIVING 70 MPH, THE VEHICLE LOST POWER.
       THERE WERE NO WARNING INDICATORS ILLUMINATED PRIOR
       TO THE FAILURE. THE VEHICLE WAS TOWED TO THE DEALER
       (AUTONATION FORD WHITE BEAR LAKE, 1493 CO RD E EAST,
       WHITE BEAR LAKE, MN 55110) WHERE IT WAS AWAITING
       DIAGNOSTIC TESTING AND REPAIRS. THE MANUFACTURER
       WAS NOT NOTIFIED OF THE FAILURE. THE FAILURE MILEAGE
       WAS 14,600. *TT

   nnnnn. DATE OF INCIDENT: February 17, 2018
          DATE COMPLAINT FILED: February 20, 2018
          NHTSA/ODI ID: 11073850
          SUMMARY: CAR WAS ACCELERATING ON THE HIGHWAY AT
          ABOUT 50 MPH AND OUT OF NO WHERE CAR SHIFTS VERY
          HARD AND ALL POWER IS LOST. HAD TO LIMP TO THE SIDE OF
          THE HIGHWAY AND SHUT IT OFF. THIS WAS VERY
          DANGEROUS. AFTER A RESTART IT SEEMED TO ACT FINE
          UNTIL TODAY WHEN THE SAME THING HAPPENED ON A
          LOCAL ROAD AT ABOUT 20 MPH.

   ooooo. DATE OF INCIDENT: December 15, 2017
          DATE COMPLAINT FILED: December 30, 2017
          NHTSA/ODI ID: 11057640
          SUMMARY: CAR SHUT OFF WHILE STOPPED AT A RED LIGHT
          WITH NO WARNING AND THEN WHEN I WENT TO RESUME
          DRIVING THE CAR SAID IT WAS IN ACCESSORY MODE. I
          STARTED TO ROLL BACK AS I TOOK MY FOOT OFF THE BRAKE.
          I WAS ABLE TO TURN OFF THE CAR AND RESTART IT. I PULLED
          OVER FOR A LITTLE WHILE AND STOPPED AND RESTARTED
          THE VEHICLE SEVERAL TIMES BEFORE FEELING SAFE TO
          PROCEED. THERE WERE SEVERAL OTHER CARS BEHIND ME
          WHEN THIS OCCURRED AND I AM THANKFUL I DID NOT ROLL
          BACK INTO ONE OF THEM. I TOOK IT TO THE DEALERSHIP AND


                                      243
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19     PageID.244   Page 244 of 271




             THEY WERE UNABLE TO TELL ME WHAT CAUSED THIS
             PROBLEM. THEY SAID THERE WERE UNAWARE OF ANY ISSUES
             LIKE THIS.

             I HOWEVER HAD AN ISSUE WITH THE TRANSMISSION AS WELL
             THAT WAS CAUSING A HARSH SHIFT THAT I WAS TAKING THE
             CAR IN FOR REPAIRS FOR. THERE IS ONLY 10821 MILES ON THIS
             VEHICLE AND IT IS STILL UNDER WARRANTY. THE
             DEALERSHIP HAD MY VEHICLE FOR 2 WEEKS AND HAS
             REPLACED THE CLUTCHES, SEALS, AND BUSHING ACCORDING
             TO THE REPORT WE RECEIVED. I DO NOT FEEL AS THOUGH A
             NEW CAR SHOULD HAVE TRANSMISSION ISSUES THIS SOON. I
             AM CONCERNED IF OTHERS WOULD FIND THE SAME ISSUES
             WITH THE NEW FUSION SPORT.

   ppppp. DATE OF INCIDENT: March 6, 2017
          DATE COMPLAINT FILED: April 11, 2017
          NHTSA/ODI ID: 10971844
          SUMMARY: TL* THE CONTACT OWNS A 2017 FORD FUSION.
          WHILE DRIVING VARIOUS SPEEDS, THE VEHICLE STALLED
          WITHOUT WARNING. THE VEHICLE WAS TAKEN TO A DEALER
          WHERE IT WAS DIAGNOSED THAT THE SHIFT MODEM FAILED
          AND NEEDED TO BE REPLACED. THE VEHICLE WAS REPAIRED,
          BUT THE FAILURE RECURRED. THE VEHICLE WAS TAKEN
          BACK TO THE DEALER, BUT WAS NOT DIAGNOSED OR
          REPAIRED. THE MANUFACTURER WAS NOT NOTIFIED OF THE
          FAILURE. THE FAILURE MILEAGE WAS 7,000.

     Ford Had Superior and Exclusive Knowledge of the 6F35 Transmission
                                      Defect
       223. Ford had superior and exclusive knowledge of the Transmission

 Defect and knew or should have known that the defect was not known or

 reasonably discoverable by Plaintiffs before they purchased or leased their Fusion

 Vehicles.



                                        244
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.245    Page 245 of 271




       224. Plaintiffs are informed and believe and based thereon allege that

 before Plaintiffs purchased their respective Fusion Vehicles, and since at least

 2009, Ford knew about the Transmission Defect through sources in its exclusive

 and/or superior knowledge, including pre-release testing data, early consumer

 complaints to Ford and its dealers who are their agents for vehicle repairs, testing

 conducted in response to those complaints, high failure rates and replacement part

 sales data, consumer complaints to NHTSA (which Ford monitors), by developing

 technical service bulletins in an effort to address the Transmission Defect, and

 through other aggregate data from Ford dealers about the problem.

       225. Ford is experienced in the design and manufacture of consumer

 vehicles. As an experienced manufacturer, Ford conducts tests, including pre-sale

 durability testing, on incoming components, including the 6F35 Transmission, to

 verify the parts are free from defect and align with Ford’s specifications. Thus,

 Ford knew or should have known the 6F35 Transmission was defective and prone

 to put drivers in a dangerous position due to the inherent risk of the defect.

       226. Additionally, on information and belief, Ford knew of the impact of

 this defect from the sheer number of reports received from dealerships. Ford

 interacts with individual dealerships to identify potential common defects and has

 received numerous reports regarding the Transmission Defect, which led to the

 release of the TSBs. Ford also collects and analyzes field data including, but not



                                          245
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.246    Page 246 of 271




 limited to, repair requests made at dealerships, technical reports prepared by

 engineers who have reviewed vehicles for which warranty coverage is being

 requested, parts sales reports, and warranty claims data.

       227. Ford’s warranty department similarly analyzes and collects data

 submitted by its dealerships in order to identify trends in its vehicles. It is Ford’s

 policy that when a repair is made under warranty the dealership must provide Ford

 with detailed documentation of the problem and the fix employed to correct it.

 Dealerships have an incentive to provide detailed information to Ford, because they

 will be reimbursed for any repairs if the justification is sufficiently detailed.

       228. Indeed, shortly after the Fusion Vehicles were introduced to

 consumers, including Plaintiffs, Ford began rolling out a continuous series of

 Technical Service Bulletins (“TSBs”) in respect of the Transmission Defects

 and/or the Fusion Vehicles’ powertrain, including but not limited to, Customer

 Satisfaction Program and/or TSB Nos. 15-0079, 16-0043, 16B35-S1, AS-21687,

 AS-21769, ASI-32210, ASI-32216, ASI-32332, ASI-44301, ASI-44400, ASI-

 44551, ASI-45239, CSP-10B13, CSP-13B07, CSP-14N02, SB-21431, SB-21509,

 SB-44300, SSM 45926, SSM 46098, SSM 46266, SSM 46355, SSM 46466, SSM

 46900, SSM 47000, SSM 47170, SSM-45800, SSM-45815, TSB 16-0111, TSB

 16-0125, TSB 16-2037, TSB 16B35, TSB 17-0039, TSB 17-2072, TSB 18-2328,

 TSB-11-5-2, TSB-13-5-21, TSB-13-5-24, TSB-13-5-5, TSB-13-6-16, TSB-13-6-



                                           246
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.247     Page 247 of 271




 28, TSB-14-0020, TSB-14-0024, TSB-14-0056, TSB-14-0074, TSB-14-0085,

 TSB-14-0106, TSB-14-0129, TSB-14-0176, TSB-15-0121, TSB-16-0092, TSB16-

 0095, TSB16-0105, TSB17-2192 and TSB17-2215.

       229. On information and belief, each TSB issued by Ford was approved by

 managers, directors, and/or executives at Ford. Therefore, on information and

 belief, Ford’s managers, directors, and/or executives knew, or should have known,

 about the 6F35 Transmission Defect, but refused to disclose the Transmission

 Defect to prospective purchaser and owners, and/or actively concealed the

 Transmission Defect.

       230. The existence of the Transmission Defect is a material fact that a

 reasonable consumer would consider when deciding whether to purchase or lease

 a Fusion vehicle. Had Plaintiffs known that the Fusion Vehicles were equipped

 with transmissions subject to premature failure, they would not have purchased or

 leased them at all.

       231. Reasonable consumers, like Plaintiffs, reasonably expect that a

 vehicle’s transmission is safe, will function in a manner that will not pose a safety

 risk, and is free from defects. Plaintiffs further reasonably expect that Ford will not

 sell or lease vehicles with known safety defects, such as the 6F35 Transmission

 Defect, and will disclose any such defects to its consumers when it learns of them.

 Plaintiffs did not expect Ford to fail to disclose the Transmission Defect to them



                                          247
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.248    Page 248 of 271




 and to continually deny it.

           Ford Has Actively Concealed the 6F35 Transmission Defect

       232. Despite its knowledge of the Transmission Defect in the Fusion

 Vehicles, Ford actively concealed the existence and nature of the defect from

 Plaintiffs. Specifically, Ford failed to disclose or actively concealed at and after the

 time of purchase, lease, or repair:

       (a) all known material defects or material nonconformity of the Fusion

            Vehicles, including the defects pertaining to their 6F35 Transmissions;

       (b) that the Fusion Vehicles, including their 6F35 Transmissions, were not

            in good working order, were defective, and were not fit for their

            intended purposes; and

       (c) that the Fusion Vehicles and their 6F35 Transmissions were defective,

            despite the fact that Ford learned of such defects as early as 2009, if not

            before.

       233. When consumers present their Fusion Vehicles to an authorized Ford

 dealer for 6F35 Transmission repairs, rather than repair the problem under warranty,

 Ford dealers either inform consumers that their vehicles are functioning properly or

 conduct repairs that merely mask the 6F35 Transmission Defect.

       234. Ford has caused Plaintiffs to expend money and/or time at its

 dealerships to diagnose, repair or replace the Fusion Vehicles’ 6F35 Transmissions



                                           248
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.249    Page 249 of 271




 and/or related components, despite Ford’s knowledge of the 6F35 Transmission

 Defect.

                 Ford Has Unjustly Retained a Substantial Benefit

       235. On information and belief, Plaintiffs allege that Ford unlawfully failed

 to disclose the 6F35 Transmission Defect to induce them to purchase or lease their

 Fusion Vehicles.

       236. Plaintiffs allege further that Ford engaged in deceptive acts and/or

 practices pertaining to all transactions involving Plaintiffs’ Fusion Vehicles.

       237. For all the reasons alleged, supra, Plaintiffs further allege that Ford

 unlawfully induced them to purchase their respective Fusion Vehicles by concealing

 a material fact (the defective 6F35 Transmission) and that they would have paid

 substantially less for their Fusion Vehicles, or not purchased them at all, had they

 known of the Transmission Defect.

       238. Accordingly, Ford’s ill-gotten gains, benefits accrued in the form of

 increased sales and profits resulting from the material omissions that did – and likely

 will continue to –deceive consumers, should be disgorged.

  All Statute of Limitations Periods are Tolled by the Discovery Rule and the

                       Doctrine of Fraudulent Concealment

       239. Ford misrepresented the qualities of the 6F35 Transmission in

 Plaintiffs’ Fusion Vehicles at the time of the sale of the vehicles. Ford also concealed



                                           249
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.250    Page 250 of 271




 the fact that the 6F35 Transmission was defective.

          240. Ford continued to misrepresent its ability to repair Plaintiffs’ vehicles

 in conformity with the warranty throughout the warranty period.

          241. At all relevant times, Ford was aware of the defects in the 6F35

 Transmission.

          242. As described in more detail, supra, as early as 2009, if not before, Ford

 knew or should have known about the safety hazard posed by the defective 6F35

 Transmissions, and as early as 2009, Ford began issuing significant technical

 service bulletins to its authorized dealers explaining the widespread issues with the

 6F35 Transmission. At no point prior to the sale of Plaintiffs’ Fusion Vehicles or

 during Plaintiffs’ ownership of their vehicles did Ford or an authorized dealer ever

 inform Plaintiffs of the ongoing Transmission Defect.

          243. Ford had a duty to disclose the concealed facts alleged above because

 Ford knew that Plaintiffs did not know a material fact and further knew that such

 facts were not readily accessible to Plaintiffs because Ford actively concealed those

 facts.

          244. Ford had a duty to disclose the concealed facts alleged above because

 Ford made misrepresentations in its marketing materials and window stickers and

 through its authorized sales representatives about the quality, characteristics, and

 safety of the 6F35 Transmission.



                                            250
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.251    Page 251 of 271




       245. Ford had a duty to disclose the concealed facts alleged above because

 Ford actively concealed material facts in order to induce a false belief.

       246. For example, Ford drafted, produced, and distributed marketing

 brochures to the public containing factual representations about the 6F35

 Transmission. Ford’s marketing brochure for the Vehicle represented that the 6F35

 Transmission had the following qualities:

              a.     a “smooth-shifting 6-speed automatic.” (2010 & 2011 Ford

       Fusion Brochure).

       247. Unfortunately, Plaintiffs’ Fusion Vehicles as delivered to Plaintiffs

 were extremely unresponsive and were not “smooth-shifting,” as Plaintiffs’ drive

 was repeatedly interrupted by jerky shifts and dangerous hesitations. Plaintiffs did

 not experience gear changes that were smooth, linear or responsive – they

 experienced jerky gear changes and hesitation between shifts, which necessitated

 several repairs and repeated reprogramming of the PCM and/or TCM – none of

 which were sufficient to resolve the Transmission Defect.

       248. Ford made such representations (and continued to do so) regarding the

 6F35 Transmissions in Plaintiffs’ Fusion Vehicles despite its extensive internal

 knowledge of the Transmission Defect and other problems.

       249. Ford intended for Plaintiffs to rely on those misrepresentations to

 conceal the fact that the defective 6F35 Transmission could not be repaired.



                                          251
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.252    Page 252 of 271




       250. Prior to the sale of Plaintiffs’ Fusion Vehicles, and at all times

 thereafter, Ford therefore failed to disclose to Plaintiffs the existence of the inherent

 defects in their vehicles, and Ford failed to disclose its inability to repair these

 inherent defects, which prevented Plaintiffs’ vehicles from conforming to their

 applicable warranties. In effect, after the sale of the Fusion Vehicles, Ford

 fraudulently concealed from purchasers and lessees, including Plaintiffs, the fact

 that the dealers were not properly repairing the defects to the 6F35 Transmission,

 and knew that the limited work that Ford had authorized its dealerships to perform

 on those vehicles would not properly repair them.

       251. Because Ford failed to disclose these foregoing facts to Plaintiffs, all

 statute of limitations periods with respect to the sale of Plaintiffs’ Fusion Vehicles

 were tolled by the doctrines of fraudulent concealment, the delayed discovery rule,

 and/or equitable tolling. As alleged herein. Ford wrongfully concealed the fact that:

          1) Plaintiffs’ Fusion Vehicles are equipped with a defective 6F35

              Transmission, and

          2) Ford’s dealerships were making inadequate repairs that were

              incapable of addressing the root cause of the Transmission Defect.

       252. Plaintiffs did not discover the operative facts that are the basis of their

 claims alleged herein because the facts were concealed in confidential and privileged

 documents, which a consumer would not know about and could not obtain.



                                           252
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19       PageID.253     Page 253 of 271




        253. No amount of diligence by Plaintiffs could have led to the discovery of

 these facts because they were kept secret by Ford and therefore, Plaintiffs were not

 at fault for failing to discover these facts.

        254. Plaintiffs did not have actual knowledge of facts sufficient to put them

 on notice. Plaintiffs did not know, or could have known, about Ford’s inability to

 repair the defects in its 6F35 Transmission because, as alleged above, Ford kept this

 information highly confidential, and its dealership agents assured Plaintiffs that its

 repairs were effective.

        255. Further, the running of the statute of limitations period applicable to

 Plaintiffs’ fraudulent concealment / omission claim continues to be tolled because

 Ford continues to deny the existence of the Transmission Defect and its duty to

 disclose it to consumers, including Plaintiffs.

        256. Ford is also equitably estopped from relying on any statute of

 limitation because of its concealment of the defective nature of Plaintiffs’ Fusion

 Vehicles and their 6F35 Transmissions.

                         FIRST CLAIM FOR RELIEF
                BY ALL PLAINTIFFS AGAINST DEFENDANT
   (Violation of the Magnuson-Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.)

        257. Plaintiffs incorporate herein by reference each and every allegation

 contained in the preceding and succeeding paragraphs as though herein fully restated

 and re-alleged.



                                             253
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.254    Page 254 of 271




       258. Plaintiffs bring this action on behalf of themselves against Ford.

       259. This Court has jurisdiction to decide claims brought under 15 U.S.C. §

 2301 by virtue of 28 U.S.C. § 1332 (a)-(d).

       260. Plaintiffs are “consumers” within the meaning of the Magnuson-Moss

 Act, 15 U.S.C. § 2301(3).

       261. Ford is a “supplier” and “warrantor” within the meaning of the

 Magnuson-Moss Act, 15 U.S.C. § 2301(4) and (5), respectively.

       262. The Fusion Vehicles at issue are “consumer products” within the

 meaning of the Magnuson-Moss Act, 15 U.S.C. § 2301(1).

       263. 15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer

 who is damaged by the failure of a warrantor to comply with a written or implied

 warranty.

       264. The amount in controversy of Plaintiffs’ individual claims meets or

 exceeds $75,000 in value. In addition, the amount in controversy meets or exceeds

 $5,000,000 in value (exclusive of interest and costs) on the basis of all claims to be

 determined in this action.

       265. In respect of Plaintiffs’ Fusion Vehicles, Ford provided Plaintiffs with

 “written warranties” and “implied warranties,” which are covered under 15 U.S.C.

 § 2301(6) and (7), respectively.

       266. Said warranties issued by Ford covered Plaintiffs’ Fusion Vehicles,



                                          254
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.255    Page 255 of 271




 including but not limited to the 6F35 Transmission, and which warranted that Ford

 would repair or replace any part that is defective in material or workmanship under

 normal use.

          267. The terms of these warranties became part of the basis of the bargain

 when Plaintiffs purchased their Fusion Vehicles.

          268. Ford breached these written and implied warranties by offering for sale

 and selling defective Fusion Vehicles that were, by construction, defective and

 unsafe, and failing to repair said Fusion Vehicles, thereby subjecting the occupants

 of Plaintiffs' Fusion Vehicles purchased or leased to damages and risks of loss and

 injury.

          269. Ford’s written and implied warranties relate to the future performance

 of its vehicles because it promised that the drivetrain of Plaintiffs' Fusion Vehicles

 would perform adequately for a specified period of time or mileage, whichever came

 first.

          270. Ford has breached and continues to breach its written and implied

 warranties of future performance, thereby damaging Plaintiffs because Plaintiffs'

 Fusion Vehicles fail to perform as represented due to an undisclosed transmission

 defect. Ford fails to fully cover or pay for necessary inspections, repairs and/or

 vehicle replacements for Plaintiffs.

          271. Plaintiffs will suffer irreparable harm if Ford is not ordered to properly



                                            255
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.256    Page 256 of 271




 repair all of Plaintiffs' Fusion Vehicles immediately, offer rescission to Plaintiffs by

 repurchasing their Fusion Vehicles for their full cost, and/or reimburse Plaintiffs for

 the monies they have paid toward their leases, recall all defective Fusion Vehicles

 that are equipped with the defective 6F35 Transmission, and cease and desist from

 marketing, advertising, selling, and leasing Fusion Vehicles.

       272. Ford is under a continuing duty to inform its customers, including

 Plaintiffs, of the nature and existence of potential defects in the Fusion Vehicles.

       273. Such irreparable harm includes, but is not limited to, likely injuries and

 crashes as a result of the defects in Plaintiffs' Fusion Vehicles.

       274. Plaintiffs seek full compensatory damages allowable by law, attorneys’

 fees, costs, punitive damages, restitution, the repair or replacement of their Fusion

 Vehicles, the refund of money paid to own or lease their Fusion Vehicles,

 appropriate equitable relief including injunctive relief, a declaratory judgment, a

 court order enjoining Ford's wrongful acts and practices, and any other relief to

 which Plaintiffs may be entitled.

                       SECOND CLAIM FOR RELIEF
                BY ALL PLAINTIFFS AGAINST DEFENDANT
  (Violation of the Michigan Consumer Protection Act, MCL 445.901, et seq.)

       275. Plaintiffs incorporate herein by reference each and every allegation

 contained in the preceding and succeeding paragraphs as though herein fully restated

 and re-alleged.



                                           256
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19          PageID.257    Page 257 of 271




        276. Plaintiffs bring this action on behalf of themselves against Ford.

        277. Plaintiffs are “persons” as defined in the Michigan Consumer

 Protection Act, MCL 445.902(d).

        278. The transactions complained of herein constitute “trade or commerce”

 as defined in the Michigan Consumer Protection Act, MCL 445.902(g).

        279. Ford engaged in the following unfair, unconscionable, or deceptive

 methods, acts, or practices in the conduct of trade or commerce:

        a.     Representing through its advertising, warranties, and other express

 representations that Plaintiffs’ Fusion Vehicles’ 6F35 Transmissions had benefits or

 characteristics that they did not actually have;

        b.     Representing that Plaintiffs’ Fusion Vehicles’ 6F35 Transmissions

 were of a particular standard or quality when they were not;

        c.     Advertising the Fusion Vehicles, and in particular the Fusion Vehicles’

 6F35 Transmissions, with the intent not to sell them as advertised and, when so

 doing, concealing and suppressing facts material to the true characteristics, standards

 and qualities of the Fusion Vehicles and their 6F35 Transmissions;

        d.     At the time of the sales and leases to Plaintiffs of their Fusion Vehicles,

 Ford knew or had reason to know that Plaintiffs’ Fusion Vehicles had the defects or

 non-conformities detailed, supra, but, failed to disclose this material information to

 Plaintiffs;



                                           257
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.258    Page 258 of 271




       e.     Failing to reveal material facts which tended to mislead Plaintiffs and

 which facts could not reasonably have been known by Plaintiffs;

       f.     Failing to adequately and properly inform Plaintiffs of their rights and

 remedies with respect to the transactions which are the subject of this Action;

       g.     Misrepresenting Plaintiffs’ rights and/or failing to advise Plaintiffs of

 remedies with respect to the transactions which are the subject of this Action, as

 alleged, supra;

       h.     Attempting to disclaim or limit the implied warranty of merchantability

 and fitness for use without clearly and conspicuously disclosing same;

       i.     Failing to provide promised benefits, both as alleged, supra, and as

 promised or implied by operation of law;

       j.     Causing a probability of confusion or of misunderstanding as to

 Plaintiffs’ legal rights, obligations, and/or remedies with respect to the transactions

 in which Plaintiffs acquired their Fusion Vehicles; and

       k.     Entering into a consumer transaction in which the Plaintiffs purportedly

 waived a right, benefit, or immunity provided by law, without clearly stating the

 waiver and obtaining Plaintiffs’ specific consent to the waiver.

       280. Ford’s deceptive practices were specifically designed to induce

 Plaintiffs to buy their Fusion Vehicles with the 6F35 Transmission.

       281. The above described conduct violated the Michigan Consumer



                                          258
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.259    Page 259 of 271




 Protection Act, specifically but not limited to MCL 445.903 and sub-paragraphs

 thereunder.

       282. Upon information and belief, the aforesaid violations were not due to a

 bona fide error, inasmuch as Ford failed to have any procedures in place designed to

 prevent the aforesaid violations and, further, engaged in the same unfair and

 deceptive acts or practices in connection with the sale or lease of numerous other

 vehicles. Further, to this day, Ford continues to engage in the unlawful practices set

 forth above.

       283. As a result of Ford’s violations as set forth above, Plaintiffs have

 suffered a loss within the meaning of the Michigan Consumer Protection Act,

 including both monetary and non-monetary losses, and are entitled to statutory

 damages, equitable relief and attorneys’ fees as provided in the Michigan Consumer

 Protection Act, specifically, MCL 445.911.

       284. Plaintiffs seek Judgment against Ford in whatever amount above

 $25,000 Plaintiffs are found to be entitled, together with equitable relief, actual

 and/or statutory damages, interest, costs, and reasonable attorney fees as provided

 by statute.

                       THIRD CLAIM FOR RELIEF
                BY ALL PLAINTIFFS AGAINST DEFENDANT
                    (Fraudulent Concealment / Omission)

       285. Plaintiffs incorporate herein by reference each and every allegation



                                          259
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19           PageID.260     Page 260 of 271




 contained in the preceding and succeeding paragraphs as though herein fully restated

 and re-alleged.

        286. Plaintiffs bring this action on behalf of themselves against Ford.

        287. Ford committed fraud by allowing to be sold to Plaintiffs their Fusion

 Vehicles without disclosing that their Fusion Vehicles and their 6F35 Transmissions

 were defective and susceptible to sudden and premature failure.

        288. In particular, Plaintiffs are informed, believe, and thereon allege that

 prior to Plaintiffs acquiring their Fusion Vehicles, Ford was well aware and knew

 that the 6F35 Transmission installed on Plaintiffs’ Fusion Vehicles were defective

 but failed to disclose this fact to Plaintiffs at the time of sale and thereafter.

        289. Specifically, Ford knew or should have known that the 6F35

 Transmission had the “Transmission Defect”. The Transmission Defect presents a

 safety hazard and is unreasonably dangerous to consumers because it can suddenly

 and unexpectedly affect the driver’s ability to control the vehicle’s speed,

 acceleration, and deceleration.

        290. Plaintiffs are informed, believe and thereon allege that Ford acquired

 its knowledge of the Transmission Defect prior to Plaintiffs acquiring their Fusion

 Vehicles, through sources not available to consumers such as Plaintiffs, including

 but not limited to pre-production and post-production testing data, early consumer

 complaints about the Transmission Defect made directly to Ford and its network of



                                            260
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.261    Page 261 of 271




 dealers, aggregate warranty data compiled from Ford’s network of dealers, testing

 conducted by Ford in response to these complaints, as well as warranty repair and

 part replacements data received by Ford from Ford’s network of dealers, amongst

 other sources of internal information.

       291. Plaintiffs are informed, believe, and thereon allege that while Ford

 knew about the Transmission Defect, and its safety risks since 2009, if not before,

 Ford nevertheless concealed and failed to disclose the defective nature of Plaintiffs’

 Fusion Vehicles and their 6F35 Transmissions to Plaintiffs at the time of sale and

 thereafter. Had Plaintiffs known that their Fusion Vehicles suffered from the

 Transmission Defect, Plaintiffs would not have purchased their Fusion Vehicles.

       292. Indeed, Plaintiffs allege that Ford knew that their Fusion Vehicles and

 their 6F35 Transmissions suffered from an inherent defect, was defective, would fail

 prematurely, and was not suitable for its intended use.

       293. Ford was under a duty to Plaintiffs to disclose the defective nature of

 their Fusion Vehicles and their 6F35 Transmissions, its safety consequences and/or

 the associated repair costs because:

       a.     Ford acquired its knowledge of the Transmission Defect and its

 potential consequences prior to Plaintiffs acquiring their Fusion Vehicles, though

 sources not available to consumers such as Plaintiffs, including but not limited to

 pre-production testing data, early consumer complaints about the Transmission



                                          261
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.262    Page 262 of 271




 Defect made directly to Ford and its network of dealers, aggregate warranty data

 compiled from Ford’s network of dealers, testing conducted by Ford in response to

 these complaints, as well as warranty repair and part replacements data received by

 Ford from Ford’s network of dealers, amongst other sources of internal information;

       b.     Ford was in a superior position from various internal sources to know

 (or should have known) the true state of facts about the material defects contained

 in Fusion Vehicles equipped with 6F35 Transmission; and

       c.     Plaintiffs could not reasonably have been expected to learn or discover

 of the Vehicle’s Transmission Defect and its potential consequences until well after

 Plaintiffs purchased their Fusion Vehicles.

       294. In failing to disclose the Transmission Defect to Plaintiffs, Ford has

 knowingly and intentionally concealed material facts and breached its duty not to do

 so.

       295. The facts concealed or not disclosed by Ford to Plaintiffs are material

 in that a reasonable person would have considered them to be important in deciding

 whether or not to purchase/lease the vehicle. Had Plaintiffs known that their Fusion

 Vehicles and their transmissions were defective at the time of sale, they would not

 have purchased their Fusion Vehicles.

       296. Plaintiffs are reasonable consumers who do not expect their

 transmissions to fail and not work properly. Plaintiffs further expect and assume that



                                          262
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.263    Page 263 of 271




 Ford will not sell or lease Fusion Vehicles with known material defects, including

 but not limited to those involving the Fusion Vehicles’ transmissions and will

 disclose any such defect to its consumers before selling such Fusion Vehicles.

       297. As a result of Ford’s misconduct, Plaintiffs have suffered and will

 continue to suffer actual damages.

       298. Ford repeatedly and publicly represented that its 6F35 Transmissions

 provide superior function, utility, reliability and other benefits and characteristics,

 to-wit: “a smooth-shifting 6-speed automatic.”

       299. Furthermore, in 2010-2012 Fusion Vehicles, Ford further represented

 that its 6F35 Transmission was an “option” that was worth paying upwards of $1,000

 per vehicle over and above the equivalent vehicles equipped with manual

 transmissions.

       300. Ford’s representations were expected and intended to induce Plaintiffs

 to purchase their Fusion Vehicles.

       301. Ford further withheld and continues to withhold information

 concerning the Transmission Defects, and affirmatively misrepresented and

 continues to misrepresent the above described symptoms as being “normal,” when

 Ford knew and continues to know that its representations and omissions are

 misleading and, in fact, Ford intended its representations and omissions to mislead

 Plaintiffs concerning the nature and existence of the Transmission Defects.



                                          263
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.264    Page 264 of 271




       302. Plaintiffs, reasonably relying on Ford’s representations and omissions

 were deceived into purchasing their Fusion Vehicles at prices far in excess of the

 values which would have been assigned to such vehicles had the Transmission

 Defects and dangers been disclosed; further, Ford’s representations and omissions

 deceived Plaintiffs concerning the existence of the Transmission Defects and

 Plaintiffs’ rights and remedies with respect to the Transmission Defects.

       303. Had Plaintiffs known of the true nature of the Transmission Defects,

 Plaintiffs would not have purchased or leased their Fusion Vehicles.

       304. Ford’s representations and omissions as herein alleged were undertaken

 as an affirmative scheme designed to prevent Plaintiffs from obtaining information

 about the nature and existence of their claims involving their Fusion Vehicles’

 defective 6F35 Transmissions. In furtherance of this scheme, Ford also represented

 to Plaintiffs that the symptoms described above were “normal,” or were somehow

 the fault of the Plaintiffs, or that the problems had been repaired. All of these

 statements were false and made with the intent to deceive and mislead Plaintiffs who

 relied on the statements to their detriment by failing to secure multiple repairs often

 required to substantiate claims and submit said claims earlier. Furthermore, Ford

 actively discouraged Plaintiffs from discovering the nature and existence of and

 thereby eliminate or restrict their ability to substantiate their claims which require

 documentary evidence of multiple repairs or repair attempts by: (a) charging



                                          264
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19         PageID.265    Page 265 of 271




 “inspection fees” for warranty work in order to deter Plaintiffs from seeking repairs

 and submitting claims timely; (b) refusing to service the Fusion Vehicles because

 Plaintiffs have commenced litigation against Ford, to limit the number of repairs or

 repair attempts; and (c) failing to provide service records upon request by Plaintiffs,

 to further limit Plaintiff’s ability to corroborate the existence of multiple repairs or

 repair attempts.

       305. Plaintiffs did not discover, and should not have discovered, that the

 symptoms they were experiencing with the 6F35 Transmissions were not “normal”

 as represented by Ford but, rather, indicia of a defect entitling Plaintiffs to bring

 claims for relief; Plaintiffs have filed this Action within 2 years of when they

 discovered or should have discovered the existence of their claims.

       306. Plaintiffs respectfully request that this Honorable Court enter Judgment

 against Ford in whatever amount above $25,000.00 Plaintiffs are found to be

 entitled, together with interest, costs and attorney fees, plus such other and further

 relief as this Court deems appropriate.

                          FOURTH CLAIM FOR RELIEF
                   BY ALL PLAINTIFFS AGAINST DEFENDANT
                   (Uniform Commercial Code - Unconscionability)

       307. Plaintiffs incorporate herein by reference each and every allegation

 contained in the preceding and succeeding paragraphs as though herein fully restated

 and re-alleged.



                                           265
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.266    Page 266 of 271




       308. Plaintiffs bring this action on behalf of themselves against Ford.

       309. At all times relevant hereto, Ford has had superior knowledge

 concerning the Transmission Defect and which defect was known to Ford prior to

 the time of Plaintiffs’ purchases or leases of their Fusion Vehicles.

       310. Despite Ford’s superior knowledge, Ford failed to disclose the

 Transmission Defect to Plaintiffs and, further, actively concealed the Transmission

 Defect from Plaintiffs.

       311. As a result of Ford’s intentional misconduct, any limitation on

 Plaintiffs’ remedies for breach of express or implied warranties would be

 unconscionable under Uniform Commercial Code Sections 2-302 and/or 2A-108.

       312. Plaintiffs respectfully request that this Honorable Court strike any

 contractual limitations on Plaintiffs’ remedies as unconscionable and that Plaintiffs

 be granted such other and further relief as this Court deems appropriate.

                          FIFTH CLAIM FOR RELIEF
                   BY ALL PLAINTIFFS AGAINST DEFENDANT
                              (Unjust Enrichment)

       313. Plaintiffs incorporate herein by reference each and every allegation

 contained in the preceding and succeeding paragraphs as though herein fully restated

 and re-alleged.

       314. Plaintiffs bring this action on behalf of themselves against Ford.

       315. As the intended and expected result of its conscious wrongdoing, Ford



                                          266
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.267    Page 267 of 271




 has profited and benefitted from the purchase and leasing of the Fusion Vehicles by

 Plaintiffs, in that Ford sold Plaintiffs defective products for the price of non-

 defective products.

       316. Ford has voluntarily accepted and retained these profits and benefits,

 derived from Plaintiffs, with full knowledge and awareness that, as a result of Ford’s

 fraud and other conscious and intentional wrongdoing, Plaintiffs were not receiving

 products of the quality, nature, fitness, or value that had been represented by Ford or

 that Plaintiffs, as reasonable consumers, expected.

       317. By virtue of the conscious wrongdoing alleged in this Action, Ford has

 been unjustly enriched at the expense of the Plaintiffs, who are entitled to in equity,

 and hereby seek, the disgorgement and restitution of Ford’s wrongful profits,

 revenue, benefits, to the extent, and in the amount, deemed appropriate by this Court,

 and such other relief as this Court deems just and proper to remedy Ford’s unjust

 enrichment.

       318. Plaintiffs respectfully request that this Honorable Court enter Judgment

 against Ford for equitable relief, including but not limited to, disgorgement and

 restitution of Ford’s wrongful profits, revenue, benefits, to the extent, and in the

 amount, deemed appropriate by this Court, and such other relief as this Court deems

 just and proper to remedy Ford’s unjust enrichment.




                                          267
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.268    Page 268 of 271




                      SIXTH CLAIM FOR RELIEF
              BY ALL PLAINTIFFS AGAINST DEFENDANT
  (Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. and Fed. R. Civ. P. 57)

       319. Plaintiffs incorporate herein by reference each and every allegation

 contained in the preceding and succeeding paragraphs as though herein fully restated

 and re-alleged.

       320. Plaintiffs bring this action on behalf of themselves against Ford.

       321. Declaratory relief is intended to minimize “the danger of avoidable loss

 and unnecessary accrual of damages.” 10B Charles Alan Wright, Arthur R. Miller

 & Mary Kay Kane, Federal Practice and Procedure § 2751 (3d ed. 1998).

       322. There is an actual controversy between Ford and Plaintiffs concerning

 whether the Fusion Vehicles’ 6F35 Transmission Defect creates an unreasonable

 safety hazard. Pursuant to 28 U.S.C. § 2201, this Court may “declare the rights and

 legal relations of any interested party seeking such declaration, whether or not

 further relief is or could be sought.”

       323. Despite long knowing the nature of the Fusion Vehicles’ 6F35

 Transmission Defect and its likelihood of placing Plaintiffs and the public at risk of

 grave injury, Ford refuses to publicly acknowledge that the Fusion Vehicles contain

 a dangerous defect. Instead, Ford has unsuccessfully attempted to remediate the

 Transmission Defect without advising its consumers and other members of the

 public of the defect. Ford has uniformly refused to permanently repair the



                                          268
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.269    Page 269 of 271




 Transmission Defect and, upon information and belief, does not always cover the

 Transmission Defect under the warranty.

       324. Accordingly, based on Ford’s failure to act, Plaintiffs seek a declaration

 that the Fusion Vehicles are defective, as alleged herein, covered under their

 warranties, and that the warranties fail of their essential purpose because Ford cannot

 repair or replace the defective 6F35 Transmissions. The defective nature of the

 Fusion Vehicles is material and requires disclosure to all persons who own them.

       325. The declaratory relief requested herein will generate common answers

 that will settle the controversy related to the alleged defective nature of the Fusion

 Vehicles and the reasons for their repeated failure. There is an economy to resolving

 these issues as they have the potential to eliminate the need for continued and

 repeated litigation.

                              PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually, pray for a judgment against Ford as

 follows:

       A.     A declaration that any applicable statutes of limitation are tolled due to
              the fraudulent concealment alleged in this Action, and that Ford is
              estopped from relying on any statutes of limitations in defense;

       B.     For a declaration that the 6F35 Transmissions in Fusion Vehicles are
              defective, the remedial work necessary to correct the defective 6F35
              Transmissions is covered by the Fusion Vehicles’ warranties, and the
              Fusion Vehicles’ warranties fail of their essential purpose;




                                          269
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19        PageID.270    Page 270 of 271




       C.    For compensatory damages and/or restitution or refund of all funds
             acquired by Ford from Plaintiffs as a result of Ford’s unlawful, unfair,
             deceptive and unconscionable practices described herein and in the
             Michigan Consumer Protection Statute, including actual and/or
             statutory and/or punitive damages and/or trebled damages to the extent
             permitted by law in an amount to be proven at trial;

       D.    For any remedies pursuant to the Magnuson-Moss Act;

       E.    Payment of costs and expenses of suit herein incurred;

       F.    Both pre-and post-judgment interest on any amounts awarded;

       G.    Payment of reasonable attorneys’ fees and expert fees;
       H.    Punitive damages where available; and
       I.    Such other and further relief as the Court may deem proper.




                          DEMAND FOR JURY TRIAL

       The Plaintiffs herein demand a trial by jury on all issues triable by right.




                                          270
Case 2:19-cv-10583-SFC-DRG ECF No. 1 filed 02/26/19    PageID.271   Page 271 of 271




                                     Respectfully submitted,

 DATED: February 26, 2019       STERN LAW, PLLC

                                      /s/ Kenneth A. Stern
                                Kenneth A. Stern (MI Bar No. P30722)
                                ken@sternlawonline.com
                                STERN LAW, PLLC
                                41850 West 11 Mile Road, Suite 121
                                Novi, Michigan 48375
                                Telephone: (248) 347-7300
                                Facsimile: (248) 305-3250

                                Allen-Michel D. Resnick (SBN 245215)
                                (Pro Hac Vice to be filed)
                                mresnick@clrattorney.com
                                John Neil Gieleghem (SBN 107389)
                                ng@clrattorney.com
                                CONSUMER LEGAL REMEDIES, APC
                                153 ½ North Arnaz Drive
                                Beverly Hills, CA 90211
                                Telephone: (310) 213-1398
                                Facsimile: (213) 210-2196

                                Attorneys for Plaintiffs




                                       271
